Exhibit 10.1

 

EXECUTION VERSION

 

$750,000,000

 

CREDIT AGREEMENT

 

Dated June 18, 2014

 

Among

 

MOLSON COORS BREWING COMPANY

 

THE BORROWING SUBSIDIARIES PARTY HERETO

 

THE LENDERS PARTY HERETO

 

DEUTSCHE BANK AG NEW YORK BRANCH
As Administrative Agent and a US Issuing Bank

 

DEUTSCHE BANK AG, CANADA BRANCH
As Canadian Administrative Agent

 

BANK OF AMERICA, N.A.
As a US Issuing Bank

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC
As Joint Lead Arrangers and Joint Bookrunners

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
UBS SECURITIES LLC
As Co-Syndication Agents

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

28

SECTION 1.03.

Terms Generally

28

SECTION 1.04.

Accounting Terms; GAAP

29

SECTION 1.05.

Exchange Rates

29

SECTION 1.06.

Letter of Credit Amounts

29

 

 

 

ARTICLE II

The Credits

 

 

 

SECTION 2.01.

Commitments

30

SECTION 2.02.

Loans and Borrowings

30

SECTION 2.03.

Requests for Borrowings

31

SECTION 2.04.

Letters of Credit

32

SECTION 2.05.

Canadian Bankers’ Acceptances

37

SECTION 2.06.

Funding of Borrowings and B/A Drawings

40

SECTION 2.07.

Interest Elections and Contract Periods

40

SECTION 2.08.

Termination, Reduction, Increase and Extension of Commitments

42

SECTION 2.09.

Repayment of Loans and B/As; Evidence of Debt

45

SECTION 2.10.

Prepayment of Loans

45

SECTION 2.11.

Fees

47

SECTION 2.12.

Interest

48

SECTION 2.13.

Alternate Rate of Interest

49

SECTION 2.14.

Increased Costs

49

SECTION 2.15.

Break Funding Payments

50

SECTION 2.16.

Taxes

51

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

54

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

55

SECTION 2.19.

Designation of Borrowing Subsidiaries

56

SECTION 2.20.

Additional Reserve Costs

56

SECTION 2.21.

Defaulting Lenders

57

 

 

 

ARTICLE III

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

59

SECTION 3.02.

Authorization; Enforceability

59

SECTION 3.03.

Governmental Approvals; No Conflicts

59

SECTION 3.04.

Financial Condition; No Material Adverse Change

60

SECTION 3.05.

Properties

60

SECTION 3.06.

Litigation and Environmental Matters

60

SECTION 3.07.

Compliance with Laws and Agreements

61

SECTION 3.08.

Investment Company Status

61

SECTION 3.09.

Taxes

61

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.10.

ERISA and Pension Plans

61

SECTION 3.11.

Disclosure

61

SECTION 3.12.

Margin Stock

61

SECTION 3.13.

Subsidiaries; Guarantee Requirement

62

SECTION 3.14.

USA PATRIOT ACT; FCPA

62

 

 

 

ARTICLE IV

Conditions

 

 

 

SECTION 4.01.

Closing Date

62

SECTION 4.02.

Each Credit Event

63

SECTION 4.03.

Initial Credit Event for each Borrowing Subsidiary

64

 

 

 

ARTICLE V

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

64

SECTION 5.02.

Notices of Material Events

66

SECTION 5.03.

Existence; Conduct of Business

66

SECTION 5.04.

Payment of Taxes

67

SECTION 5.05.

Maintenance of Properties; Insurance

67

SECTION 5.06.

Books and Records; Inspection Rights

67

SECTION 5.07.

Compliance with Laws

67

SECTION 5.08.

Use of Proceeds

67

SECTION 5.09.

Guarantee Requirement; Elective Guarantor

67

 

 

 

ARTICLE VI

Negative Covenants

 

 

 

SECTION 6.01.

Priority Indebtedness

68

SECTION 6.02.

Liens

69

SECTION 6.03.

Fundamental Changes

70

SECTION 6.04.

Transactions with Affiliates

71

SECTION 6.05.

Leverage Ratio

71

 

 

 

ARTICLE VII

Events of Default

 

 

 

SECTION 7.01.

Events of Default

71

 

 

 

ARTICLE VIII

Guarantee

 

 

 

ARTICLE IX

The Agents

 

 

 

ARTICLE X

Miscellaneous

 

 

 

SECTION 10.01.

Notices

78

SECTION 10.02.

Waivers; Amendments

78

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

79

SECTION 10.04.

Successors and Assigns

81

SECTION 10.05.

Survival

84

SECTION 10.06.

Counterparts; Integration; Effectiveness

84

SECTION 10.07.

Severability

85

SECTION 10.08.

Right of Setoff

85

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

85

SECTION 10.10.

WAIVER OF JURY TRIAL

85

SECTION 10.11.

Headings

86

SECTION 10.12.

Confidentiality

86

SECTION 10.13.

Interest Rate Limitation

86

SECTION 10.14.

Conversion of Currencies

87

SECTION 10.15.

USA Patriot Act

87

SECTION 10.16.

Interest Act (Canada)

87

 

SCHEDULES:

 

 

 

Schedule 2.01

Commitments

Schedule 2.04

LC Commitments

Schedule 2.17

Payment Instructions

Schedule 3.06

Disclosed Matters

Schedule 3.13

Subsidiary Guarantors

Schedule 6.01

Existing Priority Indebtedness

Schedule 6.02

Existing Liens

 

EXHIBITS:

 

 

 

Exhibit A

Form of Borrowing Request

Exhibit B-1

Form of Borrowing Subsidiary Agreement

Exhibit B-2

Form of Borrowing Subsidiary Termination

Exhibit C

Form of Assignment and Assumption

Exhibit D

[Reserved]

Exhibit E

Form of Subsidiary Guarantee Agreement

Exhibit F

Issuing Bank Agreement

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 18, 2014 among MOLSON COORS BREWING COMPANY, a
Delaware corporation; MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA
2005, MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP, each a
subsidiary of the Company; the LENDERS party hereto; DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent and an Issuing Bank; DEUTSCHE BANK AG, CANADA
BRANCH, as Canadian Administrative Agent; and BANK OF AMERICA, N.A. as an
Issuing Bank.

 

The Borrowers have requested that the Lenders establish the credit facility
provided for herein in an aggregate initial principal amount of US$750,000,000. 
The proceeds of the Loans and B/A Drawings made hereunder will be used to
provide working capital from time to time for the Borrowers and their
Subsidiaries and for their other general corporate purposes (including, without
limitation, capital expenditures, investments, refinancings, restricted payments
and share repurchases) of the Company and the Subsidiaries.  The Lenders are
willing to establish such credit facility upon the terms and subject to the
conditions set forth herein.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2012 Senior Notes” means each of the senior unsecured notes issued by the
Company on May 3, 2012, as amended, restated and supplemented from time to time.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
divided by (b) 1.00 minus the Statutory Reserves (other than reserves to the
extent covered by Section 2.20) applicable to such Eurocurrency Borrowing.

 

“Adjusted Global Tranche Percentage” means any Lender’s Global Tranche
Percentage adjusted to exclude from the calculation thereof the Commitment of
any Defaulting Lender.  If the Commitments have terminated, the Adjusted Global
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Adjusted Tranche Percentage” means an Adjusted Global Tranche Percentage or an
Adjusted US/UK Tranche Percentage, as applicable.

 

“Adjusted US/UK Tranche Percentage” means any Lender’s US/UK Tranche Percentage
adjusted to exclude from the calculation thereof the Commitment of any
Defaulting Lender.  If the Commitments have terminated, the Adjusted US/UK
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent for the Lenders hereunder, or any successor
administrative agent appointed in accordance with Article IX.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent and the Canadian
Administrative Agent.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
Eurocurrency Loan with a one month Interest Period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Alternative Currency” means any currency other than US Dollars.

 

“Applicable Agent” means (a) with respect to (i) a Loan to or Borrowing by the
Company, a US Borrowing Subsidiary or a UK Borrowing Subsidiary, (ii) a Letter
of Credit issued for the account of the Company or a US Borrowing Subsidiary or
(iii) any payment hereunder that does not relate to a particular Loan or
Borrowing, the Administrative Agent and (b) with respect to (i) a Loan to or
Borrowing by a Canadian Borrowing Subsidiary, (ii) a B/A or (iii) a Letter of
Credit issued for the account of a Canadian Borrowing Subsidiary, the Canadian
Administrative Agent.

 

“Applicable Canadian Pension Legislation” means, at any time, any Canadian
pension legislation then applicable to any Canadian Borrowing Subsidiary,
including all regulations made thereunder, and all rules, regulations, rulings
and interpretations made or issued by any Governmental Authority having or
asserting jurisdiction in respect thereof, excluding, all such legislation,
rules, regulations, rulings and interpretations applicable to the Canada Pension
Plan, the Quebec Pension Plan and any other similar plan established and
maintained by any Governmental Authority.

 

“Applicable Creditor” has the meaning set forth in Section 10.14(b).

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
B/A Drawing, or with respect to the Commitment Fees, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency and
B/A Drawing Rate,” “Commitment Fee Rate” or “Letter of Credit Participation Fee
Rate,” as the case may be, based upon the ratings by S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt on such date:

 

2

--------------------------------------------------------------------------------


 

Index Debt Ratings
(S&P, Moody’s or Fitch)

 

Eurocurrency
and
B/A Drawing
Rate

 

Commitment
Fee Rate

 

Letter of Credit
Participation
Fee Rate

 

 

 

 

 

 

 

 

 

Rating Level 1
BBB+ / Baa1 / BBB+ or above

 

0.875

%

0.100

%

0.775

%

Rating Level 2
BBB / Baa2 / BBB

 

1.125

%

0.125

%

1.000

%

Rating Level 3
BBB- / Baa3 / BBB-

 

1.375

%

0.175

%

1.200

%

Rating Level 4
BB+ / Ba1 / BB+

 

1.875

%

0.225

%

1.650

%

Rating Level 5
BB / Ba2 / BB or below

 

2.000

%

0.300

%

1.700

%

 

For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Rating Level 5;
(b) (x) if at least two of the Index Debt ratings from each of Moody’s, S&P and
Fitch are in the same Category, then the pricing will be based on such Rating
Level; and (y) if the three Index Debt ratings from each of Moody’s, S&P and
Fitch are each in different Rating Levels, then the applicable Rating Level
shall be the middle Rating Level of the three such Rating Levels; and (c) if the
ratings established by any of Moody’s, S&P or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of such rating
agency), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01(f) hereof or otherwise.  Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  If the rating system of Moody’s, S&P or Fitch shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, or if any such rating agency shall not have in
effect a rating for the Index Debt notwithstanding the Company’s good faith
efforts to cause such a rating to be in effect, the Company and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of the other rating agencies or, if there
shall be no such rating, the applicable ratings of Moody’s, S&P or Fitch most
recently in effect.

 

“Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and UBS Securities LLC each in its capacity as a joint lead
arranger and joint bookrunner for the revolving credit facility evidenced by
this Agreement.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs

 

3

--------------------------------------------------------------------------------


 

and other items which do not constitute payments for property rights) during the
remaining term of the lease included in such Sale-Leaseback Transaction
(including any period for which such lease has been extended).  In the case of
any lease which is terminable by the lessee upon the payment of a penalty, the
Attributable Debt shall be the lesser of the Attributable Debt determined
assuming termination upon the first date such lease may be terminated (in which
case the Attributable Debt shall also include the amount of the penalty, but no
rent shall be considered as required to be paid under such lease subsequent to
the first date upon which it may be so terminated) or the Attributable Debt
determined assuming no such termination.

 

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Global
Tranche Lender in accordance with the terms of this Agreement.

 

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans made
on the same date and as to which a single Contract Period is in effect.

 

“B/A Equivalent Loan” is defined in Section 2.05(k).

 

“Bank Levy” means any amount payable by any Lender, Agent, Issuing Bank or any
of its Affiliates in relation to (a) the UK bank levy as set out in the Finance
Act 2011, (b) the French taxe bancaire de risque systémique as set out in
Article 235 ter ZE of the French Code Général des impôts, (c) the German bank
levy as set out in the German Restructuring Fund Act 2010
(Restrukturierungsfondsgesetz) (as amended), (d) the Dutch bankenbelasting as
set out in the bank levy act (Wet bankenbelasting), (e) the Swedish bank levy as
set out in the Swedish Act on State Support to Credit Institutions (Sw. lag
(2008:814) (lag om statligt stöd till kreditinstitut)) and (f) any other Tax of
a similar nature imposed in any jurisdiction in a similar context or for a
similar reason, provided that the entirety of this definition shall be construed
solely by reference to law and practice no more onerous than as it stood as at
the date of this Agreement.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$5,000,000, (c) in the case of a Borrowing denominated in Sterling,
£5,000,000 and (d) in the case of a Borrowing denominated in Euro, €5,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$1,000,000, (c) in the case of a Borrowing denominated in Sterling,
£1,000,000 and (d) in the case of a Borrowing denominated in Euro, €1,000,000.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 in the form of Exhibit A hereto.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Subsidiary” means the Initial Borrowing Subsidiaries and any other
Subsidiary that has been designated as a Borrowing Subsidiary pursuant to
Section 2.19, in each case to the extent any such Borrowing Subsidiary has not
ceased to be a Borrowing Subsidiary as provided in Section 2.19.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, (a) when used in connection with (i) a
Eurocurrency Loan, (ii) a Loan denominated in Sterling or Euro or (iii) a Loan
made to a UK Borrowing Subsidiary, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, (b) when used in connection with (i) a
Loan denominated in Canadian Dollars or made to a Canadian Borrowing Subsidiary,
(ii) a B/A or (iii) a Letter of Credit issued for the account of a Canadian
Borrowing Subsidiary, the term “Business Day” shall also exclude any day that is
not a day on which banks are open for dealings in deposits in Canadian Dollars
in both Toronto and Montreal and (c) when used in connection with a Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euro.

 

“Calculation Date” means the last Business Day of each fiscal quarter of the
Company.

 

“Canadian Administrative Agent” means Deutsche Bank AG, Canada Branch or any
successor thereto appointed in accordance with Article IX.

 

“Canadian Base Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
interest rate per annum publicly announced from time to time by the Canadian
Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars and made by it in Canada (each
change in such reference rate being effective from and including the date such
change is publicly announced as being effective) and (b) the interest rate per
annum equal to the sum of (i) the CDOR Rate on such day (or, if such rate is not
so reported on the Reuters Screen CDOR Page, the average of the rate quotes for
bankers’ acceptances denominated in Canadian Dollars with a term of 30 days
received by the Canadian Administrative Agent at approximately 10:00 a.m.,
Toronto time, on such day (or, if such day is not a Business Day, on the next
preceding Business Day) from one or more banks of recognized standing selected
by it) and (ii) 0.50% per annum.

 

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is
incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof.

 

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

 

“Canadian Issuing Bank” means each Lender that has become a Canadian Issuing
Bank hereunder as provided in Section 2.04(i), in each case in its capacity as
issuer of Global Tranche Letters of Credit for the accounts of Canadian
Borrowing Subsidiaries hereunder, and its successors in such capacity as
provided in Section 2.04(j).  A Canadian Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by its Affiliates, in
which case the term “Canadian Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

5

--------------------------------------------------------------------------------


 

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Base Rate”)
or with a term equal to the Contract Period of the relevant B/As (for purposes
of the definition of “Discount Rate”) appearing on the Reuters Screen CDOR
Page (or on any successor or substitute page of such Screen, or any successor to
or substitute for such Screen, providing rate quotations comparable to those
currently provided on such page of such Screen, as determined by the Canadian
Administrative Agent from time to time) at approximately 10:00 a.m., Toronto
time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

“Change in Control” means (a) at any time when the Permitted Holders do not
beneficially own Equity Interests representing more than 50% of the aggregate
voting power for the election of the board of directors represented by the
issued and outstanding Equity Interests of the Company, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof), other than any Permitted Holder, of Equity Interests representing
more than 30% of the aggregate voting power for the election of the board of
directors represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
by the board of directors of the Company or a majority in interest of the
Permitted Holders nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Company by any Person or group,
other than any Permitted Holder (it being agreed that for purposes of this
clause (c), no officer of the Company will be deemed to Control the Company by
virtue of his or her position as such).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law, but if not
having the force of law, being of a type with which such Person would ordinarily
comply) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything in this Agreement to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued, other than requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or Basel III that
Lenders are required to comply with prior to the date hereof.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Global Tranche Loans, US/UK
Tranche Loans or Loans made

 

6

--------------------------------------------------------------------------------


 

under Commitments established pursuant to Section 2.08(e) and, when used in
reference to any Commitment, refers to whether such Commitment is a US/UK
Tranche Commitment, a Global Tranche Commitment or a Commitment established
pursuant to Section 2.08(e).

 

“Closing Date” means June 18, 2014, the date on which the conditions in
Section 4.01 were first satisfied.

 

“Closing Date Borrowing Request” has the meaning set forth in Section 2.03.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Global Tranche Commitment or a US/UK Tranche Commitment or
any combination thereof (as the context requires).

 

“Commitment Fees” has the meaning set forth in Section 2.11(a).

 

“Commitment Letter” means the commitment letter, dated as of May 13, 2014 with
respect to the financing of the Transactions, among the Company and the
Arrangers.

 

“Competitor” means any Person that competes with any Borrower and its
Subsidiaries in the industries in which they conduct their business.

 

“Company” means Molson Coors Brewing Company.

 

“Consolidated EBITDA” means, for any period, consolidated net income of the
Company and the Subsidiaries for such period plus (a) without duplication and to
the extent deducted in determining such consolidated net income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense, franchise taxes and state single business unitary and similar taxes
imposed in lieu of income taxes or capital taxes for such period, (iii) all
amounts attributable to depreciation and amortization (or other impairment of
intangible assets) for such period, (iv) any non-cash charges and non-cash
losses (including any write-off of deferred financing costs and the effects of
purchase accounting) for such period (provided that any cash payment made with
respect to any such non-cash charge or non-cash loss shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made), (v) any extraordinary, unusual or nonrecurring charges or losses for such
period, (vi) all costs, fees and expenses during such period related to any
restructuring (including, without limitation, related severance costs, retention
bonuses, relocation expenses, expenses related to the closure of facilities and
similar costs and expenses), issuance of equity, recapitalization, asset
disposition, acquisition or Indebtedness, (vii) all expenses and charges which
have been reimbursed by a third party, to the extent such reimbursement has not
been included in consolidated net income, (viii) losses realized upon the
disposition of property (other than inventory), (ix) expenses, charges and
losses associated with the sale or discontinuance of any business operation to
the extent such expenses, charges or losses are recorded at or about the time of
such sale or discontinuance, (x) to the extent not included in consolidated net
income, payments received from business interruption insurance or product
recalls, (xi) losses of MillerCoors recognized under equity method accounting
and (xii) any non-cash costs or expense incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement (provided
that any cash payment made with respect to any such non-cash cost or non-cash
expense shall be subtracted in computing Consolidated EBITDA during the period
in which such cash payment is made), minus (b) without duplication and to the
extent included in determining consolidated net income of the Company and the
Subsidiaries, the sum of (i) income of MillerCoors recognized under equity
method accounting, (ii) any extraordinary, unusual or nonrecurring gains for
such period and (iii) gains realized upon the disposition of property (other
than

 

7

--------------------------------------------------------------------------------


 

inventory), all determined on a consolidated basis in accordance with GAAP,
minus (c) to the extent included in determining consolidated net income of the
Company and the Subsidiaries, cash distributions received by the Company and the
Subsidiaries from MillerCoors, plus (d) without duplication and to the extent
not otherwise included in determining consolidated net income of the Company and
its Subsidiaries, an amount (which amount may be less than zero) equal to
(i) the MillerCoors Average Ownership Percentage for such period multiplied by
(ii) the Consolidated MillerCoors EBITDA for such period.  In the event that
there shall have occurred any acquisition or disposition of a business or a
business unit during any period for which Consolidated EBITDA is to be
determined, such determination shall be made on a pro forma basis (in accordance
with Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP, (c) commissions, discounts and other
fees and charges owed in respect of letters of credit to the extent included in
interest expense in accordance with GAAP and (d) the portion of any rents
payable under capital leases allocable to interest expense in accordance with
GAAP.

 

“Consolidated MillerCoors EBITDA” means, for any period, consolidated net income
of MillerCoors and its subsidiaries for such period plus (a) without duplication
and to the extent deducted in determining such consolidated net income, the sum
of (i) Consolidated MillerCoors Interest Expense for such period,
(ii) consolidated income tax expense, franchise taxes and state single business
unitary and similar taxes imposed in lieu of income taxes or capital taxes for
such period, (iii) all amounts attributable to depreciation and amortization (or
other impairment of intangible assets) for such period, (iv) any non-cash
charges and non-cash losses (including any write-off of deferred financing costs
and the effects of purchase accounting) for such period (provided that any cash
payment made with respect to any such non-cash charge or non-cash loss shall be
subtracted in computing Consolidated MillerCoors EBITDA during the period in
which such cash payment is made), (v) any extraordinary, unusual or
non-recurring charges or losses for such period, (vi) all costs, fees and
expenses during such period related to any restructuring (including, without
limitation, related severance costs, retention bonuses, relocation expenses,
expenses related to the closure of facilities and similar costs and expenses),
issuance of equity, recapitalization, asset disposition, acquisition or
Indebtedness, (vii) all expenses and charges which have been reimbursed by a
third party, to the extent such reimbursement has not been included in
consolidated net income, (viii) losses realized upon the disposition of property
(other than inventory), (ix) expenses, charges and losses associated with the
sale or discontinuance of any business operation to the extent such expenses,
charges or losses are recorded at or about the time of such sale or
discontinuance and (x) to the extent not included in consolidated net income,
payments received from business interruption insurance or product recalls, minus
(b) without duplication and to the extent included in determining consolidated
net income of the MillerCoors and its subsidiaries, the sum of (i) any
extraordinary, unusual or nonrecurring gains for such period and (ii) gains
realized upon the disposition of property (other than inventory), all determined
on a consolidated basis in accordance with GAAP.  In the event that there shall
have occurred any acquisition or disposition of a business or a business unit
during any period for which Consolidated MillerCoors EBITDA is to be determined,
such determination shall be made on a pro forma basis (in accordance with
Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period.

 

8

--------------------------------------------------------------------------------


 

“Consolidated MillerCoors Interest Expense” means, for any period, the total
interest expense of MillerCoors and its subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, including (a) the amortization
of debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP, (c) commissions, discounts and other
fees and charges owed in respect of letters of credit to the extent included in
interest expense in accordance with GAAP and (d) the portion of any rents
payable under capital leases allocable to interest expense in accordance with
GAAP.

 

“Consolidated Net Tangible Assets” means, at any time, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Company and the
Subsidiaries, minus (a) all current liabilities of the Company and the
Subsidiaries (excluding (i) liabilities that by their terms are extendable or
renewable at the option of the obligor to a date more than 12 months after the
date of determination and (ii) current maturities of long-term debt) and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets of the Company and the Subsidiaries, all as
set forth in the most recent consolidated balance sheet of the Company and the
Subsidiaries delivered pursuant to Section 5.01 (or, prior to the delivery of
such first balance sheet pursuant to Section 5.01, pursuant to
Section 5.01(a) or (b) of the Existing 2012 Credit Agreement).

 

“Consolidated Total Debt” means, at any time, an amount equal to (X) all
Indebtedness of the Company and the Subsidiaries at such time (other than
obligations referred to in clause (i) of the definition of “Indebtedness” and
obligations in respect of surety bonds to the extent they support liabilities
that do not themselves constitute Indebtedness), net of all cash and cash
equivalents of the Company and the Subsidiaries at such time (including any
amount on deposit in a Prepayment Account established pursuant to
Section 2.10(d)) plus (Y) an amount equal to (i) the MillerCoors Ownership
Percentage at such time multiplied by (ii) all Indebtedness of MillerCoors and
its subsidiaries at such time (other than obligations referred to in clause
(i) of the definition of “Indebtedness” and obligations in respect of surety
bonds to the extent they support liabilities that do not themselves constitute
Indebtedness), net of all cash and cash equivalents of MillerCoors and its
subsidiaries at such time, determined in each case, without duplication, on a
consolidated basis in accordance with GAAP.

 

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the applicable Canadian Borrowing Subsidiary may elect or,
to the extent available from all Global Tranche Lenders, such other number of
days requested by the applicable Canadian Borrowing Subsidiary (each such
election hereunder to be subject to availability); provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“DBNY” means Deutsche Bank AG New York Branch.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada or other applicable jurisdictions from time to time in effect.

 

9

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both, as set forth in Article VII, would
become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) (i) in the case of any Loan or
participation in Letters of Credit to be made on the Closing Date, has failed to
fund any portion of its Loans on the Closing Date, and (ii) in the case of any
Loan or participation in Letters of Credit to be made after the Closing Date,
has failed to fund any portion of its Loans within two Business Days of the date
required to be funded by such Lender hereunder, (b) has notified the Company,
the Administrative Agent, any Issuing Bank or any Lender in writing, or has
stated publicly, that such Lender does not intend or expect to comply with any
of its funding obligations under this Agreement, (c) unless subject to a good
faith dispute, has failed to confirm in writing to the Administrative Agent upon
its request (or at the request of the Company), within three Business Days after
such request is received by such Lender (provided that (i) in the case of any
request made prior to the Closing Date, such Lender shall cease to be a
Defaulting Lender upon receipt of such confirmation prior to the Closing Date by
the Administrative Agent and (ii) in the case of any request made on and after
the Closing Date, such Lender shall cease to be a Defaulting Lender upon receipt
of such confirmation by the Administrative Agent), that such Lender will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by such Lender hereunder within two Business
Days of the date when due, unless such amount is the subject of a good faith
dispute, or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not qualify as a
“Defaulting Lender” solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or any Person controlling such Lender, or the
exercise of control over such Lender or any Person controlling such Lender, by a
governmental authority or an instrumentality thereof.

 

“Designated Obligations” means all Obligations of the Loan Parties in respect of
(a) principal of and interest on the Loans, (b) amounts payable in respect of
B/As at the maturity thereof, (c) payments required to be made hereunder in
respect of Letters of Credit, including payments in respect of reimbursements of
disbursements, interest thereon and obligations to provide cash collateral and
(d) Commitment Fees in respect of this Agreement, in each case regardless of
whether then due and payable.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

 

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Global Tranche Lender which is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or, (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Canadian Administrative Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Canadian Administrative Agent by the Schedule
I Reference Lenders as the percentage discount rate at

 

10

--------------------------------------------------------------------------------


 

which each such bank would, in accordance with its normal practices, at
approximately 10:00 a.m., Toronto time, on such day, be prepared to purchase
bankers’ acceptances accepted by such bank having a face amount and term
comparable to the face amount and Contract Period of such B/A, and (b) for a
Global Tranche Lender which is a Non-Schedule I Lender, the lesser of (i) the
CDOR Rate applicable to such B/A plus 0.10% per annum and (ii) the arithmetic
average (as determined by the Canadian Administrative Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Canadian Administrative Agent by the
Non-Schedule I Reference Lender as the percentage discount rate at which such
bank would, in accordance with its normal practices, at approximately
10:00 a.m., Toronto time, on such day, be prepared to purchase bankers’
acceptances accepted by such bank having a face amount and term comparable to
the face amount and Contract Period of such B/A.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Elective Guarantor” has the meaning assigned to such term in Section 5.09(b).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all applicable and legally binding laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to environmental or workplace health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412 (d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum

 

11

--------------------------------------------------------------------------------


 

funding standard with respect to any Plan; (d) the incurrence by the Company or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Company or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Rate” means on any day, (a) with respect to either Euro or Sterling in
relation to US Dollars, the rate at which such currency may be exchanged into US
Dollars, as set forth at approximately 11:00 a.m., London time, on such day on
the Bloomberg Index WCR page for such currency, or if such rate does not appear
on the Bloomberg Index WCR, on the Reuters World Currency Page for such currency
(and in the event that such rate does not appear on any Reuters World Currency
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company; provided that if at the time of any such
determination, for any reason, no such rate is being quoted, the Administrative
Agent may, after consultation with the Company, use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error), and (b) with respect to Canadian Dollars in
relation to US Dollars, the spot rate quoted by the Bank of Canada as its noon
spot rate at which Canadian Dollars are exchangeable around noon on such day
into US Dollars; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may, after
consultation with the Company, use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Taxes” means, with respect to any Lender, Agent or Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
a Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income or net profits by the United States of America (or any political
subdivision thereof), or by the jurisdiction under which such recipient is
organized or incorporated or in which its principal office or applicable lending
office is located (or any political subdivision thereof) or, if different, any
jurisdiction in which it is treated as resident for tax purposes, (b) any branch
profits Taxes imposed by the United States of America (or any political
subdivision thereof) or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) any withholding Tax that is imposed (i) by
the United States of America (or any political subdivision thereof) on payments
made by the Company or any US Borrowing Subsidiary, (ii) by the United Kingdom
on payments made by any UK Borrowing Subsidiary or (iii) by Canada (or any
political subdivision thereof) on payments made by any Canadian Borrowing
Subsidiary, in any case to the extent such Tax (A) is in effect and would apply,
including with prospective effect, as of the date (i) such Lender, Agent or
Issuing Bank becomes a party to this Agreement or (ii) such other recipient
first becomes entitled to receive any payment to be made by or on account of any
obligation of a Borrower hereunder or (B) relates to payments received by a
Lender Affiliate or a new lending office designated by such Lender and is in
effect and would

 

12

--------------------------------------------------------------------------------


 

apply at the time such Lender Affiliate or such lending office is designated, in
each case except to the extent that such Lender, Agent or Lender Affiliate (or
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding Tax pursuant to Section 2.16(a) and provided that in
the case of a Lender, Agent, Issuing Bank or Lender Affiliate (or assignee, if
any) required to complete an application for a reduced withholding tax rate
under an applicable income tax treaty with the United Kingdom in order to
receive the benefit of such reduced withholding tax rate, the rate of
withholding in effect on the date on which such application is approved (in the
event such application is in fact approved) shall be deemed to be the rate in
effect on the date on which such Lender, Agent, Issuing Bank or Lender Affiliate
(or assignee, if any) becomes a party to this Agreement, (d) any withholding
Taxes imposed by FATCA, (e) any Bank Levy or any amount attributable to, or
liability arising as a consequence of, a Bank Levy, (f) any withholding Tax that
is attributable to any Lender’s, Agent’s or Issuing Bank’s failure to comply
with Sections 2.16(e) and/or 2.16(f) and (g) Taxes imposed by any jurisdiction
(i) in which such Borrower is not organized or resident for Tax purposes,
(ii) through which no payment is made by or on behalf of such Borrower under
this Agreement, and (iii) with respect to which there is no other connection
between the making of a payment by or on behalf of such Borrower under this
Agreement and such jurisdiction that would directly result in the imposition of
Taxes by such jurisdiction on that payment.

 

“Existing 2011 Credit Agreement” means the Credit Agreement dated as of
April 12, 2011, as amended by Amendment No. 1 thereto dated as of April 23, 2012
and Amendment No. 2 thereto dated as of June 29, 2012, among the Company, the
borrowing subsidiaries party thereto, the lenders party thereto, Deutsche Bank
AG New York Branch, as administrative agent and issuing bank, Deutsche Bank AG,
Canada Branch, as Canadian administrative agent, Bank of Montreal and The
Toronto-Dominion Bank as issuing banks, and the lenders party thereto.

 

“Existing 2012 Credit Agreement” means the Credit Agreement dated as of April 3,
2012, as amended by Amendment No. 1 thereto dated as of April 23, 2012 and
Amendment No. 2 thereto dated as of June 29, 2012, among the Company, certain
other parties thereto, Deutsche Bank AG New York Branch, as administrative
agent, Deutsche Bank AG, Canada Branch, as Canadian administrative agent, and
the lenders party thereto.

 

“Existing Credit Agreements” means the Existing 2011 Credit Agreement and the
Existing 2012 Credit Agreement.

 

“FATCA” (a) means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any amendment or revision thereof so long as such amendment or
revision is substantially similar to Sections 1471 to 1474 of the Code as of the
date of this Agreement, together in each case with any current or future
regulations, guidance or official interpretations thereof, and including any
intergovernmental agreements (including any revenue ruling, revenue procedure,
notice or similar guidance issued by the United States Internal Revenue Service)
and (b) any treaty, law, agreement (including any intergovernmental agreement),
regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the US and any other
jurisdiction, which (in either case) facilitates the implementation of paragraph
(a) above, or any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the United States Internal Revenue Service, the United States
government or any governmental or taxation authority in any other jurisdiction.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of

 

13

--------------------------------------------------------------------------------


 

the Federal Reserve System arranged by Federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the (i) fee letter, dated as of May 13, 2014, among the
Company, Deutsche Bank Securities Inc. and DBNY and (ii) any other fee
arrangement agreed in writing with respect to this Agreement between the Company
and one or more of the Arrangers prior to the Closing Date.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Fitch” means Fitch Ratings Ltd.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as construed in accordance with Section 1.04.

 

“Global Tranche Borrowing” means a Borrowing comprised of Global Tranche Loans.

 

“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment of such Global Tranche Lender to make Global Tranche Loans
pursuant to Section 2.01(a), to accept and purchase B/As pursuant to
Section 2.05 and to acquire participations in Global Tranche Letters of Credit
pursuant to Section 2.04, expressed as an amount representing the maximum
aggregate permitted amount of such Global Tranche Lender’s Global Tranche Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 10.04.  The initial
amount of each Global Tranche Lender’s Global Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Global
Tranche Lender shall have assumed its Global Tranche Commitment, as applicable. 
The aggregate amount of the Global Tranche Commitments on the date hereof is
US$750,000,000.

 

“Global Tranche Credit Exposure” means, on any date, the sum of (a) the
aggregate principal amount of the Global Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date, (b) the US Dollar Equivalent on such date of the aggregate
principal amount of the Global Tranche Loans denominated in Canadian Dollars,
Sterling and Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date, (c) the US Dollar Equivalent on such date of the
aggregate face amount of the B/As accepted by the Global Tranche Lenders and
outstanding on such date taking into account any B/As to be drawn or that mature
on such date and (d) the aggregate Global Tranche LC Exposure on such date.  The
Global Tranche Credit Exposure of any Lender at any time shall be such Lender’s
Global Tranche Percentage of the total Global Tranche Credit Exposure at such
time.

 

“Global Tranche LC Exposure” means at any time the sum of (a) the aggregate of
the US Dollar Equivalents of the undrawn amounts of all outstanding Global
Tranche Letters of Credit at such time and (b) the aggregate of the US Dollar
Equivalents of the amounts of all LC Disbursements made pursuant to Global
Tranche Letters of Credit that have not yet been reimbursed by or on behalf of
the relevant Borrower

 

14

--------------------------------------------------------------------------------


 

at such time.  The Global Tranche LC Exposure of any Lender at any time shall be
such Lender’s Global Tranche Percentage of the aggregate Global Tranche LC
Exposure.

 

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or with
outstanding Global Tranche Credit Exposure.

 

“Global Tranche Letter of Credit” means an Existing Letter of Credit or a Letter
of Credit issued pursuant to Section 2.04(a)(i) for the account of the Company
or a US Borrowing Subsidiary or pursuant to Section 2.04(a)(ii) for the account
of a Canadian Borrowing Subsidiary and designated in the applicable Borrower’s
request therefor as a Global Tranche Letter of Credit.

 

“Global Tranche Loan” means a Loan made by a Global Tranche Lender pursuant to
Section 2.01(a).  Each Global Tranche Loan denominated in US Dollars and made to
the Company, a US Borrowing Subsidiary or a Canadian Borrowing Subsidiary shall
be a Eurocurrency Loan or an ABR Loan, each Global Tranche Loan denominated in
US Dollars and made to a UK Borrowing Subsidiary shall be a Eurocurrency Loan,
each Global Tranche Loan denominated in Canadian Dollars and made to a Canadian
Borrowing Subsidiary shall be a Canadian Base Rate Loan, each Global Tranche
Loan denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each Global Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

 

“Global Tranche Percentage” means, with respect to any Global Tranche Lender,
the percentage of the total Global Tranche Commitments represented by such
Lender’s Global Tranche Commitment.  If the Global Tranche Commitments have
terminated or expired, the Global Tranche Percentages shall be determined based
upon the Global Tranche Commitments most recently in effect, giving effect to
any assignments.

 

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether state, provincial, territorial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (a “Guarantor”) means any obligation, contingent
or otherwise, of the Guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
Guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

 

“Guarantee Requirement” means, at any time, the requirement that the Subsidiary
Guarantee Agreement (or a supplement referred to therein) shall have been
executed by (i) Molson Coors Capital Finance ULC, Molson Coors International
General, ULC, Coors International Holdco, ULC, Molson Coors Callco ULC, Molson
Canada 2005 and any other Foreign Subsidiary that Guarantees or is otherwise
liable for any of the Senior Notes (as Guarantors of the Obligations), (ii) each
Canadian Subsidiary (excluding Molson Coors Capital Finance ULC, Molson Coors
International General, ULC, Coors International Holdco, ULC, Molson Coors Callco
ULC and Molson Canada 2005 and any other Foreign Subsidiary

 

15

--------------------------------------------------------------------------------


 

that Guarantees or is otherwise liable for the any of Senior Notes) existing at
such time that is a Significant Subsidiary (as Guarantor of the Obligations of
the Canadian Borrowing Subsidiaries, other than its own Obligations as a
Canadian Borrowing Subsidiary), (iii) each UK Subsidiary existing at such time
that is a Significant Subsidiary (as Guarantor of the Obligations of the UK
Borrowing Subsidiaries, other than its own Obligations as a UK Borrowing
Subsidiary) and (iv) each Subsidiary that Guarantees or is otherwise liable for
any of the 2012 Senior Notes (as Guarantors of the Obligations), and in each
case shall have been delivered to the Administrative Agent and shall be in full
force and effect; provided, however, that, with respect to any Person that
becomes a Significant Subsidiary (other than a Foreign Subsidiary that is not a
Canadian Subsidiary, a UK Subsidiary or a Foreign Subsidiary that Guarantees or
is otherwise liable for the Senior Notes) after the date hereof, the Guarantee
Requirement shall be satisfied if such Person executes a supplement to the
Subsidiary Guarantee Agreement within 15 days after it becomes a Significant
Subsidiary.  Notwithstanding the provisions of clause (iii) of the foregoing
sentence, Molson Coors European Holdco Limited shall not be required to execute
a Subsidiary Guarantee Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.  The
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay to the counterparty thereunder in accordance
with the terms of such Hedging Agreement if such Hedging Agreement were
terminated at such time.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds (other than surety, stay, customs or performance bonds or obligations of a
like nature), debentures, notes or similar instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (other than (i) customary title retention
provisions in supply contracts entered into in the ordinary course of business
with payment terms not exceeding 90 days and (ii) any earn-out obligations until
such earn-out obligations become a liability on the balance sheet of such Person
in accordance with GAAP and if not paid after becoming due and payable), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable and accrued expenses incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided, that the amount of Indebtedness of such Person existing at any time
under this clause shall be deemed to be an amount equal to the maximum amount
secured by (or the holder of which has a right to be secured by) such Lien
pursuant to the terms of the instruments embodying such Indebtedness of others,
(f) all Guarantees by such Person of Indebtedness of others, provided, that the
amount of any such Guarantee at any time shall be deemed to be an amount equal
to the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Securitization Transactions of such Person.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is

 

16

--------------------------------------------------------------------------------


 

liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in no event shall the following constitute Indebtedness: 
(w) liabilities (including funding obligations) with respect to pension plans,
(x) operating leases to the extent not Capital Lease Obligations, (y) customary
obligations under employment agreements and deferred compensation and
(z) deferred revenue and deferred tax liabilities.  The amount of Indebtedness
of any Person for purposes of clause (e) above shall be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the property encumbered thereby as determined by such
Person in good faith.

 

“Indemnified Taxes” means Taxes imposed on account of any Obligation of any
Borrower or Guarantor hereunder, other than Excluded Taxes and Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is (i) not guaranteed by any Person that does not guarantee
all the Obligations under this Agreement and (ii) not benefited by any other
credit enhancement. For purposes of determining a rating provided by Moody’s, to
the extent that the Company does not otherwise have an “Index Debt” rating from
Moody’s, “Index Debt” shall include the senior, unsecured, long-term
indebtedness for borrowed money of Coors Brewing Company that is (i) not
guaranteed by any Person that does not guarantee all the Obligations under this
Agreement and (ii) not benefited by any other credit enhancement.

 

“Initial Borrowing Subsidiaries” means Molson Coors Brewing Company (UK)
Limited, Molson Canada 2005, Molson Coors Canada Inc. and Molson Coors
International LP.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing or B/A Drawing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Base
Rate Loan, the last day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available from all applicable Lenders, twelve months or other
periods requested by the Company and agreed by the Administrative Agent in
writing), thereafter, as the applicable Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

17

--------------------------------------------------------------------------------


 

“Issuing Bank” means each of the US Issuing Banks and the Canadian Issuing
Banks.

 

“Issuing Bank Agreement” means an agreement in the form of Exhibit F, or in any
other form reasonably satisfactory to the Administrative Agent and the Company,
pursuant to which a Lender agrees to act as an Issuing Bank.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

 

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposures that may be attributable to Letters of Credit issued
by such Issuing Bank.  The initial amount of each Issuing Bank’s LC Commitment
is set forth on Schedule 2.04(i) or in such Issuing Bank’s Issuing Bank
Agreement.

 

“LC Disbursement” means a payment made by an Issuing Bank in respect of a
drawing under a Letter of Credit.

 

“LC Exposure” means the aggregate amount of the Global Tranche LC Exposure and
the US/UK Tranche LC Exposure.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.01, their successors and any
other Person that shall have become a Lender hereunder pursuant to
Section 2.08(d) or 10.04, other than any such Person that ceases to be a party
hereto pursuant to Section 10.04.

 

“Letter of Credit” means, as the context may require, a Global Tranche Letter of
Credit or a US/UK Tranche Letter of Credit.

 

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Total Debt at
such time to (b) Consolidated EBITDA for the most recent period of four
consecutive fiscal quarters of the Company ended at or prior to such time.

 

“LIBO Rate” means,

 

(i)                  with respect to any Eurocurrency Borrowing (other than
Eurocurrency Borrowings in Canadian Dollars) for any Interest Period, the rate
per annum determined by the Applicable Agent at approximately 11:00 a.m., London
time, on the Quotation Day for such Interest Period by reference to the rate set
by the ICE Benchmark Administration Limited (or any other person which takes
over the administration of that rate) for deposits in the currency of such
Borrowing (as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or
any replacement Reuters page which displays that rate)), for a period equal to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the arithmetic average of the respective rates
per annum at which deposits in the applicable currency approximately equal in
principal amount to such

 

18

--------------------------------------------------------------------------------


 

Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered in immediately available funds to the London branches of the Reference
Banks in the London interbank market at approximately 11:00 a.m., London time,
on the Quotation Day for such Interest Period; provided that only the average of
such rates shall be provided by the Administrative Agent to the Borrower; and

 

(ii)               with respect to any Eurocurrency Borrowing for any Interest
Period in Canadian Dollars, the rate per annum equal to the average rate
applicable to Canadian Dollar bankers’ acceptances having an identical or
comparable term as the proposed Eurocurrency Loan displayed and identified as
such on the display referred to as the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service as at approximately 10:00 a.m.
Toronto time on such day (or, if such day is not a Business Day, as of
10:00 a.m. Toronto time on the immediately preceding Business Day); provided
that if such rate does not appear on the CDOR Page at such time on such date,
the rate for such date will be the average of the annual discount rate (rounded
upward to the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Toronto
time on such day at which the Schedule I Reference Banks then offering to
purchase Canadian Dollar bankers’ acceptances accepted by them having such
specified term (or a term as closely as possible comparable to such specified
term).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of equity securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan” means a loan made pursuant to Section 2.01.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement, each
Issuing Bank Agreement, each B/A and each Letter of Credit, letter of credit
application or any promissory note delivered pursuant to this Agreement.

 

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

 

“Local Time” means (a) with respect to (i) a Loan or Borrowing, (ii) a B/A or
(iii) a Letter of Credit issued for the account of the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, New York time, and (b) with
respect to a Loan to or a Borrowing by a UK Borrowing Subsidiary, (A) in
connection with any notice related to such Loan or Borrowing, New York time, and
(B) in connection with the funding of or any payment of the principal of or
interest on such Loan or Borrowing, London time.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their material obligations under the Loan Documents or (c) the rights of
or benefits available to the Lenders under the Loan Documents.

 

19

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and B/As), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $100,000,000.

 

“Maturity Date” means the fifth anniversary of the Closing Date, unless such day
is not a Business Day, then it shall be the immediately preceding Business Day.

 

“MillerCoors” means MillerCoors LLC, a Delaware limited liability company.

 

“MillerCoors Average Ownership Percentage” means, for any period, (i) the sum
for each day during such period of the MillerCoors Ownership Percentage for such
day (determined at the close of business on such day) divided by (ii) the
aggregate number of days during such period.

 

“MillerCoors Ownership Percentage” means, at any time, the percentage (expressed
as a decimal) of the Equity Interests representing the aggregate economic
interests of MillerCoors that are owned directly or indirectly by the Company.

 

“Molson” means Molson Inc., a Canadian corporation.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non-Schedule I Lender” means any Global Tranche Lender not named on Schedule I
to the Bank Act (Canada).

 

“Non-Schedule I Reference Lender” means Deutsche Bank AG, Canada Branch.

 

“Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) all payments required to be made by any Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of LC Disbursements, interest
thereon and obligations to provide cash collateral, (c) all reimbursement
obligations of any Borrower in respect of B/As accepted hereunder and (d) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding and including the Obligations of the Company under
Article VIII), of the Loan Parties under this Agreement and the other Loan
Documents.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, or similar taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery or enforcement of this Agreement
or any other Loan Document other than an Assignment and Assumption and a sale of
a participation pursuant to Section 10.04.

 

“Participant” has the meaning set forth in Section 10.04(e).

 

20

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning set forth in Section 10.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means a pension plan which is maintained or contributed to by any
Canadian Borrowing Subsidiary for its employees or former employees other than
the Canada Pension Plan, the Quebec Pension Plan or any similar plan established
and maintained by any Governmental Authority.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes of any kind,
unemployment insurance, pension obligations and other types of social security,
workers’ compensation and vacation pay, that are not yet due or required to be
paid (or are not more than 30 days overdue) or are being contested in compliance
with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, landlords’,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days or are being contested in good faith by appropriate
proceedings;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, restrictions, rights-of-way and
similar encumbrances or charges on real property imposed by law or any
restrictions imposed by any grant from Her Majesty in Right of Canada or any
province or territory of Canada or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g)                                  any interest or title of a lessor in the
property subject to any lease other than a capital lease or a lease entered into
as part of a Sale- Leaseback Transaction, in each case permitted under
Section 6.01;

 

(h)                                 Liens in favor of customs or revenue
authorities imposed by law and arising in the ordinary course of business in
connection with the importation of goods;

 

(i)                                     interests of suppliers in respect of
customary title retention provisions in supply contracts entered into in the
ordinary course of business and with payment terms not exceeding 90 days; and

 

(j)                                    rights of set-off or combination or
consolidation in favor of financial institutions (other than in respect of
amounts deposited to secure Indebtedness);

 

21

--------------------------------------------------------------------------------


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means (a) (i) the Adolph Coors, Jr. Trust, (ii) any trustee
of such Trust acting in its capacity as such, (iii) any Person that is a
beneficiary of such trust on the date hereof, (iv) any other trust or similar
arrangement for the benefit of such beneficiaries, (v) the successors of any
such Persons and (vi) any Persons Controlled by such Persons; and
(b) (i) Pentland Securities (1981) Inc., a Canadian corporation,
(ii) Lincolnshire Holdings Inc., (iii) Nooya Investments Inc., (iv) Eric Molson
and Stephen Molson, their spouses, their estates, their lineal descendants and
any trusts for the benefit of such Persons (including, as to any common stock of
the Company held by it for the benefit of such Persons, the trust established
under the Voting and Exchange Trust Agreement (as defined in the Combination
Agreement dated as of July 21, 2004 between the Company and Molson), (v) the
successors of any such Persons and (vi) any Persons Controlled by such Persons.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than US$500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  investments in money market mutual funds
that (i) comply with the criteria set forth in Rule 2a-7 adopted by the SEC
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and AAA by
Moody’s and (iii) have portfolio assets in excess of US$2,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Account” has the meaning set forth in Section 2.10(d).

 

“Prime Rate” means (a) except in the case of any Borrowing in US Dollars by a
Canadian Borrowing Subsidiary, the rate of interest per annum publicly announced
from time to time by DBNY as its

 

22

--------------------------------------------------------------------------------


 

prime rate in effect at its principal office in New York and (b) in the case of
any Borrowing in US Dollars by a Canadian Borrowing Subsidiary, the rate of
interest per annum publicly announced from time to time by Deutsche Bank AG,
Canada Branch as its reference rate in effect at its principal office in Toronto
for loans made in Canada and denominated in US Dollars.  Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

“Priority Indebtedness” means, without duplication, (a) all Indebtedness of any
Subsidiary (other than any Subsidiary that shall be a Subsidiary Guarantor with
respect to all the Obligations under the Subsidiary Guarantee Agreement),
(b) all Indebtedness of the Company or any Subsidiary that is secured by any
Lien on any asset of the Company or any Subsidiary, (c) all Indebtedness of the
Company or any Subsidiary (including any Subsidiary Guarantor) that is referred
to in clause (i) of the definition of Indebtedness in this Section 1.01 and
(d) all Attributable Debt of the Company or any Subsidiary (including any
Subsidiary Guarantor) in respect of Sale-Leaseback Transactions.

 

“Projections” has the meaning assigned to such term in Section 3.11.

 

“Qualifying Lender” means a Lender which is, on the date a payment of interest
falls due under this Agreement, (a) beneficially entitled to, and within the
charge to United Kingdom corporation tax in respect of, that payment and that is
a Lender in respect of an advance made by a person that was a bank as defined in
section 879 of the Income Tax Act 2007 at the time the advance was made,
(b) subject to HM Revenue & Customs first granting a direction to that effect
under Regulation 2 of the Double Taxation Relief (Taxes on Income) (General)
Regulations 1970 (SI 1970/488), a person to whom that payment may be made
without deduction or withholding for or on account of United Kingdom taxes by
reason of an applicable double taxation treaty between the United Kingdom and
the country in which that Lender is, or is treated as, resident (any such person
described in this clause (b) and that does not otherwise qualify as a
“Qualifying Lender” pursuant to clause (a) or clause (c) of this definition, a
“Treaty Lender”), or (c) beneficially entitled to that payment and is (i) a
company resident in the United Kingdom for United Kingdom tax purposes, (ii) a
partnership each member of which is a company falling within the foregoing
clause (i) or clause (iii) below or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing its chargeable profits (within the meaning
given by Section 19 of the Corporation Tax Act 2009).

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period (which,
in the case of any Eurocurrency Loan, shall be date two Business Days prior to
the commencement of such Interest Period).  If such quotations would normally be
given by prime banks on more than one day, the Quotation Day will be the last of
such days.

 

“Receivables” means accounts receivable (including, without limitation, all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced and whether or not earned
by performance) and payments owing to the Company or any Subsidiary from public
house businesses in respect of loans made by the Company or any Subsidiary to
such businesses.

 

“Reference Banks” means Deutsche Bank AG and any other bank reasonably selected
by the Administrative Agent in consultation with the Company so long as such
bank consents to being a Reference Bank.

 

“Register” has the meaning set forth in Section 10.04.

 

23

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the aggregate Revolving
Credit Exposures and unused Commitments at such time.

 

“Reset Date” has the meaning assigned to such term in Section 1.05.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments pursuant to Section 2.08 or Section 7.01.

 

“Revolving Borrowing” means a Global Tranche Borrowing or a US/UK Tranche
Borrowing.

 

“Revolving Credit Exposure” means, as to each Lender, such Lender’s Global
Tranche Credit Exposure and US/UK Tranche Credit Exposure.

 

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

 

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and, as part of such
arrangement, rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred; provided that any such arrangement entered into within 180 days
after the acquisition, construction or substantial improvement of the subject
property shall not be deemed to be a “Sale-Leaseback Transaction.”

 

“S&P” means Standard & Poor’s.

 

“Schedule I Lender” means any Global Tranche Lender named on Schedule I to the
Bank Act (Canada).

 

“Schedule I Reference Lenders” means Bank of Montreal, Royal Bank of Canada, and
any other Schedule I Lender as may be agreed by the Company and the Canadian
Administrative Agent from time to time.

 

“Securitization Transaction” means (a) any transfer by the Company or any
Subsidiary of Receivables or interests therein (together, if the Company elects,
with all collateral securing such Receivables, all contracts and contract rights
and all guarantees or other obligations in respect of such Receivables, all
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving such Receivables and all proceeds of any of the
foregoing) (i) to a trust, partnership, corporation or other entity (other than
the Company or a Subsidiary that is not an SPE Subsidiary), which transfer is
funded in whole or in part, directly or indirectly, by the incurrence or
issuance by the transferee or any successor transferee of indebtedness or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such Receivables or interests in Receivables, or
(ii) directly to one or more investors or other purchasers (other than the
Company or any Subsidiary that is not an SPE Subsidiary), or (b) any transaction
in which the Company or a Subsidiary incurs Indebtedness or other obligations
secured by Liens on

 

24

--------------------------------------------------------------------------------


 

Receivables.  The “amount” or “principal amount” of any Securitization
Transaction shall be deemed at any time to be (A) in the case of a transaction
described in clause (a) of the preceding sentence, the aggregate principal or
stated amount of the Indebtedness or other securities referred to in such clause
or, if there shall be no such principal or stated amount, the uncollected amount
of the Receivables transferred pursuant to such Securitization Transaction net
of (i) any such Receivables that have been written off as uncollectible and
(ii) any retained or other interests held by the Company or any Subsidiary, and
(B) in the case of a transaction described in clause (b) of the preceding
sentence, the aggregate outstanding principal amount of the Indebtedness secured
by Liens on the subject Receivables.  Solely for purposes of computing clause
(Y) in the definition of “Consolidated Total Debt,” references in this
definition (and in terms used in this definition) to “Company” and “Subsidiary”
shall instead be deemed to refer to MillerCoors and its subsidiaries.

 

“Senior Notes” means each of the (a) senior unsecured notes issued by Molson
Coors Capital Finance ULC and Molson Coors International LP on September 22,
2005, as amended, restated and supplemented from time to time and (b) series A
notes issued by Molson Coors International LP on October 16, 2010.

 

“Significant Subsidiary” means (a) each Borrowing Subsidiary, (b) each
Subsidiary that on the Closing Date directly or indirectly owns or Controls any
other Significant Subsidiary, until such time as such Subsidiary no longer
directly or indirectly owns or Controls any other Significant Subsidiary,
(c) each Subsidiary identified as a Significant Subsidiary on Schedule 3.13,
(c) each Subsidiary designated from time to time by the Company as a Significant
Subsidiary by written notice to the Administrative Agent, (d) each Domestic
Subsidiary (other than an SPE Subsidiary) that is an obligor or Guarantor in
respect of any Material Indebtedness, and (e) each other Subsidiary (other than
an SPE Subsidiary) (i) the consolidated revenues of which for the most recently
ended period of four consecutive fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, prior to the
delivery of any such financial statements, pursuant to Section 5.01(a) or (b) of
the Existing 2012 Credit Agreement) was more than the lesser of (A) 1% of the
Company’s consolidated revenues for such period and (B) US$200,000,000 or
(ii) the consolidated assets of which as of the last day of the most recent
period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the delivery of any such statements,
pursuant to Section 5.01(a) or (b) of the Existing 2012 Credit Agreement) were
greater than 5% of the Company’s consolidated total assets as of such date as
shown on such financial statements.  The Company covenants that if the total
consolidated assets or the consolidated revenue of the Significant Subsidiaries,
together with the directly owned assets of the Company and the portion of
consolidated revenues directly attributable to income and cash flows of the
Company, represent less than 90% of the consolidated total assets or
consolidated revenues of the Company at any relevant date or for any relevant
period referred to above, the Company will designate Subsidiaries as Significant
Subsidiaries as contemplated by clause (c) of the preceding sentence as
necessary to eliminate such deficiency.  For purposes of making the
determinations required by this definition, the consolidated revenues and assets
of Foreign Subsidiaries shall be converted into US Dollars at the rates used in
preparing the consolidated balance sheets of the Company.

 

“Specified Event” means an Event of Default specified in paragraph (h) or
paragraph (i) of Section 7.01.

 

“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions.

 

“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made or funded to which

 

25

--------------------------------------------------------------------------------


 

banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined, in
each case expressed as a decimal.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit E, made by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders, the Agents and
the Issuing Banks.

 

“Subsidiary Guarantors” means each Person listed on Schedule 3.13, each Person
that becomes an Elective Guarantor pursuant to the provisions of
Section 5.09(b) and each other Person that becomes party to a Subsidiary
Guarantee Agreement as a Subsidiary Guarantor, and the successors and assigns of
each such Person, but excluding any Person that ceases to be a Subsidiary
Guarantor in accordance with the provisions of the Loan Documents.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
together with any interest, penalties or additions to tax thereon.

 

“Tranche” means a category of Commitments and the extensions of credit
thereunder.  For purposes hereof, each of the following comprises a separate
Tranche:  (a) the Global Tranche Commitments, the Global Tranche Loans, the B/As
and the Global Tranche Letters of Credit, (b) the US/UK Tranche Commitments, the
US/UK Tranche Loans and the US/UK Tranche Letters of Credit and (c) any Class of
Commitments and Loans established pursuant to Section 2.08(e).

 

“Tranche Percentage” means a Global Tranche Percentage or a US/UK Tranche
Percentage.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the refinancing of the Existing
Credit Agreements, the borrowing of Loans, the issuance of Letters of Credit and
purchase and acceptance of B/As hereunder and the use of the respective proceeds
thereof on the Closing Date.

 

“Transaction Costs” means the total cost of the fees, commissions and expenses
related to the Transactions.

 

“Treaty Lender” has the meaning set forth in the definition of “Qualifying
Lender.”

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Canadian Base Rate.

 

26

--------------------------------------------------------------------------------


 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Borrowing Subsidiary” means any Borrowing Subsidiary organized under the
laws of England and Wales.

 

“UK Subsidiary” means a Subsidiary organized under the laws of England and
Wales.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is organized under
the laws of the United States of America or any state thereof.

 

“US Dollars” or “US$” refers to lawful money of the United States of America.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
Canadian Dollars, Sterling or Euro, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to Canadian Dollars, Sterling or Euro, as the case
may be, at the time in effect under the provisions of such Section.

 

“US Issuing Bank” means DBNY, Bank of America, N.A. and each other Lender that
has become a US Issuing Bank hereunder as provided in Section 2.04(i), in each
case in its capacity as an issuer of Global Tranche and US/UK Tranche Letters of
Credit for the accounts of the Company and US Borrowing Subsidiaries hereunder,
and its successors in such capacity as provided in Section 2.04(j).  A US
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “US Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“US/UK Tranche Borrowing” means a Borrowing comprised of US/UK Tranche Loans.

 

“US/UK Tranche Commitment” means, with respect to each US/UK Tranche Lender, the
commitment of such US/UK Tranche Lender to make US/UK Tranche Loans pursuant to
Section 2.01(b) and to acquire participations in US/UK Tranche Letters of Credit
pursuant to Section 2.04, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s US/UK Tranche Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 10.04.  The initial amount of
each US/UK Tranche Lender’s US/UK Tranche Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such US/UK Tranche
Lender shall have assumed its US/UK Tranche Commitment, as applicable.  The
aggregate amount of the US/UK Tranche Commitments on the date hereof is US$0.

 

“US/UK Tranche Credit Exposure” means, on any date, the sum of (a) the aggregate
principal amount of the US/UK Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date, (b) the US Dollar Equivalent on such date of the aggregate
principal amount of US/UK Tranche Loans denominated in Canadian Dollars,
Sterling or Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date and (c) the aggregate US/UK Tranche LC Exposure
on such date.  The US/UK Tranche Credit Exposure of

 

27

--------------------------------------------------------------------------------


 

any Lender at any time shall be such Lender’s US/UK Tranche Percentage of the
total US/UK Tranche Credit Exposure at such time.

 

“US/UK Tranche LC Exposure” means at any time the sum of (a) the aggregate of
the US Dollar Equivalents of the undrawn amounts of all outstanding US/UK
Tranche Letters of Credit at such time and (b) the aggregate of the US Dollar
Equivalents of the amounts of all LC Disbursements made pursuant to US/UK
Tranche Letters of Credit that have not yet been reimbursed by or on behalf of
the relevant Borrower at such time.  The US/UK Tranche LC Exposure of any Lender
at any time shall be such Lender’s US/UK Tranche Percentage of the aggregate
US/UK Tranche LC Exposure.

 

“US/UK Tranche Lender” means a Lender with a US/UK Tranche Commitment or with
outstanding US/UK Tranche Credit Exposure.

 

“US/UK Tranche Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.04(a)(i) for the account of the Company or a US Borrowing Subsidiary
and designated in the applicable Borrower’s request therefor as a US/UK Tranche
Letter of Credit.

 

“US/UK Tranche Loan” means a Loan made by a US/UK Tranche Lender pursuant to
Section 2.01(b).  Each US/UK Tranche Loan denominated in US Dollars and made to
the Company or a US Borrowing Subsidiary shall be a Eurocurrency Loan or an ABR
Loan, each US/UK Tranche Loan denominated in US Dollars and made to a UK
Borrowing Subsidiary shall be a Eurocurrency Loan, each US/UK Tranche Loan
denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each US/UK Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

 

“US/UK Tranche Percentage” means, with respect to any US/UK Tranche Lender, the
percentage of the total US/UK Tranche Commitments represented by such Lender’s
US/UK Tranche Commitment.  If the US/UK Tranche Commitments have terminated or
expired, the US/UK Tranche Percentages shall be determined based upon the US/UK
Tranche Commitments most recently in effect, giving effect to any assignments.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                              Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “US/UK Tranche Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “US/UK Tranche Eurocurrency
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“US/UK Tranche Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by
Class and Type (e.g., a “US/UK Tranche Eurocurrency Borrowing”).

 

SECTION 1.03.                              Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar

 

28

--------------------------------------------------------------------------------


 

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties. 
References herein to the taking of any action hereunder of an administrative
nature by any Borrower shall be deemed to include references to the Company
taking such action on such Borrower’s behalf and the Agents are expressly
authorized to accept any such action taken by the Company as having the same
effect as if taken by such Borrower.

 

SECTION 1.04.                              Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided that amounts of Indebtedness and interest expense shall be
calculated hereunder without giving effect to FAS 150 (Accounting for Certain
Financial Instruments with Characteristics of both Liabilities and Equity);
provided further that if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being understood
that the financial statements delivered under Section 5.01(a) or (b) shall in
all cases be prepared in accordance with GAAP as in effect at the applicable
time).  Anything in this Agreement to the contrary notwithstanding, any
obligation of a Person under a lease (whether existing as of the Closing Date or
entered into in the future) that is not (or would not be) required to be
classified and accounted for as a capital lease on the balance sheet of such
Person under GAAP as in effect at the time such lease is entered into shall not
be treated as a capital lease solely as a result of (x) the adoption of any
changes in, or (y) changes in the application of, GAAP after such lease is
entered into.

 

SECTION 1.05.                              Exchange Rates.

 

(a)                                 Not later than 1:00 p.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to Canadian Dollars,
Sterling or Euro and (ii) give notice thereof to the Lenders and the Company. 
The Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant Calculation Date (a “Reset Date”), shall
remain effective until the next succeeding Reset Date, and shall for all
purposes of this Agreement (other than Section 10.14 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between US Dollars and Canadian Dollars,
Sterling or Euro.

 

(b)                                 Not later than 5:00 p.m., New York City
time, on each Reset Date and each date on which Loans denominated in Canadian
Dollars, Sterling or Euro are made, or B/As are accepted and purchased, or
Letters of Credit denominated in Canadian Dollars, Sterling or Euro are issued,
the Administrative Agent shall (i) determine the aggregate amount of each of the
Global Tranche Credit Exposure and the US/UK Tranche Credit Exposure (after
giving effect to any Loans made or repaid or B/As purchased or repaid or Letters
of Credit issued, drawn or expired on such date) and (ii) notify the Lenders and
the Company of the results of such determination.

 

SECTION 1.06.                              Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time.

 

29

--------------------------------------------------------------------------------


 

ARTICLE II

The Credits

 

SECTION 2.01.                              Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Global Tranche Lender agrees, from time to time during the
Revolving Availability Period, (i) to make Global Tranche Loans to the Company
and US Borrowing Subsidiaries in US Dollars, Canadian Dollars, Sterling and
Euro, (ii) to make Global Tranche Loans to the Canadian Borrowing Subsidiaries
in Canadian Dollars and US Dollars, (iii) to make Global Tranche Loans to the UK
Borrowing Subsidiaries in US Dollars, Sterling and Euro and (iv) to accept and
purchase drafts drawn by the Canadian Borrowing Subsidiaries in Canadian Dollars
as B/As, in each case in an aggregate principal amount at any time outstanding
that will not result in (A) such Lender’s Global Tranche Credit Exposure
exceeding its Global Tranche Commitment or (B) the aggregate amount of the
Lenders’ Global Tranche Credit Exposures exceeding the aggregate amount of the
Global Tranche Commitments.

 

(b)                                 Subject to the terms and conditions set
forth herein, each US/UK Tranche Lender agrees, from time to time during the
Revolving Availability Period, (i) to make US/UK Tranche Loans to the Company
and the US Borrowing Subsidiaries in US Dollars, Sterling and Euro and (ii) to
make US/UK Tranche Loans to the UK Borrowing Subsidiaries in US Dollars,
Sterling and Euro, in each case in an aggregate principal amount at any time
outstanding that will not result in (A) such Lender’s US/UK Tranche Credit
Exposure exceeding its US/UK Tranche Commitment or (B) the aggregate amount of
the Lenders’ US/UK Tranche Credit Exposures exceeding the aggregate amount of
the US/UK Tranche Commitments.

 

SECTION 2.02.                              Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.13, (i) each Global
Tranche Borrowing shall be comprised entirely of (A) in the case of a Borrowing
denominated in US Dollars and made by the Company, a US Borrowing Subsidiary or
a Canadian Borrowing Subsidiary, Eurocurrency Loans or ABR Loans as the
applicable Borrower may request in accordance herewith, (B) in the case of a
Borrowing denominated in US Dollars and made to a UK Borrowing Subsidiary,
Eurocurrency Loans, (C) in the case of a Borrowing denominated in Canadian
Dollars and made by a Canadian Borrowing Subsidiary, Canadian Base Rate Loans,
(D) in the case of a Borrowing denominated in Canadian Dollars and made by the
Company or a US Borrowing Subsidiary, Eurocurrency Loans and (E) in the case of
a Borrowing denominated in Sterling or Euro, Eurocurrency Loans; and (ii) each
US/UK Tranche Borrowing shall be comprised entirely of (A) in the case of a
Borrowing denominated in US Dollars and made by the Company or a US Borrowing
Subsidiary, Eurocurrency Loans or ABR Loans as the applicable Borrower may
request in accordance herewith, (B) in the case of a Borrowing denominated in US
Dollars and made by a UK Borrowing Subsidiary, Eurocurrency Loans and (C) in the
case of a Borrowing denominated in Canadian Dollars, Sterling or Euro,
Eurocurrency Loans.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (in
which case all payments of principal and interest with respect to such Loan
shall be owed to such branch or Affiliate); provided that any exercise of such
option shall not reduce the obligation of the applicable Borrower to repay such
Loan in

 

30

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement and that such Borrower’s obligation
to make payments pursuant to Section 2.16 shall not increase.

 

(c)                                  At the commencement of each Interest Period
for any Borrowing, such Borrowing shall be in an aggregate amount that is at
least equal to the Borrowing Minimum and an integral multiple of the Borrowing
Multiple; provided that an ABR Borrowing or a Canadian Base Rate Borrowing may
be made in an aggregate amount that is equal to the aggregate available Global
Tranche Commitments or US/UK Tranche Commitments, as applicable, or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of (i) seven US/UK Tranche Eurocurrency Borrowings outstanding and (ii) ten
Global Tranche Eurocurrency Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                              Requests for Borrowings.  To request
a Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Applicable Agent (and the Administrative Agent if it
shall not be the Applicable Agent) of such request by telephone (a) in the case
of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing, (b) in the case of an
ABR Borrowing made by the Company or a US Borrowing Subsidiary, not later than
11:00 a.m., Local Time on the date of the proposed Borrowing and (c) in the case
of a Canadian Base Rate Borrowing or an ABR Borrowing made by a Canadian
Borrowing Subsidiary, not later than 1:59 p.m., Local Time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Borrowing to replace a Eurocurrency Borrowing Request deemed ineffective
pursuant to clause (i) of Section 2.13 may be given not later than 12:00 noon,
Local Time, on the date of the proposed Borrowing; and provided further that any
such notice in respect of any Borrowing to be made on the Closing Date may be
given at such later time or on such shorter notice as the Applicable Agent may
agree.  Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Applicable Agent (with a
copy to the Administrative Agent if it shall not be the Applicable Agent) of a
written Borrowing Request signed by the applicable Borrower, or by the Company
on behalf of the applicable Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrower requesting such Borrowing
(or on whose behalf the Company is requesting such Borrowing);

 

(ii)                                  whether the requested Borrowing is to be a
Global Tranche Borrowing or a US/UK Tranche Borrowing;

 

(iii)                               the currency and aggregate principal amount
of the requested Borrowing;

 

(iv)                              the date of the requested Borrowing, which
shall be a Business Day;

 

(v)                                 the Type of the requested Borrowing;

 

(vi)                              in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

31

--------------------------------------------------------------------------------


 

(vii)                           the location and number of the applicable
Borrower’s account to which funds are to be disbursed.

 

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then (i) in the case of a Borrowing by the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, the applicable Borrower shall be
deemed to have selected US Dollars and (ii) in the case of a Borrowing by a UK
Borrowing Subsidiary, the applicable Borrower shall be deemed to have selected
Sterling.  If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing by the Company, a US
Borrowing Subsidiary or Canadian Borrowing Subsidiary denominated in US Dollars,
an ABR Borrowing, (ii) in the case of a Borrowing by a UK Borrowing Subsidiary
denominated in US Dollars, a Eurocurrency Borrowing, (iii) in the case of a
Borrowing by the Company or a US Borrowing Subsidiary denominated in Canadian
Dollars, a Eurocurrency Borrowing, (iv) in the case of a Borrowing by a Canadian
Borrowing Subsidiary denominated in Canadian Dollars, a Canadian Base Rate
Borrowing and (v) in the case of a Borrowing denominated in Sterling or Euro, a
Eurocurrency Borrowing.  If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the Applicable
Agent shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.

 

SECTION 2.04.                              Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, (i) the Company or a US Borrowing Subsidiary may
request the issuance (or the amendment, renewal or extension) of Global Tranche
Letters of Credit or US/UK Tranche Letters of Credit denominated in US Dollars,
Canadian Dollars, Sterling or Euro to be issued by any US Issuing Bank and
(ii) a Canadian Borrowing Subsidiary may request the issuance (or the amendment,
renewal or extension) of Global Tranche Letters of Credit denominated in US
Dollars or Canadian Dollars to be issued by any Canadian Issuing Bank, in each
case in a form reasonably acceptable to the Applicable Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by such Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control, and any
representation, warranty, covenant or indemnification contained in or security
interest, assignment or other lien purported to be created by any such
application or agreement and not contained herein or created hereby shall be of
no effect.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
applicable Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Applicable Agent (and the
Administrative Agent if it shall not be the Applicable Agent) (at least three
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount and currency of
such Letter of Credit, whether such Letter of Credit is to be a Global Tranche
Letter of Credit or a US/UK Tranche Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
enable the applicable Issuing Bank to prepare, amend, renew or extend such
Letter of Credit.  If requested by an Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in

 

32

--------------------------------------------------------------------------------


 

connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$100,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank shall not exceed the LC Commitment of such
Issuing Bank, (iii) the aggregate Global Tranche Credit Exposures will not
exceed the aggregate Global Tranche Commitments, and (iv) the aggregate US/UK
Tranche Credit Exposures will not exceed the aggregate US/UK Tranche
Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall, except as provided below in this paragraph, expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.  Any Letter of Credit may provide
by its terms that it may be extended for additional successive one-year periods
under customary “evergreen” provisions on terms reasonably acceptable to the
applicable Issuing Bank; provided that, except as provided below in this
paragraph, no Letter of Credit may be extended automatically or otherwise beyond
the date that is five Business Days prior to the Maturity Date.  Notwithstanding
the foregoing, any Issuing Bank in respect of any outstanding Letter of Credit
may extend the date of expiration of such Letter of Credit to a date after the
date that is five Business Days prior to the Maturity Date on such terms and
subject to such conditions as may be agreed to between such Issuing Bank, the
Company and the applicable Borrower, and any agreement made by the Company or
the applicable Borrower to induce an Issuing Bank so to extend the date of
expiration of any Letter of Credit (i) shall be set forth in a notice delivered
by the Company to the Administrative Agent promptly after the extension of the
date of expiration of such Letter of Credit and (ii) shall for all purposes of
this Agreement be deemed to be a covenant contained in Article VI hereof.  Each
Issuing Bank, by extending the date of expiration of any Letter of Credit beyond
the Maturity Date, will be deemed to have agreed that no Lender shall have any
obligation under Section 2.04(d) in respect of any LC Disbursement resulting
from a drawing made under such Letter of Credit after the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, (i) in the case of a Global Tranche Letter of Credit, the Issuing Bank
in respect of such Letter of Credit hereby grants to each Global Tranche Lender,
and each Global Tranche Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Global Tranche Lender’s
Global Tranche Percentage of the aggregate amount available to be drawn under
such Letter of Credit and (ii) in the case of a US/UK Tranche Letter of Credit,
the Issuing Bank in respect of such Letter of Credit hereby grants to each US/UK
Tranche Lender, and each US/UK Tranche Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such US/UK Tranche
Lender’s US/UK Tranche Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Applicable Agent, for the account of the applicable Issuing Bank, such
Lender’s Global Tranche Percentage or US/UK Tranche Percentage, as the case may
be, of each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section (or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason), in each case in the currency of such LC
Disbursement.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Global Tranche Commitments or US/UK Tranche Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Applicable Agent
an amount equal to such LC Disbursement, in the currency in which such LC
Disbursement shall have been made, not later than 12:00 noon, Local Time, on the
date three Business Days after the date that such LC Disbursement is made, if
the applicable Borrower shall have received notice of such LC Disbursement prior
to 11:00 a.m., Local Time, on the date such LC Disbursement is made, or, if such
notice has not been received by the applicable Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on (A) the date three
Business Days after the date that the applicable Borrower receives such notice,
if such notice is received prior to 11:00 a.m., Local Time, on the day of
receipt, or (B) the date four Business Days after the date that the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the applicable Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with (i) in the case of a payment
relating to a Letter of Credit issued for the account of the Company or a US
Borrowing Subsidiary, an ABR Borrowing (in the case of a Letter of Credit
denominated in US Dollars) or a Eurocurrency Borrowing, or (ii) in the case of a
payment relating to a Letter of Credit issued for the account of a Canadian
Borrowing Subsidiary, a Canadian Base Rate Borrowing or a B/A drawing (in the
case of a Letter of Credit denominated in Canadian Dollars), an ABR Loan (in the
case of a Letter of Credit denominated in US Dollars) or a Eurocurrency Loan (in
the case of a Letter of Credit denominated in US Dollars), and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing.  Promptly following receipt by the
Applicable Agent of any payment from the applicable Borrower pursuant to this
paragraph, the Applicable Agent shall distribute such payment to the applicable
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and the
applicable Issuing Bank as their interests may appear.  If the applicable
Borrower fails to make such payment when due, directly or through a Borrowing,
then, upon notice from the applicable Issuing Bank to the applicable Borrower
and the Applicable Agent, the Applicable Agent shall notify each applicable
Lender of the applicable LC Disbursement, the amount and currency of the payment
then due from the applicable Borrower in respect thereof and the percentage of
such LC Disbursement allocated to such Lender, which shall be (i) in the case of
a Global Tranche Letter of Credit, such Lender’s Global Tranche Percentage of
such amount and (ii) in the case of a US/UK Tranche Letter of Credit, such
Lender’s US/UK Tranche Percentage of such amount.  Promptly following receipt of
such notice, each applicable Lender shall pay to the Applicable Agent its
allocated percentage of the payment then due from the applicable Borrower in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Applicable Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the applicable
Lenders.  Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  Without limiting
the application of the other provisions of this Section 2.04(f), the Borrowers’
obligations to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement or any other Loan
Document, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a

 

34

--------------------------------------------------------------------------------


 

right of set-off against, the Borrowers’ obligations hereunder.  None of the
Agents, the Lenders or the Issuing Banks, or any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the applicable Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the applicable Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of an Issuing Bank (as determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Applicable Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment after such Issuing
Bank has made an LC Disbursement thereunder; provided that any failure to give
or delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse the applicable Issuing Bank and the applicable Lenders
with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the applicable Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the applicable
Borrower reimburses such LC Disbursement, at (i) in the case of any LC
Disbursement in respect of a Letter of Credit denominated in US Dollars, the
rate per annum then applicable to ABR Loans, (ii) in the case of any LC
Disbursement in respect of a Letter of Credit denominated in Canadian Dollars,
the rate per annum then applicable to Canadian Base Rate Loans, (iii) in the
case of any LC Disbursement in respect of a Letter of Credit denominated in
Sterling, the Bank of England Base Rate plus the Applicable Rate then applicable
to Eurocurrency Loans and (iv) in the case of any LC Disbursement in respect of
a Letter of Credit denominated in Euro, the European Central Bank Base Rate plus
the Applicable Rate then applicable to Eurocurrency Loans; provided that, at all
times after the applicable Borrower fails to reimburse such LC Disbursement when
due pursuant to paragraph (e) of this Section, Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                     Designation of Additional Issuing
Banks.  From time to time, the Company may by notice to the Administrative Agent
and the Lenders designate as additional Issuing Banks one or more Lenders that
agree to serve in such capacity as provided below; provided, that no Lender
shall be designated as an Issuing Bank if, after giving effect to such
designation, there would be more than four Issuing Banks in

 

35

--------------------------------------------------------------------------------


 

addition to the number of Issuing Banks on the Closing Date.  The acceptance by
a Lender of any appointment as an Issuing Bank hereunder shall be evidenced by
an Issuing Bank Agreement, which shall state whether such Lender is to be a US
Issuing Bank or a Canadian Issuing Bank and be executed by such Lender, the
Company and the Administrative Agent, and from and after the effective date of
such agreement, (i) such Lender shall have all the rights and obligations of a
US Issuing Bank or a Canadian Issuing Bank, as the case may be, under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “US Issuing Bank” or “Canadian Issuing Bank”
shall be deemed to include such Lender in its capacity as a US Issuing Bank or
Canadian Issuing Bank, as applicable.

 

(j)                                    Replacement of an Issuing Bank.  Any
Issuing Bank may be replaced at any time by written agreement among the Company,
the Administrative Agent (which agreement shall not be unreasonably withheld),
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of any Issuing Bank.  At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “US Issuing Bank” (if the
replaced Issuing Bank is a US Issuing Bank) or “Canadian Issuing Bank” (if the
replaced Issuing Bank is a Canadian Issuing Bank) and the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require. 
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(k)                                 Cash Collateralization.  If the Commitments
shall have been terminated or an Event of Default shall have occurred and be
continuing and the Commitments hereunder terminated and the Loans hereunder
accelerated, then the Company shall deposit in an account with the Applicable
Agent, in the name of the Applicable Agent and for the benefit of the Lenders,
an amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Specified Event with respect to the Company.  Such deposit
shall be held by the Applicable Agent as collateral for the payment and
performance of the obligations of the Loan Parties under the Loan Documents. 
The Applicable Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  At the request of the
Company, amounts so deposited shall be invested by the Applicable Agent, at the
Company’s risk and expense, in high quality overnight or short-term cash
equivalent investments of prime financial institutions (which may include any
Applicable Agent) maturing prior to the date or dates on which the Applicable
Agent anticipates that such amounts will be applied as required by this
paragraph.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Applicable Agent
to reimburse any Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) be applied to satisfy other obligations of the Company under this
Agreement.  If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.

 

36

--------------------------------------------------------------------------------


 

(l)                                     Issuing Bank Agreement.  Unless
otherwise requested by the Administrative Agent, each Issuing Bank shall report
in writing to the Administrative Agent (i) on or prior to each Business Day on
which such Issuing Bank issues, amends, renews or extends any Letter of Credit,
the date of such issuance, amendment, renewal or extension, the face amount and
currency of such Letter of Credit, the expiry date of such Letter of Credit
(after giving effect to any such amendment, renewal or extension), the Borrower
for whose account such Letter of Credit was issued and whether such Letter of
Credit is a Global Tranche Letter of Credit or a US/UK Tranche Letter of Credit,
(ii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date, amount and currency of such LC Disbursement and the Letter of Credit
to which it relates, (iii) on any Business Day on which the Borrower reimburses
an LC Disbursement required to be reimbursed to such Issuing Bank, the date,
amount and currency of such reimbursement and the Letter of Credit to which it
relates, (iv) promptly following the expiry of any Letter of Credit issued by
it, the identity and amount of such Letter of Credit, (iv) on any Business Day
on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement, (v) on or promptly after the last
Business Day of each month, a listing of all the outstanding Letters of Credit
issued by such Issuing Bank, setting forth as to each such Letter of Credit its
amount, currency and expiry date, the Borrower for whose account it was issued
and whether such Letter of Credit is a Global Tranche Letter of Credit or a
US/UK Tranche Letter of Credit, and (vi) on any other Business Day, such other
information related to Letters of Credit issued by such Issuing Bank as the
Administrative Agent shall reasonably request.  Each Issuing Bank agrees that it
will not issue or increase the amount of any Letter of Credit without first
obtaining written confirmation from the Administrative Agent that such issuance
or increase is then permitted under this Agreement.

 

SECTION 2.05.                              Canadian Bankers’ Acceptances.

 

(a)                                 Each acceptance and purchase of B/As of a
single Contract Period pursuant to Section 2.01(a) or Section 2.07 shall be made
ratably by the Global Tranche Lenders in accordance with the amounts of their
Global Tranche Commitments.  The failure of any Global Tranche Lender to accept
any B/A required to be accepted by it shall not relieve any other Global Tranche
Lender of its obligations hereunder; provided that the Global Tranche
Commitments are several and no Global Tranche Lender shall be responsible for
any other Global Tranche Lender’s failure to accept B/As as required.  Each
Lender at its option may accept and purchase any B/A by causing any Canadian
lending office or Canadian Affiliate of such Lender to accept and purchase such
B/A, and all references in this Section to “Lender” shall apply to any such
Canadian lending office or Canadian Affiliate of such Lender.

 

(b)                                 The B/As of a single Contract Period
accepted and purchased on any date shall be in an aggregate amount that is an
integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000.  If any
Global Tranche Lender’s ratable share of the B/As of any Contract Period to be
accepted on any date would not be an integral multiple of Cdn.$100,000, the face
amount of the B/As accepted by such Lender may be increased or reduced to the
nearest integral multiple of Cdn.$100,000 by the Canadian Administrative Agent
in its sole discretion.  B/As of more than one Contract Period may be
outstanding at the same time; provided that there shall not at any time be more
than a total of seven B/A Drawings outstanding, or such greater number agreed to
by the Canadian Administrative Agent.

 

(c)                                  To request an acceptance and purchase of
B/As, a Canadian Borrowing Subsidiary shall notify the Canadian Administrative
Agent of such request by telephone or by telecopy not later than 10:00 a.m.,
Local Time, one Business Day before the date of such acceptance and purchase. 
Each such request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery or telecopy to the Canadian Administrative Agent of a
written request in a form approved by the Canadian Administrative Agent and
signed by such Borrower.  Each such telephonic and written request shall specify
the following information:

 

37

--------------------------------------------------------------------------------


 

(i)                  the aggregate face amount of the B/As to be accepted and
purchased;

 

(ii)               the date of such acceptance and purchase, which shall be a
Business Day;

 

(iii)            the Contract Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Contract Period” (and which
shall in no event end after the Maturity Date); and

 

(iv)           the location and number of the Canadian Borrowing Subsidiary’s
account to which any funds are to be disbursed.  If no Contract Period is
specified with respect to any requested acceptance and purchase of B/As, then
the Canadian Borrowing Subsidiary shall be deemed to have selected a Contract
Period of 30 days’ duration.

 

Promptly following receipt of a request in accordance with this paragraph, the
Canadian Administrative Agent shall advise each Global Tranche Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.

 

(d)                                 Each Canadian Borrowing Subsidiary hereby
appoints each Global Tranche Lender as its attorney to sign and endorse on its
behalf, manually or by facsimile or mechanical signature, as and when deemed
necessary by such Lender, blank forms of B/As, each Lender hereby agreeing that
it will not sign or endorse B/As in excess of those required in connection with
B/A Drawings that have been requested by the Canadian Borrowing Subsidiaries
hereunder.  It shall be the responsibility of each Global Tranche Lender to
maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement.  Each Canadian Borrowing Subsidiary recognizes and agrees that all
B/As signed and/or endorsed on its behalf by any Global Tranche Lender in
accordance with such Canadian Borrowing Subsidiary’s written request shall bind
such Canadian Borrowing Subsidiary as fully and effectually as if manually
signed and duly issued by authorized officers of such Canadian Borrowing
Subsidiary.  Each Global Tranche Lender is hereby authorized to issue such B/As
endorsed in blank in such face amounts as may be determined by such Lender;
provided that the aggregate face amount thereof is equal to the aggregate face
amount of B/As required to be accepted by such Lender in accordance with such
Canadian Borrowing Subsidiary’s written request.  No Global Tranche Lender shall
be liable for any damage, loss or claim arising by reason of any loss or
improper use of any such instrument unless such loss or improper use results
from the bad faith, gross negligence or willful misconduct of such Lender.  Each
Global Tranche Lender shall maintain a record with respect to B/As (i) received
by it from the Canadian Administrative Agent in blank hereunder, (ii) voided by
it for any reason, (iii) accepted and purchased by it hereunder and
(iv) canceled at their respective maturities.  Each Global Tranche Lender
further agrees to retain such records in the manner and for the periods provided
in applicable provincial or Federal statutes and regulations of Canada and to
provide such records to each Canadian Borrowing Subsidiary upon its request and
at its expense.  Upon request by any Canadian Borrowing Subsidiary, a Global
Tranche Lender shall cancel all forms of B/A that have been pre-signed or
pre-endorsed on behalf of such Canadian Borrowing Subsidiary and that are held
by such Global Tranche Lender and are not required to be issued pursuant to this
Agreement.

 

(e)                                  Drafts of each Canadian Borrowing
Subsidiary to be accepted as B/As hereunder shall be signed as set forth in
paragraph (d) above.  Notwithstanding that any Person whose signature appears on
any B/A may no longer be an authorized signatory for any of the Lenders or such
Canadian Borrowing Subsidiary at the date of issuance of such B/A, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance and any such B/A so
signed and properly completed shall be binding on such Canadian Borrowing
Subsidiary.

 

(f)                                   Upon acceptance of a B/A by a Lender, such
Lender shall purchase such B/A from the applicable Canadian Borrowing Subsidiary
at the Discount Rate for such Lender applicable to such B/A

 

38

--------------------------------------------------------------------------------


 

accepted by it and provide to the Canadian Administrative Agent the Discount
Proceeds for the account of such Canadian Borrowing Subsidiary as provided in
Section 2.06.  The acceptance fee payable by the applicable Canadian Borrowing
Subsidiary to a Lender under Section 2.11 in respect of each B/A accepted by
such Lender shall be set off against the Discount Proceeds payable by such
Lender under this paragraph.  Notwithstanding the foregoing, in the case of any
B/A Drawing resulting from the conversion or continuation of a B/A Drawing or
Global Tranche Loan pursuant to Section 2.07, the net amount that would
otherwise be payable to such Canadian Borrowing Subsidiary by each Lender
pursuant to this paragraph will be applied as provided in Section 2.07(e).

 

(g)                                  Each Lender may at any time and from time
to time hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted
and purchased by it (it being understood that no such sale, rediscount or
disposition shall constitute an assignment or participation of any Commitment
hereunder).

 

(h)                                 Each B/A accepted and purchased hereunder
shall mature at the end of the Contract Period applicable thereto.

 

(i)                                     Subject to applicable law, each Canadian
Borrowing Subsidiary waives presentment for payment and any other defense to
payment of any amounts due to a Lender in respect of a B/A accepted and
purchased by it pursuant to this Agreement which might exist solely by reason of
such B/A being held, at the maturity thereof, by such Lender in its own right
and each Canadian Borrowing Subsidiary agrees not to claim any days of grace if
such Lender as holder sues such Canadian Borrowing Subsidiary on the B/A for
payment of the amounts payable by such Canadian Borrowing Subsidiary
thereunder.  On the last day of the Contract Period of a B/A, or such earlier
date as may be required pursuant to the provisions of this Agreement, each
Canadian Borrowing Subsidiary shall pay the Lender that has accepted and
purchased such B/A the full face amount of such B/A, and after such payment such
Canadian Borrowing Subsidiary shall have no further liability in respect of such
B/A and such Lender shall be entitled to all benefits of, and be responsible for
all payments due to third parties under, such B/A.

 

(j)                                    At the option of each Canadian Borrowing
Subsidiary and any Global Tranche Lender, B/As under this Agreement to be
accepted by that Lender may be issued in the form of depository bills for
deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada).  All depository bills so issued shall
be governed by the provisions of this Section 2.05.

 

(k)                                 If a Global Tranche Lender is not a
chartered bank under the Bank Act (Canada) or if a Global Tranche Lender
notifies the Canadian Administrative Agent in writing that it is otherwise
unable to accept B/As, such Lender will, instead of accepting and purchasing
B/As, make a Loan (a “B/A Equivalent Loan”) to the applicable Canadian Borrowing
Subsidiary in the amount and for the same term as each draft which such Lender
would otherwise have been required to accept and purchase hereunder.  Each such
Lender will provide to the Canadian Administrative Agent the Discount Proceeds
of such B/A Equivalent Loan for the account of the applicable Canadian Borrowing
Subsidiary in the same manner as such Lender would have provided the Discount
Proceeds in respect of the draft which such Lender would otherwise have been
required to accept and purchase hereunder.  Each such B/A Equivalent Loan will
bear interest at the same rate that would result if such Lender had accepted
(and been paid an acceptance fee) and purchased (on a discounted basis) a B/A
for the relevant Contract Period (it being the intention of the parties that
each such B/A Equivalent Loan shall have the same economic consequences for the
Lenders and the applicable Canadian Borrowing Subsidiary as the B/A that such
B/A Equivalent Loan replaces).  All such interest shall be paid in advance on
the date such B/A Equivalent Loan is made, and will be deducted from the
principal amount of such B/A Equivalent Loan in the same manner in which the
Discount Proceeds of a B/A would be deducted from the face amount of the B/A. 
Subject to the repayment requirements of this Agreement, on the last day of the
relevant Contract Period for such B/A Equivalent

 

39

--------------------------------------------------------------------------------


 

Loan, the applicable Canadian Borrowing Subsidiary shall be entitled to convert
each such B/A Equivalent Loan into another type of Loan, or to roll over each
such B/A Equivalent Loan into another B/A Equivalent Loan, all in accordance
with the applicable provisions of this Agreement.

 

(l)                                     Notwithstanding any provision hereof but
subject to Section 2.10(b), the Borrowers may not prepay any B/A Drawing other
than on the last day of its Contract Period.

 

(m)                             For greater certainty, all provisions of this
Agreement which are applicable to B/As shall also be applicable, mutatis
mutandis, to B/A Equivalent Loans.

 

SECTION 2.06.                              Funding of Borrowings and B/A
Drawings.

 

(a)                                 Each Lender shall make each Loan and
disburse the Discount Proceeds (net of applicable acceptance fees) of each B/A
to be accepted and purchased by it on the proposed date thereof by wire transfer
of immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose for Loans of such Class and currency by notice to the applicable
Lenders and (B) the Applicable Agent will make such Loans or Discount Proceeds
available to the relevant Borrower by crediting the amounts so received, in like
funds by 2:00 p.m., Local Time, to an account of such Borrower notified by such
Borrower to the Applicable Agent; provided, that the proceeds of any Loans or
B/A Drawing made to finance the reimbursement of an LC Disbursement shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)                                 Unless the Applicable Agent shall have
received notice from a Lender prior to the proposed date (or, in the case of any
ABR Borrowing or Canadian Base Rate Borrowing, prior to 12:00 noon, Local Time,
on the date of such Borrowing is to be made) of any Borrowing or acceptance and
purchase of B/As that such Lender will not make available to the Applicable
Agent such Lender’s share of such Borrowing or the applicable Discount Proceeds
(net of applicable acceptance fees), the Applicable Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Applicable Agent, then the applicable Lender and such Borrower severally agree
to pay to the Applicable Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to such Borrower to but excluding the date of payment to the
Applicable Agent, at (i) in the case of such Lender, the rate reasonably
determined by the Applicable Agent to be the cost to it of funding such amount
or (ii) in the case of such Borrower, the interest rate applicable to the
subject Loan or the applicable Discount Rate and pro-rated acceptance fee, as
the case may be (subject to the return of such interest as provided in the next
sentence).  If such Lender pays such amount to the Applicable Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing or such
Lender’s purchase of B/As and the Applicable Agent shall return to such Borrower
any amount (including interest) paid by such Borrower to the Applicable Agent
pursuant to this paragraph.

 

SECTION 2.07.                              Interest Elections and Contract
Periods.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Each B/A Drawing shall have a Contract Period as
specified in the applicable request therefor.  Thereafter, the relevant Borrower
may elect to convert such Borrowing or B/A Drawing to a different Type or to
continue such Borrowing or B/A Drawing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section and on terms consistent with the other provisions of this Agreement, it
being understood that (i) no Borrowing or B/A Drawing

 

40

--------------------------------------------------------------------------------


 

may be converted to a Borrowing or B/A Drawing denominated in a different
currency, (ii) no B/A Drawing may be converted or continued other than at the
end of the Contract Period applicable thereto and (iii) no Borrowing or B/A
Drawing denominated in Canadian Dollars may be converted to a Eurocurrency
Borrowing.  A Borrower may elect different options with respect to different
portions of an affected Borrowing or B/A Drawing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing or purchasing the B/As comprising the B/A Drawing, as
the case may be, and the Loans or B/As comprising each such portion shall be
considered a separate Borrowing or B/A Drawing.

 

(b)                                 To make an election pursuant to this
Section, a Borrower, or the Company on its behalf, shall notify the Applicable
Agent of such election by telephone (i) in the case of an election that would
result in a Borrowing, by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election,
and (ii) in the case of an election that would result in a B/A Drawing or the
continuation of a B/A Drawing, by the time and date that a request would be
required under Section 2.05 if such Borrower were requesting an acceptance and
purchase of B/As to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Applicable Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the relevant Borrower, or by the Company on its behalf. 
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02 or Section 2.05, as applicable:

 

(i)                                the Borrowing or B/A Drawing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing or B/A Drawing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing or B/A Drawing);

 

(ii)                             the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                          in the case of an election resulting in a
Borrowing, the Type of the resulting Borrowing; and

 

(iv)                         if the resulting Borrowing is to be a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period,” and in the case of an election of a B/A Drawing, the
Contract Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Contract Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing or a B/A
Drawing but does not specify an Interest Period or a Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration or a Contract Period of 30 days’ duration, as applicable. 
Promptly following receipt of an Interest Election Request, the Applicable Agent
shall advise each Lender holding a Loan to which such request relates of the
details thereof and of such Lender’s portion of each resulting Borrowing or B/A
Drawing.

 

41

--------------------------------------------------------------------------------


 

(d)                                 If a Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing or B/A
Drawing, then (i) in the case of a Borrowing denominated in US Dollars, unless
such Borrowing is repaid as provided herein, such Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto,
(ii) in the case of any B/A Drawing, unless such B/A Drawing is repaid as
provided herein, such Borrower shall be deemed to have selected a Contract
Period of 30 days’ duration and (iii) in the case of a Borrowing denominated in
Sterling or Euros, such Borrower shall be deemed to have elected to continue
such Borrowing with an Interest Period of one month’s duration.

 

(e)                                  Upon the conversion of any Borrowing (or
portion thereof), or the continuation of any B/A Drawing (or portion thereof),
to or as a B/A Drawing, the net amount that would otherwise be payable to a
Borrower by each Lender pursuant to Section 2.05(f) in respect of such new B/A
Drawing shall be applied against the principal of the Loan made by such Lender
as part of such Borrowing (in the case of a conversion), or the reimbursement
obligation owed to such Lender under Section 2.05(i) in respect of the B/As
accepted by such Lender as part of such maturing B/A Drawing (in the case of a
continuation), and such Borrower shall pay to the Canadian Administrative Agent
for the account of such Lender an amount equal to the difference between the
principal amount of such Loan or the aggregate face amount of such maturing
B/As, as the case may be, and such net amount.

 

SECTION 2.08.                              Termination, Reduction, Increase and
Extension of Commitments.

 

(a)                                 Unless previously terminated, the
Commitments shall automatically terminate on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum, or the entire amount of the Commitments of such Class, (ii) the Company
will not terminate or reduce the Global Tranche Commitments if, after giving
effect to any concurrent prepayment of the Global Tranche Loans in accordance
with Section 2.10, the aggregate Global Tranche Credit Exposures would exceed
the aggregate Global Tranche Commitments and (iii) the Company shall not
terminate or reduce the US/UK Tranche Commitments if, after giving effect to any
concurrent prepayment of the US/UK Tranche Loans in accordance with
Section 2.10, the aggregate US/UK Tranche Credit Exposures would exceed the
aggregate US/UK Tranche Commitments.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments of any Class under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying the effective date
of such election.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Canadian Administrative Agent and the
applicable Lenders of the contents thereof; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or debt
securities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Except as provided in Section 2.08(e), each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

(d)                                 The Company may, by written notice to the
Administrative Agent, request that the total Commitments under any Tranche be
increased (a “Commitment Increase”) by an amount for each increased Tranche of
not less than US$15,000,000 or an integral multiple of US$5,000,000 in excess
thereof; provided that the aggregate amount of increases under all Tranches
pursuant to this sentence shall not

 

42

--------------------------------------------------------------------------------


 

exceed the sum of (A)(1) US $250,000,000 minus the aggregate amount by which the
Commitments shall theretofore have been increased pursuant to clause (A)(1) of
paragraph (e) below plus (2) an unlimited amount so long as immediately after
giving effect to such Commitment Increase, the Leverage Ratio shall not exceed
3.50:1.00 on a pro forma basis, at any time after the Closing Date at the
request of the Company and with the consent of the lenders whose commitments are
to be increased and (B) the aggregate amount by which new Commitments of any
Class established pursuant to Section 2.08 shall exceed the simultaneous
reductions in the Global Tranche Commitments and/or the US/UK Tranche
Commitments of the Lenders participating in such new Class.  Such notice shall
set forth the amount of the requested increase in each Tranche and the date (the
“Increase Effective Date”) on which such increase is requested to become
effective (which shall be not less than 10 Business Days or more than 45 days
after the date of such notice); provided that any existing Lender approached to
provide all or a portion of the Commitment Increase may decline, in its sole
discretion, to provide all or a portion of such portion of the Commitment
Increase.  Each Commitment Increase will be effected by a joinder agreement (the
“Increase Joinder”) executed by the Company, the Administrative Agent, the
Issuing Banks and each Lender providing a portion of such Commitment Increase,
in form and substance of Exhibit G attached hereto or otherwise reasonably
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate in the opinion of the
Administrative Agent and the Issuing Banks to effect the Commitment Increase. 
Notwithstanding anything to the contrary in this Agreement, each of the parties
hereto hereby agrees that, at the time of the execution of an Increase Joinder,
this Agreement and the other Loan Documents shall be amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Commitment Increase evidenced thereby.  Any such deemed amendment may be
effected by the Administrative Agent with the Borrower’s consent and furnished
to the other parties hereto.  On the Increase Effective Date, (A) the aggregate
principal amount of the Loans outstanding under each Tranche under which a
Commitment Increase will become effective (the “Initial Loans” under such
Tranche) immediately prior to giving effect to the applicable Commitment
Increase on the Increase Effective Date shall be deemed to be repaid, (B) after
the effectiveness of the Commitment Increase, the Borrowers holding Commitments
under such Tranche shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans under such Tranche and of the types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03, (C) each Lender under such
Tranche shall pay to the Applicable Agent in same day funds an amount equal to
the difference, if positive, between (x) such Lender’s Tranche Percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (y) such Lender’s Tranche Percentage (calculated without giving
effect to the Commitment Increase) of the Initial Loans, (D) after the
Applicable Agent receives the funds specified in clause (C) above, the
Applicable Agent shall pay to each Lender under such Tranche the portion of such
funds that is equal to the difference, if positive, between (1) such Lender’s
Tranche Percentage (calculated without giving effect to the Commitment Increase)
of the Initial Loans and (2) such Lender’s Tranche Percentage (calculated after
giving effect to the Commitment Increase) of the amount of the Subsequent
Borrowings, (E) each Lender shall be deemed to hold its Tranche Percentage of
each Subsequent Borrowing (each calculated after giving effect to the Commitment
Increase) and (F) each applicable Borrower shall pay each applicable Lender any
and all accrued but unpaid interest on the Initial Loans.  The deemed payments
made pursuant to clause (A) above in respect of each Eurocurrency Loan or B/A
Equivalent Loan shall be subject to indemnification by the Borrowers pursuant to
the provisions of Section 2.15 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto and breakage costs
actually result therefrom.  Notwithstanding the foregoing, no increase in the
Commitments under any Tranche (or in any Commitment of any Lender) or addition
of any Lender providing any Commitment Increase shall become effective under
this Section unless, (A) on the date of such increase, the conditions set forth
in paragraphs (a) and (b) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company, (B) the Company shall
be in pro forma compliance with

 

43

--------------------------------------------------------------------------------


 

Section 6.05 (calculated using the Consolidated Total Debt as of such date
immediately after giving effect to the Commitment Increase) and (C) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered pursuant to Section 4.01
(including, at the request of the Administrative Agent, legal opinions) as to
the corporate power and authority of the applicable Borrowers to borrow
hereunder after giving effect to such increase, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Notwithstanding anything in Section 10.02
or elsewhere in this Agreement to the contrary, in the event the Company shall
desire to designate after the date hereof as Borrowing Subsidiaries hereunder
one or more Subsidiaries organized under the laws of Canada or any political
subdivision thereof and shall determine that payments of interest or fees by any
such Subsidiary to one or more of the Global Tranche Lenders would be subject to
withholding taxes if made under the arrangements provided for herein, the
Company may request Lenders selected by it that would be able to receive such
payments free of withholding taxes to establish hereunder an additional Class of
Commitments under which Loans would be made available to such Borrowing
Subsidiaries and, if the Company shall so elect, to the Company and one or more
other Borrowing Subsidiaries, and, subject to the provisions of the following
sentence, the Company may increase total Commitments in connection with the
establishment of such Class.  Subject to the provisions of this paragraph, any
such additional Class of Commitments may be established by a written amendment
to this Agreement entered into by the Company, the Administrative Agent, each
Issuing Bank and each Lender that shall agree to provide a Commitment of such
Class, and shall not require the consent of any other Lender; provided, that:
(i) the aggregate outstanding principal amount of the new Commitments of any
Class established pursuant to this paragraph shall not, without the consent of
the Required Lenders, exceed the sum of (A)(1) US$250,000,000 minus the
aggregate amount by which the Commitments shall theretofore have been increased
pursuant to clause (A)(1) of paragraph (d) above plus (2) an unlimited amount so
long as immediately after giving effect to such new Commitments, the Leverage
Ratio shall not exceed 3.50:1.00 on a pro forma basis and (B) the aggregate
amount of any simultaneous reductions of the Global Tranche Commitments and/or
the US/UK Tranche Commitments of the Lenders extending Commitments as part of
such new Class (and any such reductions may, notwithstanding any other provision
of this Agreement, be effected by the amendment agreement establishing such new
Class without any corresponding reduction of the Commitments of the other Global
Tranche Lenders or US/UK Tranche Lenders, as the case may be); and (ii) the
terms applicable to the Commitments and Borrowings of any new Class shall be the
same as those applicable to the original Classes except as required or deemed
appropriate by the Company, the Administrative Agent and the Issuing Banks to
make the Commitments and Loans of such new Class available to the intended
Borrowing Subsidiaries.  Any such amendment agreement shall, subject to the
preceding sentence, amend the provisions of this Agreement and the other Loan
Documents to set forth the terms of such new Class and the Borrowings thereunder
and make such other amendments to this Agreement (including to Sections 2.17,
7.02 and 10.02) as shall be necessary or appropriate in the judgment of the
Company and the Administrative Agent to make the benefits of this Agreement
available to the Lenders participating in such new Class.  Further, any such
amendment agreement shall amend the provisions of this Agreement (including the
definition of Excluded Taxes and Section 2.16) as shall be necessary or
appropriate in the judgment of the Company, the Administrative Agent and the
Issuing Banks to ensure that payments by or to Lenders participating in such new
Class shall not be subject to withholding taxes imposed by Canada and the United
States in effect on the date each such Lender becomes a participant in the new
Class.  The Commitments, Loans and Borrowings of any Class established pursuant
to this paragraph shall constitute Commitments, Loans and Borrowings under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees created by the Subsidiary Guarantee Agreement to the
extent provided therein.

 

44

--------------------------------------------------------------------------------


 

SECTION 2.09.                              Repayment of Loans and B/As; Evidence
of Debt.

 

(a)                                 Each Borrower hereby unconditionally
promises to pay to the Applicable Agent for the accounts of the applicable
Lenders (i) the then unpaid principal amount of each Borrowing of such Borrower
on the Maturity Date and (ii) the face amount of each B/A, if any, accepted by
such Lender as provided in Section 2.05.  Each Borrower agrees to repay the
principal amount of each Loan or B/A made to or drawn by such Borrower and the
accrued interest on such Loan in the currency of such Loan or B/A.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made or B/A accepted by
such Lender, including the amounts of principal and interest and amounts in
respect of B/As payable and paid to such Lender from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts (including the Register described in Section 10.04) in which it shall
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of each B/A
accepted and purchased hereunder and the Contract Period applicable thereto,
(iii) the amount and currency of each Letter of Credit issued hereunder,
(iv) the amount of any principal, interest or other amount due and payable or to
become due and payable from each Borrower to any Lender hereunder and (v) the
amounts received by any Agent hereunder for the accounts of the Lenders and each
Lender’s share thereof.  The Administrative Agent shall make the information in
such accounts available to the Canadian Administrative Agent from time to time
upon its request.  The Canadian Administrative Agent shall furnish to the
Administrative Agent, promptly after the making of any Loan, Borrowing or B/A
Drawing or the issuance, amendment, renewal or extension of any Letter of Credit
with respect to which it is the Applicable Agent or the receipt of any payment
of principal or interest with respect to any such Loan or Borrowing or other
amounts with respect to any such B/A, information with respect thereto that will
enable the Administrative Agent to maintain the accounts referred to in the
preceding sentence.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall, to the extent consistent
with the Register, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans or amounts
payable in respect of B/As in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it to any Borrower be evidenced by a promissory note.  In such
event, each applicable Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form reasonably acceptable to the Company and the Administrative Agent,
acting reasonably.  Thereafter, the Loans evidenced by each such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 

SECTION 2.10.                              Prepayment of Loans.

 

(a)                                 Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing (but for greater certainty
not any B/A Drawing) of such Borrower without premium or penalty (subject to
Section 2.15) in whole or in part, subject to prior notice in accordance with
paragraph (c) of this Section.

 

(b)                                 If the Revolving Credit Exposures of any
Class shall exceed the aggregate Commitments of such Class (other than solely as
a result of changes in Exchange Rates), the Borrowers shall promptly

 

45

--------------------------------------------------------------------------------


 

prepay Loans and/or amounts owed in respect of outstanding B/As in an amount
sufficient to eliminate such excess.  If the aggregate Revolving Credit
Exposures of any Class (in the case of Global Tranche Credit Exposures, net of
any cash or cash equivalents on deposit in Prepayment Accounts) shall exceed the
aggregate Commitments of such Class solely as a result of changes in Exchange
Rates, then (i) on the last day of any Interest Period for any Eurocurrency
Borrowing of such Class or any Contract Period for any B/A Drawing of such
Class and (ii) on any other date in the event ABR Borrowings or Canadian Base
Rate Borrowings of such Class shall be outstanding, the applicable Borrowers
shall prepay Loans and/or amounts owed in respect of B/As in an amount equal to
the lesser of (A) the amount required to eliminate such excess and (B) the
amount of the Borrowings or B/A Drawings referred to in clauses (i) and (ii), as
applicable; provided that if, on any Reset Date, the aggregate amount of the
Revolving Credit Exposures of any Class shall for any reason exceed 107.5% of
the aggregate Commitments of such Class, then the Borrowers shall, not later
than the next Business Day, prepay one or more Borrowings of such Class and/or
amounts owed in respect of B/As in an aggregate principal amount sufficient to
eliminate such excess (after giving effect to any other prepayment of Loans or
B/As (including deposits made to the Prepayment Account) on such day).  For
purposes of this paragraph, any excess of the aggregate Revolving Credit
Exposures of any Class (in the case of Global Tranche Credit Exposures, net of
any cash or cash equivalents on deposit in Prepayment Accounts) over the
aggregate Commitments of such Class shall be deemed to result solely from
changes in Exchange Rates if no such excess shall have existed at the time of
and immediately after giving effect to the most recent Borrowing, acceptance and
purchase of B/As or reduction of the Commitments of such Class.

 

(c)                                  The applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Applicable Agent) by
telephone (confirmed by telecopy) of any prepayment of a Borrowing hereunder
(i) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of such prepayment and (ii) in the
case of an ABR Borrowing or a Canadian Base Rate Borrowing, not later than
11:00 a.m., Local Time, one Business Day before the date of such prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c).  Promptly following
receipt of any such notice, the Applicable Agent shall advise the applicable
Lenders of the contents thereof.  Except as otherwise required in connection
with any mandatory prepayment, each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing; provided that
a notice of voluntary prepayment of the Loans delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities or debt securities, in which case such notice may be revoked by the
relevant Borrower (by notice to the Administrative Agent on or prior to the
specified effective date).  Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.12.  In the event any prepayment shall be
made hereunder but the applicable Borrower shall not have selected the
Borrowings or B/A Drawings to be prepaid, the Administrative Agent shall apply
such prepayment (i) first, to ABR Borrowings or Canadian Base Rate Borrowings,
(ii) second, to Eurocurrency Borrowings and (iii) third, to the prepayment of
amounts due in respect of B/As.  No such termination or reduction shall reduce
the aggregate available commitments of all Lenders to an amount less than the
aggregate Loans and LC Exposures (unless cash collateralized or otherwise
backstopped in a manner reasonably acceptable to the applicable Issuing Bank)
then outstanding.

 

(d)                                 Amounts to be applied pursuant to clause
(b) of this Section or Article VII to prepay or repay amounts to become due with
respect to then outstanding B/As shall be deposited in a Prepayment Account (as
defined below).  The Canadian Administrative Agent shall apply any cash
deposited in the Prepayment Account allocable to amounts to become due in
respect of B/As on the last day of their

 

46

--------------------------------------------------------------------------------


 

respective Contract Periods until all amounts due in respect of such outstanding
B/As have been prepaid or until all such cash has been exhausted (and any amount
remaining in the Prepayment Account after all of the respective B/As for which
the applicable deposit was made have matured and been paid will be released to
the Canadian Borrowing Subsidiaries).  For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by a Canadian Borrowing
Subsidiary with the Canadian Administrative Agent and over which the Canadian
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for application in accordance with this paragraph
(d).  The Canadian Administrative Agent will, at the request of such Canadian
Borrowing Subsidiary, invest amounts on deposit in the Prepayment Account in
short-term, cash equivalent investments selected by the Canadian Administrative
Agent in consultation with such Canadian Borrowing Subsidiary that mature prior
to the last day of the applicable Contract Periods of the B/As to be prepaid;
provided, however, that the Canadian Administrative Agent shall have no
obligation to invest amounts on deposit in the Prepayment Account if an Event of
Default shall have occurred and be continuing.  Such Canadian Borrowing
Subsidiary shall indemnify the Canadian Administrative Agent for any losses
relating to the investments so that the amount available to prepay amounts due
in respect of B/As on the last day of the applicable Contract Period is not less
than the amount that would have been available had no investments been made
pursuant thereto.  Other than any interest earned on such investments (which
shall be for the account of such Canadian Borrowing Subsidiary, to the extent
not necessary for the prepayment of B/As in accordance with this Section), the
Prepayment Account shall not bear interest.  Interest or profits, if any, on
such investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above.  If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article VII, the Canadian
Administrative Agent may, in its sole discretion, apply all amounts on deposit
in the Prepayment Account of any Canadian Borrowing Subsidiary to satisfy any of
the Obligations of such Canadian Borrowing Subsidiary in respect of Loans and
B/As (and each Canadian Borrowing Subsidiary hereby grants to the Canadian
Administrative Agent a security interest in its Prepayment Account to secure
such Obligations).

 

SECTION 2.11.                              Fees.

 

(a)                                 The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fees”), which shall accrue at the “Commitment Fee Rate” determined
by reference to the definition of “Applicable Rate” on the daily average undrawn
amount of each Commitment of such Lender during the period from and including
the Closing Date, but excluding the date on which such Commitment terminates. 
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the date hereof, and on the date on which such Commitments
terminate.  All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 Each Borrower agrees to pay (i) to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of each Lender a letter of credit participation fee with respect to
its participations in Letters of Credit issued for the account of such Borrower,
which shall accrue at the Applicable Rate on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date hereof to but
excluding the later of the date on which the last of such Lender’s Commitments
under the applicable Tranche terminates and the date on which such Lender ceases
to have any LC Exposure under such Tranche, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum (or any lesser
amount that the Company and such Issuing Bank may agree upon from time to time)
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank for the account of such Borrower during the period
from and including the date hereof to but excluding the later of the date of
termination

 

47

--------------------------------------------------------------------------------


 

of the last of the Commitments under the applicable Tranche and the date on
which there ceases to be any LC Exposure, under such Tranche, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued for the account of such Borrower or
processing of drawings thereunder.  Participation fees and fronting fees accrued
under this paragraph through and including the last day of March, June,
September and December of each year shall be payable on such last day,
commencing on the first such date to occur after the date hereof; provided that
all such fees shall be payable on the date on which the last of the Commitments
terminates and any such fees accruing after such date shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 30 days after written demand.  All participation fees
and fronting fees payable under this paragraph shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Each Canadian Borrowing Subsidiary agrees
to pay to the Canadian Administrative Agent, for the accounts of the Global
Tranche Lenders (or the lending offices designated to accept and purchase B/As
pursuant to Section 2.16(f)), on each date on which B/As drawn by such Canadian
Borrowing Subsidiary are accepted hereunder, in Canadian Dollars, an acceptance
fee computed by multiplying the face amount of each such B/A by the product of
(i) the Applicable Rate for B/A Drawings on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A and the denominator of which is 365.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent,
Canadian Administrative Agent, or the applicable Issuing Bank, as applicable,
for distribution to the applicable Lenders.  Fees paid shall not be refundable
under any circumstances.

 

SECTION 2.12.                              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate and the Loans comprising each
Canadian Base Rate Borrowing shall bear interest at the Canadian Base Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, (ii) in the case of any
other amount payable in Canadian Dollars, 2% plus the rate applicable to
Canadian Base Rate Loans as provided in paragraph (a) of this Section or
(iii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
made in the United States as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
or Canadian Base Rate Loan prior to the end of the Revolving Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

48

--------------------------------------------------------------------------------


 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest on Loans denominated in
Sterling and interest computed by reference to the Canadian Base Rate or the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Canadian Base Rate or Adjusted LIBO Rate shall be determined by the
Applicable Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.13.                              Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                                 the Applicable Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 the Applicable Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans as Eurocurrency Loans included in such Borrowing for such Interest
Period; then the Applicable Agent shall give notice thereof to the Company and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests a Eurocurrency Borrowing shall be ineffective and the
applicable Borrower may instead request an ABR Borrowing not later than 12:00
noon, Local Time, on the date of the proposed Borrowing and (ii) any Interest
Election Request that requests the conversion or continuation of any Borrowing
as a Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars (except for a
Borrowing by a UK Borrowing Subsidiary), as an ABR Borrowing or (B) if such
Borrowing is denominated in any other currency, or if such Borrowing is
denominated in US Dollars and made by a UK Borrowing Subsidiary, as a Borrowing
bearing interest at such rate as the Lenders and the Company may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto).

 

SECTION 2.14.                              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                           impose, modify or deem applicable any reserve,
special deposit, compulsory loan, or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or

 

(ii)                        impose on any Lender or Issuing Bank or the London
or Canadian interbank market any other condition or Tax affecting this
Agreement, Eurocurrency Loans or B/A Drawings made by such Lender or any Letter
of Credit or participations therein, other than any Indemnified Taxes, Excluded
Taxes or Other Taxes;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
or obtaining funds for the purchase of B/As (or of maintaining its obligation to
make any such Loan or to accept and purchase B/As) or to increase the cost

 

49

--------------------------------------------------------------------------------


 

to such Lender or Issuing Bank of participating in issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay or cause the other Borrowers to pay to
such Lender or Issuing Bank such additional amount or amounts as will compensate
such Lender or Issuing Bank for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), other than any
Indemnified Taxes, Excluded Taxes or Other Taxes, then from time to time the
Company will pay or cause the other Borrowers to pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

 

(c)                                  A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section, and setting forth in
reasonable detail the calculations used by such Lender or Issuing Bank to
determine such amount, shall be delivered to the Company and shall be conclusive
absent manifest error.  The Company shall pay or cause the other Borrowers to
pay to such Lender or Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that neither the Company nor any other Borrower shall be
required to compensate a Lender or Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and delivers a
certificate with respect thereto as provided in paragraph (c) above; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.15.                              Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurocurrency Loan to a Loan of a
different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.08(c) and is
revoked in accordance therewith), or (d) the assignment or deemed assignment of
any Eurocurrency Loan or the right to receive payment in respect of a B/A other
than on the last day of the Interest Period or Contract Period applicable
thereto as a result of a request by the Company pursuant to Section 2.18 then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense actually incurred and attributable to such event but
excluding loss of anticipated profits.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, and setting forth in reasonable detail the calculations used by
such Lender to determine such amount or amounts, shall be delivered to the
Applicable Agent (who shall promptly inform the applicable Borrower of the
contents

 

50

--------------------------------------------------------------------------------


 

thereof) and shall be conclusive absent manifest error.  The applicable Borrower
shall pay the Administrative Agent for the account of such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.16.                              Taxes.

 

(a)                                 Subject to all the provisions of this
Section 2.16 and except as required by law, any and all payments by or on
account of any Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
Canadian Administrative Agent or the applicable Lender or Issuing Bank, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes (not otherwise addressed in Section 2.16(a)) to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  The relevant Borrower shall indemnify the
Administrative Agent, the Canadian Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent or such Lender or
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (except to the
extent such penalties, interest or costs are attributable to the gross
negligence or willful misconduct by a Lender, Issuing Bank or Agent), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or Issuing
Bank, or by an Agent, on its own behalf or on behalf of a Lender or Issuing
Bank, shall be conclusive absent manifest error.  Such Lender, Issuing Bank or
Agent shall give the Company written notice of any payment of Indemnified Taxes
or Other Taxes to be made hereunder with respect to which the Company has an
indemnity obligation, but the failure of such Lender, Issuing Bank or Agent to
give such notice shall not limit its right to receive indemnification hereunder,
except that a failure to give such notice will constitute gross negligence or
willful misconduct for purposes of the first sentence of this clause (c) to the
extent penalties, interest or costs are incurred solely as a result of the
failure to give such notice.  Such Lender, Issuing Bank or Agent shall use
reasonable efforts to cooperate with the Company in seeking a refund or return
of such payment of Indemnified Taxes or Other Taxes.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Lender, Issuing Bank or Agent that
claims to be entitled to an exemption from or reduction of withholding tax under
the law of the jurisdiction in which a Borrower to whom a Lender has made a Loan
is organized or resident for tax purposes, or any treaty to which such
jurisdiction is a party, or any other jurisdiction with respect to which the
Agent, Lender or Issuing Bank receives written notice

 

51

--------------------------------------------------------------------------------


 

of such exemption from the applicable Borrower with respect to payments under
this Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate.  Such documentation shall include, as
applicable and without limitation, (x) properly completed and executed U.S.
Internal Revenue Service Forms W-8BEN, W-8ECI, W-8IMY (including the appropriate
attachments thereto) or any subsequent versions thereof or successors thereto,
in each case claiming complete exemption from United States withholding tax
along with any other documentation required by applicable law, (y) where
claiming exemption under Section 871(h) or 881(c) of the Code, a statement
signed under penalty of perjury that such Person is not (1) a “bank” as
described in Section 881(c)(3)(A) of the Code, (2) a 10% shareholder of the
Company (within the meaning of Section 871(h)(3)(B) of the Code) or (3) a
controlled foreign corporation related to the Company or any Loan Party within
the meaning of Section 864(d)(4) of the Code, together with a properly completed
U.S. Revenue Service Form W-8BEN and (z) a properly completed and executed U.S.
Internal Revenue Service Form W-9.  In addition, if a payment made to an Agent,
Lender or Issuing Bank under this Agreement or in respect of any Obligation of a
Borrower would be subject to United States withholding tax imposed by FATCA if
such Person were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable) and such Person is claiming or seeking to claim an exemption from
withholding under FATCA, such Person shall deliver to such Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Person has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Such Lender, Issuing Bank or Agent shall indemnify and hold
harmless the Company and such Borrower from any penalties, interest or other
costs incurred by such Borrower solely as a result of the failure of such
Lender, Issuing Bank or Agent to comply properly with such documentation
requirements.

 

(f)                                   Each Agent, Lender or Issuing Bank, on the
date it becomes an Agent, Lender or Issuing Bank hereunder (or designates a new
lending office), will designate lending offices for the Loans to be made and
held by it and B/As to be accepted and purchased by it and Letters of Credit to
be issued by it or in respect of which it holds a participation, and represents
and warrants that, on such date (but without giving effect to any Change in Law
after the date hereof), it will not be liable and the relevant Borrower will not
be required to withhold or deduct for any withholding tax that is imposed (i) by
the United States of America on payments by the Company or any US Borrowing
Subsidiary, (ii) by Canada on payments by any Canadian Borrowing Subsidiary, or
(iii) unless such Agent, Lender or Issuing Bank is a Treaty Lender required to
complete an application for a reduced withholding tax rate under an applicable
income tax treaty with the United Kingdom in order to receive the benefit of
such reduced withholding tax rate, by the United Kingdom on payments from the
United Kingdom by any UK Borrowing Subsidiary, in each case except if such
Lender (or assignor, if any) was, at the time of designation of a new lending
office (or assignment), unable to comply with this Section 2.16(f) because of a
change in applicable law (and would have been able to comply on the date that
the applicable Lender or assignor became a Lender hereunder).  Each Agent,
Lender and Issuing Bank shall provide documentation to the Company (with a copy
to the Administrative Agent pursuant to Section 2.16(e)) prescribed by
applicable law or reasonably requested by the Company to establish the
foregoing.  If an Agent, Lender or Issuing Bank is unable to comply with this
Section 2.16(f) because of a change in applicable law described above, such
Agent, Lender or Issuing Bank shall provide the relevant Borrower with
(i) adequate information as will permit such Borrower to determine the
applicable rate of withholding tax and (ii) any additional properly completed
and executed documentation reasonably requested by the relevant Borrower which
is necessary to

 

52

--------------------------------------------------------------------------------


 

make such withholding on a payment made hereunder.  Each Agent, Lender or
Issuing Bank shall indemnify the relevant Borrower for the full amount of
Excluded Taxes paid or required to be paid by a Borrower on or with respect to
any payment by or on account of any obligation of any Borrower hereunder or
under any Loan Document as a result of such Agent’s, Lender’s or Issuing Bank’s
failure to comply with this Section 2.16(f).

 

(g)                                  If a Lender, Issuing Bank or an Agent (each
a “Finance Party”) receives a refund or credit in respect of Indemnified Taxes
or Other Taxes pursuant to this Section 2.16 and, in the case of a credit, such
credit reduces the Tax liability of the Finance Party and is in the good faith
opinion of the relevant Finance Party both identifiable and quantifiable without
requiring such Finance Party or its professional advisers to expend a material
amount of time or incur a material cost in so identifying or quantifying, the
Finance Party will pay over the amount of such refund or credit to the relevant
Borrower to the extent the Finance Party has received indemnity payments or
additional amounts pursuant to this Section 2.16, net of all out-of-pocket
expenses incurred in obtaining such refund or credit and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
refund or credit); provided, however, that the relevant Borrower, upon the
request of the Finance Party, agrees to repay the amount it received to the
Finance Party within 30 days of such request, plus penalties, interest or other
charges imposed by the relevant Governmental Authority (except to the extent
such penalties or other charges are incurred solely as a result of the gross
negligence or willful misconduct of the relevant Finance Party), if the refund
or credit is subsequently disallowed or cancelled.  Amounts payable to a
Borrower under this clause (g) with respect to a refund received by a Finance
Party will be paid to the relevant Borrower within 30 days of receipt of such
refund by the Finance Party.  Amounts payable under this clause (g) with respect
to a credit realized by a Finance Party will be paid within 30 days of the
determination by the Finance Party that the credit reduced the Tax liability of
such Finance Party.  To the extent that a UK Borrowing Subsidiary has been
required to make an increased payment pursuant to Section 2.16(a) to an Agent,
Lender or Issuing Bank solely as a result of an application for relief under an
applicable income tax treaty being submitted but not processed before the
relevant interest payment date, such Agent, Lender or Issuing Bank shall be
required to make an application under such treaty for a refund of the
Indemnified Taxes or Other Taxes which have caused such increased payment to
become payable.

 

(h)                                 Each Treaty Lender and each UK Borrowing
Subsidiary shall cooperate in completing any procedural formalities (including
the completion and submission of any relevant form) necessary for such UK
Borrowing Subsidiary to obtain and maintain authorization to make such payments
of interest under this Agreement to which such Treaty Lender is entitled without
deduction or withholding of Taxes.  Unless such Treaty Lender is eligible to use
the HMRC DT Treaty Passport scheme in relation to such payments, such Treaty
Lender shall as soon as reasonably practicable after becoming a Lender under
this Agreement submit an application for gross payment to its local tax
authority and provide a copy of such application to the Company.  If such Treaty
Lender is eligible to use the HMRC DT Treaty Passport scheme in relation to such
payments, such Treaty Lender shall use such scheme and shall promptly provide
written notification to the Company of its intention to do so as soon as
reasonably practicable after becoming a Lender under this Agreement (the
“Relevant Accession Date”) and, in connection therewith, (i) each UK Borrowing
Subsidiary that is a Borrower on the Relevant Accession Date shall file a duly
completed form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs
within 30 days of the Relevant Accession Date, and (ii) each UK Borrowing
Subsidiary which becomes a Borrower after the Relevant Accession Date shall file
a duly completed form DTTP2 in respect of such Treaty Lender with HM Revenue &
Customs within 30 days of becoming a Borrower and shall promptly provide such
Treaty Lender with a copy thereof.

 

(i)                                     This Section 2.16 shall not be construed
to require any Agent, any Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.17.                              Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees or reimbursements of LC Disbursements, or of amounts
payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m.,
Local Time (unless a different time is specified under a particular provision
hereof or thereof), on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Applicable Agent to
the applicable account specified in Schedule 2.17 or, in any such case, to such
other account as the Applicable Agent shall from time to time specify reasonably
in advance of the date of the required payment in a notice delivered to the
Company; provided that such payments shall be subject to the principles of
Section 2.16(f) (substituting “Applicable Agent” for “Lender or Issuing Bank”
and “account” for “lending offices”); provided further that payments to be made
directly to an Issuing Bank as expressly provided herein and payments pursuant
to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto.  The Applicable Agent shall distribute any such payments
received by it for the account of any Lender or other Person promptly following
receipt thereof to the appropriate lending office or other address specified by
such Lender or other Person.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of principal or interest in respect of any Loan and all
amounts owing in respect of any B/A Drawing or any LC Disbursement shall be made
in the currency of such Loan or B/A Drawing or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars.  Any payment required to be made by an Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to any Agent from any Borrower to pay fully all
amounts of principal, interest and fees then due from such Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due from such Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on its Loans or amounts owing in respect of any B/A
Drawing or participations in LC Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans, amounts
owing in respect of any B/A Drawing, participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans or amounts owing in respect of any B/A
Drawing or participations in LC Disbursements, as applicable, of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of their
respective Loans and amounts owing in respect of any B/A Drawing, participations
in LC Disbursements and accrued interest thereon; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or

 

54

--------------------------------------------------------------------------------


 

sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the relevant Borrower in
the amount of such participation.

 

(d)                                 Unless the Applicable Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due hereunder that such Borrower will not make such payment, the
Applicable Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or Issuing Banks, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the applicable Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at a rate determined by
the Applicable Agent in accordance with banking industry practices on interbank
compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it to any Agent pursuant to this Agreement, then
the Agents may, in their discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by them for the account of such
Lender to satisfy such Lender’s obligations to the Agents until all such
unsatisfied obligations are fully paid.

 

SECTION 2.18.                              Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount or
indemnify any Person pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign (in accordance with and subject to the
restrictions contained in Section 10.04) its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) any Loan Party is required to pay any additional amount
or indemnify any Person pursuant to Section 2.16, (iii) any Lender is a
Defaulting Lender or (iv) any Lender refuses to consent to any amendment or
waiver of any Loan Document that requires the consent of all Lenders (or of each
affected Lender, where such Lender is an affected Lender) and such amendment or
waiver is consented to by Lenders having Revolving Credit Exposures and unused
Commitments representing more than 66 2/3% of the aggregate Revolving Credit
Exposures and unused Commitments of all Lenders, then the Company may, at its
sole expense and effort, but with the cooperation of the Administrative Agent,
upon notice to such Lender and the Administrative Agent, require such Lender (a
“Replaced Lender”) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Global Tranche Commitment is being
assigned, each US Issuing Bank and each Canadian Issuing Bank and if a US/UK
Tranche Commitment is

 

55

--------------------------------------------------------------------------------


 

being assigned, each US Issuing Bank), if such consent would be required under
Section 10.04(b), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.  In connection
with any such replacement, if any such Replaced Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within one (1) Business Day of the date on which the
assignee Lender executes and delivers such Assignment and Assumption to such
Replaced Lender, then such Replaced Lender shall be deemed to have executed and
delivered such Assignment and Assumption without any action on the part of the
Replaced Lender.

 

SECTION 2.19.                              Designation of Borrowing
Subsidiaries.  The Company may at any time and from time to time designate any
Subsidiary as a Borrowing Subsidiary by delivery to the Administrative Agent of
a Borrowing Subsidiary Agreement executed by such Subsidiary and the Company,
and upon such delivery such Subsidiary shall for all purposes of this Agreement
be a Borrowing Subsidiary and a party to this Agreement until the Company shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Borrowing Subsidiary and a party to this Agreement, provided that
in no event shall the Company designate any Foreign Subsidiary (other than a
Canadian Subsidiary or a UK Subsidiary) to become a Borrower (a) if such Foreign
Subsidiary would be required by law, as of the effective date of such Borrowing
Subsidiary Agreement, to withhold or deduct any Taxes from or in respect of any
sum payable hereunder by such Foreign Subsidiary as a Borrower hereunder to any
Lender, Agent or Issuing Bank, (b) if such designation or the making of loans or
other extensions of credit to such Foreign Subsidiary by any Lender is
prohibited by applicable laws or regulations or (c) if such designation or the
making of loans or other extensions of credit to such Foreign Subsidiary by any
Lender would result in any increased costs to any Lender, Agent or Issuing Bank
pursuant to Section 2.14.  Notwithstanding the preceding sentence, no Borrowing
Subsidiary Termination will become effective as to any Borrowing Subsidiary at a
time when any principal of or interest on any Loan to such Borrowing Subsidiary
or any B/A drawn by or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Borrowing Subsidiary to make further Borrowings and draw further B/As and
obtain further Letters of Credit under this Agreement.  As soon as practicable
upon receipt of a Borrowing Subsidiary Agreement or Borrowing Subsidiary
Termination, the Administrative Agent shall send a copy thereof to each Lender.

 

SECTION 2.20.                              Additional Reserve Costs.

 

(a)                                 [reserved].

 

(b)                                 If and so long as any Lender is required to
comply with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the
European Central Bank or the European System of Central Banks) in respect of any
of such Lender’s Loans, such Lender may require the relevant Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s Loans
subject to such requirements, additional interest on such Loans at a rate per
annum specified by such Lender to be the cost to such Lender of complying with
such requirements in relation to such Loans.

 

56

--------------------------------------------------------------------------------


 

(c)                                  Any additional interest owed pursuant to
paragraph (a) or (b) above shall be determined by the relevant Lender, acting in
good faith, which determination shall be conclusive absent manifest error, and
notified to the relevant Borrower (with a copy to the Administrative Agent) at
least five Business Days before each date on which interest is payable for the
relevant Loans, and such additional interest so notified to the relevant
Borrower by such Lender shall be payable to such Lender on each date on which
interest is payable for such Loans.

 

SECTION 2.21.                              Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 Commitment Fees shall cease to accrue from
and after the time such Lender becomes a Defaulting Lender on the unused portion
of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 if such Defaulting Lender is an Issuing
Bank, fronting fees shall cease to accrue from and after the time such Lender
becomes a Defaulting Lender on the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank pursuant to Section 2.11(b)(ii);

 

(c)                                  the Commitment and Revolving Credit
Exposure, if any, of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
under this Agreement (including any consent to any amendment, waiver or
modification pursuant to Section 10.02), provided that any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders or that
would (i) change the percentage of Commitments or of the aggregate unpaid
principal amount of the Loans or LC Exposures, or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder,
(ii) amend this Section 2.21 or Section 10.02 in a manner which affects such
Defaulting Lender differently than other Lenders and is adverse to such
Defaulting Lender, (iii) increase or extend the Commitment of such Defaulting
Lender or subject such Defaulting Lender to any additional obligations (it being
understood that any amendment, waiver or consent in respect of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase or extension of the Commitment of any Lender or an additional
obligation of any Lender), (iv) reduce the principal of the Loans made by such
Defaulting Lender or any LC Disbursements or (v) postpone the scheduled date for
any payment of principal of, or interest on, the Loans made by such Defaulting
Lender or any LC Disbursements, shall in each case require the consent of such
Defaulting Lender (which consent shall be deemed to have been given if such
Defaulting Lender fails to respond to a written request for such consent within
30 days after receipt of such written request);

 

(d)                                 if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender or at any time such Lender remains a
Defaulting Lender, then:

 

(i)                                  (x) all or any part of such LC Exposure
comprising Global Tranche LC Exposure shall be reallocated among the Global
Tranche Lenders that are Non-Defaulting Lenders in accordance with their
respective Adjusted Global Tranche Percentages but only to the extent (a) the
sum of any such Non-Defaulting Lender’s Global Tranche Credit Exposure plus its
Adjusted Global Tranche Percentage of such Defaulting Lender’s Global Tranche LC
Exposure does not exceed such Non-Defaulting Lender’s Global Tranche Commitment
and (b) the sum of all such Non-Defaulting Lenders’ Global Tranche Credit
Exposures plus such Defaulting Lender’s Global Tranche LC Exposure does not
exceed

 

57

--------------------------------------------------------------------------------


 

the total of all Non-Defaulting Lenders’ Global Tranche Credit Commitments (it
being understood that such LC Exposure shall not be reallocated after the
Revolving Credit Commitments are terminated on the Maturity Date) and (y) all or
any part of such LC Exposure comprising US/UK Tranche LC Exposure shall be
reallocated among the US/UK Tranche Lenders that are Non-Defaulting Lenders in
accordance with their respective Adjusted US/UK Tranche Percentages but only to
the extent (a) the sum of any such Non-Defaulting Lender’s US/UK Tranche Credit
Exposure plus its Adjusted US/UK Tranche Percentage of such Defaulting Lender’s
US/UK Tranche LC Exposure does not exceed such Non-Defaulting Lender’s US/UK
Tranche Commitment and (b) the sum of all such Non-Defaulting Lenders’ US/UK
Tranche Credit Exposures plus such Defaulting Lender’s US/UK Tranche LC Exposure
does not exceed the total of all Non-Defaulting Lenders’ US/UK Tranche Credit
Commitments (it being understood that such LC Exposure shall not be reallocated
after the Revolving Credit Commitments are terminated on the Maturity Date);

 

(ii)                                     if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
five Business Days following notice by the Administrative Agent cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding;

 

(iii)                                    if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.21(d), the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure (and such fees shall cease to accrue with respect to such
Defaulting Lender’s LC Exposure) during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                                   if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.21(d), then the fees payable
to the Lenders pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Adjusted Tranche Percentages; and

 

(v)                                  if any Defaulting Lender’s LC Exposure is
not reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank(s) until
such LC Exposure is reallocated;

 

(e)                                  so long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, renew extend or increase any
Letter of Credit unless such Defaulting Lender’s LC Exposure that would result
from such newly issued, renewed, extended or increased Letter of Credit has been
or would be, at the time of such issuance, renewal, extension or increase, fully
allocated among Non-Defaulting Lenders pursuant to Section 2.21(d)(i) or fully
cash collateralized by the Borrowers pursuant to Section 2.21(d)(ii);

 

(f)                                   in the event that the Agents, the
Borrowers and the Issuing Banks each agree (acting reasonably) that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of the LC Exposure of such Lender as may be necessary in
order for such

 

58

--------------------------------------------------------------------------------


 

Lender’s LC Exposure to be reallocated to such Lender in accordance with its
applicable Tranche Percentage;

 

(g)                                  the reallocation pursuant to paragraph
(d) above or the operation of any other provision of this Section 2.21, will not
(i) constitute a waiver or release of any claim the Borrowers, the Agents any
Issuing Bank or any other Lender may have against such Defaulting Lender, or
(except with respect to clause (f) above) cause such Defaulting Lender to be a
Non-Defaulting Lender, or (ii) except as expressly provided in this
Section 2.21, excuse or otherwise modify the performance by the Borrowers of
their respective obligations under this Agreement and the other Loan Documents;
and

 

(h)                                 anything herein to the contrary
notwithstanding, the Borrowers may (i) require such Lender to assign and
delegate all its interests, rights and obligations under the Loan Documents
pursuant to Section 2.18(b) or (ii) terminate the unused amount of the
Commitment of a Defaulting Lender on a non-pro rata basis upon notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), provided
that such termination will not be deemed to be a waiver or release of any claim
the Borrowers, the Agents, any Issuing Bank or any Lender may have against such
Defaulting Lender.

 

ARTICLE III
Representations and Warranties

 

Each of the Borrowers represents and warrants to the Lenders, as of the Closing
Date and thereafter as of the date of any Borrowing or B/A Drawing, that:

 

SECTION 3.01.                              Organization; Powers.  Each of the
Company and the Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing
(to the extent such concepts are applicable), in every jurisdiction where such
qualification is required.

 

SECTION 3.02.                              Authorization; Enforceability.  The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate or partnership and, if required,
stockholder action.  Each of the Loan Documents has been duly executed and
delivered by each Loan Party thereto and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and, in the case of obligations of UK Borrowing Subsidiaries, the time barring
of claims under the Limitation Acts and the possibility that an undertaking to
assume liability for or indemnify a person against non-payment of the UK stamp
duty may be void.

 

SECTION 3.03.                              Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or any order of
any Governmental Authority, (c) will not violate or result in a default under
any material agreement or other material instrument binding upon the Company or
any of the Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of the Subsidiaries,
(d) will not result in the creation or imposition of any Lien on any asset of
the Company

 

59

--------------------------------------------------------------------------------


 

or any of the Subsidiaries and (e) will not violate the charter, by-laws or
other organizational documents of the Company or any of the Subsidiaries,
except, in the case of clause (a), (b), (c) and (d), to the extent that failure
to comply could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.04.                              Financial Condition; No Material
Adverse Change.

 

(a)                                 The Company has heretofore furnished to the
Lenders its consolidated balance sheets and statements of income, stockholders
equity and cash flows as of and for the fiscal year ended December 31, 2013,
reported on by PricewaterhouseCoopers LLP, independent public accountants, and
such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Company and the
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.  The Company has heretofore furnished to the Lenders the consolidated
balance sheets and statements of income, stockholders equity and cash flows of
MillerCoors as of and for the fiscal year ended December 31, 2013, reported on
by PricewaterhouseCoopers LLP, independent public accountants.

 

(b)                                 Since December 31, 2013, there has not
occurred or become known any event or circumstance that constitutes or would
reasonably be expected to result in a material adverse change in the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole.

 

SECTION 3.05.                              Properties.

 

(a)                                 Each of the Company and the Subsidiaries has
good title to, valid leasehold interests in, or valid licenses of, all its real
and personal property material to its business, except for defects in title
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 Each of the Company and the Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, except for any
intellectual property the failure to own or license which, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06.                              Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters and other matters disclosed in the most recent annual
report of the Company filed with the Securities and Exchange Commission on
Form 10-K for the fiscal year ended December 31, 2013) or (ii) that involve this
Agreement or any other Loan Document or the Transactions.

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

60

--------------------------------------------------------------------------------


 

SECTION 3.07.                              Compliance with Laws and Agreements. 
Each of the Company and the Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to be in compliance, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08.                              Investment Company Status.  Neither
the Company nor any of the Subsidiaries is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.                              Taxes.  The Company and each
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10.                              ERISA and Pension Plans.

 

(a)                                 No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.  Except as
would not reasonably be expected to result in a Material Adverse Effect, the
Company and each ERISA Affiliate have fulfilled their obligations under the
minimum funding standards of Section 302 of ERISA and Section 412 of the Code
and have not incurred, and could not reasonably be expected to incur, any
liability to the PBGC under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.

 

(b)                                 Each Canadian Borrowing Subsidiary is in
compliance with all Applicable Canadian Pension Legislation and all of its
obligations in respect of each applicable Pension Plan except where the failure
to be in compliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11.                              Disclosure.  None of the reports,
financial statements, certificates or other written information (other than
projections, estimates, forecasts, budgets and other forward looking information
concerning the Company and its Subsidiaries (collectively, the “Projections”)
and other forward looking information of a general economic or industry specific
nature) furnished by or on behalf of the Company to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains, as of the date furnished (and taken together with all other
information then or theretofore furnished) any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect the Projections, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by the Company to be reasonable at the time (it being understood that
such Projections are not to be viewed as facts, are subject to significant
uncertainties and contingencies beyond the Company’s control, that no assurances
can be given that the projections will be realized and that actual results may
be materially different).

 

SECTION 3.12.                              Margin Stock.  Neither the Company
nor any of the Subsidiaries is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.  None of the Loans will be used to purchase or carry any
Margin

 

61

--------------------------------------------------------------------------------


 

Stock, to refinance any Indebtedness originally incurred for any such purpose or
in any other manner that would violate any provision of Regulation U or X of the
Board.

 

SECTION 3.13.                              Subsidiaries; Guarantee Requirement. 
Schedule 3.13 correctly sets forth, as of the Closing Date, (a) the name and
jurisdiction of organization of each Domestic Subsidiary, Canadian Subsidiary
and UK Subsidiary that is a Significant Subsidiary and (b) the ownership of all
the outstanding Equity Interests in each such Subsidiary (other than any Equity
Interests owned by Persons other than the Company and the Subsidiaries).

 

SECTION 3.14.                              USA PATRIOT ACT; FCPA.

 

(a)                                 To the extent applicable, each of the
Borrower and its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the USA Patriot Act and (iii) the FCPA.

 

(b)                                 No part of the proceeds of the Loans will be
used (i) for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA or (ii) for
the purpose of financing the activities of or business with any Person or in any
country that would be in violation of any sanctions administered by the Office
of Foreign Assets Control of the United States Department of Treasury.

 

ARTICLE IV
Conditions

 

SECTION 4.01.                              Closing Date.  The obligation of each
Lender to make Loans and accept and purchase B/As, and the obligation of the
Issuing Banks to issue Letters of Credit on the Closing Date is subject to the
satisfaction (or waiver in accordance with Section 10.02) of each of the
following conditions:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent, the Canadian
Administrative Agent and the Lenders and dated the Closing Date) of (i) Deputy
General Counsel of the Company, (ii) Kirkland & Ellis LLP, special US counsel
for the Company, (iii) McCarthy Tétrault LLP, special Canadian counsel for
certain of the Canadian Subsidiaries, (iv) Cox & Palmer, special Nova Scotia
counsel for certain of the Canadian Subsidiaries, and (v) Clifford Chance LLP,
UK counsel for the Administrative Agent.

 

(c)                                  The Administrative Agent shall have
received (i) such customary documents, resolutions and secretary’s certificates
relating to the organization, existence and good standing (to the extent
applicable in the jurisdiction of organization of the Borrowers and Subsidiary
Guarantors (which in respect of each UK Subsidiary which is a Guarantor shall
include constitutional documents, a board resolution, a shareholders resolution
and a certificate from the directors certifying

 

62

--------------------------------------------------------------------------------


 

that no guaranteeing limit would be breached and that every copy document
provided by that UK Subsidiary is correct, complete and in full force and
effect) of the Loan Parties, and the authorization of (x) in the case of the
Subsidiary Guarantors, the Loan Documents, and (y) in the case of Borrowers, the
Transactions and (ii) at least 5 Business Days prior to the Closing Date (to the
extent requested by any Arranger or Lender in writing at least 10 Business Days
prior to the Closing Date), all documentation required under applicable related
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act.

 

(d)                                 The Guarantee Requirement shall be
satisfied.

 

(e)                                  The Administrative Agent, the Arrangers and
the Lenders shall have received all fees required to be paid on or prior to the
Closing Date by the Company hereunder or under any Fee Letter, and all expenses
required to be paid on or prior to the Closing Date by the Company hereunder or
under the Commitment Letter for which invoices have been presented at least
three Business Days prior to the Closing Date.

 

(f)                                   The representations and warranties of the
Loan Parties set forth in Article III shall be true and correct in all material
respects on the Closing Date (except that any representations given as of a
particular date shall be true and correct in all material respects as of such
date).

 

(g)                                  At the time of, and immediately after
giving effect to, the Closing Date, no Default or Event of Default shall have
occurred and be continuing.

 

(h)                                 If a Borrowing is to occur on the Closing
Date, the relevant Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03.

 

(i)                                     The Administrative Agent shall have
received reasonably satisfactory evidence of the termination and repayment (or
the effectiveness of arrangements for such termination and repayment reasonably
satisfactory to the Administrative Agent) of all Indebtedness outstanding under
the Existing Credit Agreements.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.                              Each Credit Event.  The obligations
of the Lenders to make Loans (except for the Loans to be made on the Closing
Date) and accept and purchase B/As, and the obligations of the Issuing Banks to
issue or increase the amount of any Letter of Credit, are subject to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Loan Parties set forth in Article III (other than those set forth in Sections
3.04(b) and 3.06(a)) shall be true and correct in all material respects on and
as of the date of such Borrowing or B/A Drawing or the date of issuance or
increase of such Letter of Credit, as applicable (except that any such
representation given as of a particular date shall be true and correct in all
material respects as of that date).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or B/A Drawing or the issuance or increase of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(c)                                  The relevant Borrower shall have delivered
a Borrowing Request in accordance with Section 2.03.

 

63

--------------------------------------------------------------------------------


 

Each incurrence of a Loan, each B/A Drawing and each issuance or increase of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

SECTION 4.03.                              Initial Credit Event for each
Borrowing Subsidiary.  The obligation of each Lender to make the initial Loans
to any Borrowing Subsidiary that becomes a Borrowing Subsidiary after the
Closing Date or to initially accept and purchase B/As for the account of such
Borrowing Subsidiary, and of the Issuing Banks to initially issue any Letter of
Credit for the account of such Borrowing Subsidiary, is subject to the
satisfaction of the following conditions:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received such Borrowing Subsidiary’s Borrowing Subsidiary Agreement
duly executed by all parties thereto.

 

(b)                                 The Administrative Agent shall have received
such documents, certificates and legal opinions as the Administrative Agent or
its counsel may reasonably request relating to the formation, existence and good
standing (to the extent such concept is applicable) of such Borrowing
Subsidiary, the authorization of the Transactions and the enforceability of this
Agreement insofar as they relate to such Borrowing Subsidiary and any other
legal matters relating to such Borrowing Subsidiary, its Borrowing Subsidiary
Agreement or such Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, which shall be deemed
to be satisfactory if such documents, certificates or opinions are consistent
with the deliveries under Section 4.01.

 

(c)                                  Each Lender shall have received reasonably
satisfactory “know your customer” and other customary information as such Lender
shall reasonably request.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated (or cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and all LC Disbursements have been reimbursed, the
Company covenants and agrees with the Lenders as to itself and the Subsidiaries
and each Borrowing Subsidiary covenants and agrees with the Lenders as to itself
and its Subsidiaries that:

 

SECTION 5.01.                              Financial Statements and Other
Information.  The Company will (or, with respect to the financial statements
relating to MillerCoors pursuant to clause (a) below, use its commercially
reasonable efforts to) furnish to the Administrative Agent (which shall
distribute such materials to each Lender):

 

(a)                                 within 90 days after the end of each fiscal
year of the Company, its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (with the opinion
of such financial statements not containing (i) a “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit that results from restrictions imposed by the Company on the
audit procedures carried out by its independent public accountants) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and

 

64

--------------------------------------------------------------------------------


 

results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; and within 90
days after the end of each fiscal year of MillerCoors, its audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Company, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)                                  concurrently with each delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and, if the effect of such change shall
have been deferred under Section 1.04 for purposes of Section 6.05 or any other
provision hereof, reconciling, as applicable, the calculations referred to in
clause (ii) above or any calculations required under any other provision with
the financial statements delivered under clause (a) or (b) above, and
(iv) confirming compliance with the requirements set forth in the definition of
“Guarantee Requirement” and attaching a revised form of Schedule 3.13 showing
all additions to and removals from the list of Subsidiary Guarantors since the
date of the most recently delivered Schedule 3.13 (or confirming that there have
been no changes from such most recently delivered Schedule 3.13);

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines or in accordance with the normal commercial practices of
such accounting firm);

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

 

(f)                                   promptly after Moody’s, S&P or Fitch shall
have announced a change in the rating established or deemed to have been
established for the Index Debt, written notice of such rating change;

 

65

--------------------------------------------------------------------------------


 

(g)                                  promptly following the request therefor,
all documentation and other information that a Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of the
Loan Documents, as any Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to the clauses above or pursuant
to Section 5.02(b) or (d) shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall have been posted on the Company’s website on the Internet at
www.molsoncoors.com (or such other address as the Company shall provide to the
Lenders) or by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or shall be available on the website
of the Securities and Exchange Commission at http://www.sec.gov (and a
confirming electronic correspondence shall have been delivered or caused to be
delivered to the Administrative Agent providing notice of such posting or
availability); provided that the Company shall deliver paper copies of such
information to the Administrative Agent for any Lender that requests such
delivery through the Administrative Agent.  Information required to be delivered
pursuant to this Section 5.01 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

SECTION 5.02.                              Notices of Material Events.  The
Company will furnish to the Administrative Agent (which shall distribute such
materials to each of the Lenders) prompt written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Company or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the (i) occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect, (ii) receipt of
any notice indicating any intention by the PBGC to terminate any Plan, or
(iii) receipt of any notice indicating any intention by a multiemployer plan to
obtain any withdrawal liability from the Company or any of its Subsidiaries or
ERISA Affiliates (provided such withdrawal liability could reasonably be
expected to exceed US$100,000,000); and

 

(d)                                 any other development that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered (or deemed to have been delivered) under this
Section shall be accompanied by a statement of a Financial Officer or other
executive officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

SECTION 5.03.                              Existence; Conduct of Business.  The
Company will, and will cause each of the Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except where the failure to do so

 

66

--------------------------------------------------------------------------------


 

could not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited by Section 6.03.

 

SECTION 5.04.                              Payment of Taxes.  The Company will,
and will cause each of the Subsidiaries to, pay its material Tax liabilities
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP (or generally
applicable accounting principles in the relevant jurisdiction) or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.                              Maintenance of Properties;
Insurance.  The Company will, and will cause each of the Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and damage by casualty
excepted, except where the failure to take such actions could not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as shall be determined by the officers of the Company in
the exercise of their reasonable judgment to be consistent with prudent business
practices.

 

SECTION 5.06.                              Books and Records; Inspection
Rights.  The Company will, and will cause each of the Subsidiaries to, keep
proper books of record and account in which full, true and correct in all
material respects entries are made of all material dealings and transactions in
relation to its business and activities.  The Company will, and will cause each
of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, so
long as the Company has been provided the opportunity to be present, its
independent accountants, all at such reasonable times and as often as reasonably
requested.  All visitation requests by Lenders shall be made through the
Administrative Agent, and the Agents and the Lenders shall endeavor to
coordinate such visits in order to minimize expense and inconvenience to the
Company.

 

SECTION 5.07.                              Compliance with Laws.  The Company
will, and will cause each of the Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority, including Environmental
Laws, ERISA and Applicable Canadian Pension Legislation, applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08.                              Use of Proceeds.  The proceeds of the
Loans will be used to provide working capital from time to time and for other
general corporate purposes (including, without limitation, capital expenditures,
investments, refinancings, restricted payments and share repurchases) of the
Company and the Subsidiaries.

 

SECTION 5.09.                              Guarantee Requirement; Elective
Guarantor.

 

(a)                                 The Company will cause the Guarantee
Requirement to be satisfied at all times on and following the Closing Date.

 

(b)                                 With respect to any Subsidiary that is not
required to Guarantee the Obligations (or a portion of the Obligations) pursuant
to the Guarantee Requirement, the Company may (but is not required to), at any
time upon three Business Days’ notice to the Administrative Agent, cause any
such Subsidiary to (x) become a Subsidiary Guarantor or (y) Guarantee
Obligations that such Subsidiary is not otherwise

 

67

--------------------------------------------------------------------------------


 

required to Guarantee pursuant to the Guarantee Requirement (such Subsidiary, an
“Elective Guarantor”) by such Subsidiary executing and delivering to the
Administrative Agent a supplement to the Subsidiary Guarantee Agreement.  So
long as no Default would result from such release, (i) if all of the capital
stock of an Elective Guarantor owned by the Company or a Subsidiary are sold or
otherwise disposed of in a transaction or transactions permitted by this
Agreement or (ii) in the event that, immediately after giving effect to the
release of any Elective Guarantor’s Guarantee (or Guarantee of a portion of the
Obligations), all of the Indebtedness of the non-Subsidiary Guarantors is
permitted under Section 6.01, then, in each case, such Guarantee (or Guarantee
of such applicable portion of the Obligations) shall automatically be released
and promptly following the Company’s request, the Administrative Agent shall
execute such further evidence of release of such Elective Guarantor pursuant to
this Section 5.09(b) from its Guarantee (or Guarantee of such applicable portion
of the Obligations).

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated (or cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and all LC Disbursements have been reimbursed, the
Company covenants and agrees with the Lenders as to itself and the Subsidiaries
and each Borrowing Subsidiary covenants and agrees with the Lenders as to itself
and its subsidiaries that:

 

SECTION 6.01.                              Priority Indebtedness.  The Company
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Priority Indebtedness other than:

 

(a)                                 Indebtedness under (i) this Agreement and
(ii) the Subsidiary Guarantee Agreement;

 

(b)                                 Indebtedness existing on the date hereof and
set forth on Schedule 6.01, and extensions, renewals or replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided, that no additional Subsidiaries (other than any Subsidiary that shall
be a Subsidiary Guarantor with respect to all of the Obligations and, in the
case of Indebtedness of any Foreign Subsidiary, subsidiaries of such Foreign
Subsidiary that are required to become Guarantors under the terms of such
Indebtedness as in effect on the date hereof) will be added as obligors or
Guarantors in respect of any Indebtedness referred to in this clause (b) and no
such Indebtedness shall be secured by any additional assets (other than as a
result of any Lien covering after-acquired property in effect on the date
hereof);

 

(c)                                  [reserved];

 

(d)                                 Indebtedness of any Subsidiary to the
Company or any other Subsidiary, or Indebtedness of the Company to any
Subsidiary; provided that no such Indebtedness shall be assigned to a Person
other than the Company or a Subsidiary;

 

(e)                                  Indebtedness (including Capital Lease
Obligations and Attributable Debt in respect of Sale-Leaseback Transactions)
incurred to finance the acquisition, construction or improvement of, and secured
by, any fixed or capital assets (including real property), and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or add additional Subsidiaries as obligors
or Guarantors in respect thereof and that are not secured by any additional
assets; provided that such Indebtedness is

 

68

--------------------------------------------------------------------------------


 

incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement;

 

(f)                                   Indebtedness of any Person that becomes a
Subsidiary after the Closing Date, provided that such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, and indebtedness which may
be incurred to provide for the near-term working capital needs of any such
Person under any revolving credit or similar facility that exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and extensions, renewals or
replacements of any of the Indebtedness referred to above in this clause that do
not increase the outstanding principal amount thereof (or in the case of
revolving credit facilities, the outstanding total commitment thereof) or add
additional Subsidiaries (other than any Subsidiary that shall be a Subsidiary
Guarantor with respect to all of the Obligations and, in the case of
Indebtedness of any Foreign Subsidiary, subsidiaries of such Foreign Subsidiary
that are required to become Guarantors under the terms of such Indebtedness as
in effect on the date hereof) as obligors or Guarantors in respect thereof and
that are not secured by any additional assets (other than as a result of any
Lien covering after-acquired property that shall be in effect at the time such
Person becomes a Subsidiary);

 

(g)                                  Indebtedness of any Subsidiary as an
account party in respect of letters of credit backing obligations of any
Subsidiary that do not constitute Indebtedness (other than performance, surety,
appeal or similar bonds to the extent constituting Indebtedness);

 

(h)                                 Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or letters of credit, appeal bonds, surety bonds or performance
bonds securing the performance of the Company or any Subsidiary pursuant to such
agreements, in connection with acquisitions or dispositions of any business,
assets or Subsidiary of the Company or any of its Subsidiaries or otherwise in
the ordinary course of business;

 

(i)                                     Indebtedness consisting of (or connected
with) industrial development, pollution control or other revenue bonds or
similar instruments issued or guaranteed by any Governmental Authority;

 

(j)                                    Securitization Transactions to the extent
that the aggregate amount, without duplication, of all Securitization
Transactions does not at any time exceed US$100,000,000 in respect of
Securitization Transactions relating to loans made to bars, pubs and other
similar establishments in the United Kingdom or US$400,000,000 in respect of
other Securitization Transactions;

 

(k)                                 other Priority Indebtedness in an aggregate
amount outstanding at any time not greater than 15% of Consolidated Net Tangible
Assets as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, prior to
the delivery of any such financial statements, pursuant to Section 5.01(a) or
(b) of the Existing 2012 Credit Agreement); and

 

(l)                                     Indebtedness arising under a guarantee
or indemnity given by the Company or any Subsidiary in favor of a bank in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the Company or any Subsidiary.

 

SECTION 6.02.                              Liens.  The Company will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it,

 

69

--------------------------------------------------------------------------------


 

or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a)                                 Liens securing or deemed to exist in
connection with Priority Indebtedness (other than Indebtedness referred to in
paragraphs (c) and (d) of Section 6.01) to the extent such Priority Indebtedness
is permitted under Section 6.01;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  Liens in connection with Hedging
Agreements, the aggregate principal amount of the obligations under which does
not exceed US$250,000,000;

 

(d)                                 any Lien on any property or asset of the
Company or any Subsidiary existing on the date hereof (or on improvements or
accessions thereto or proceeds therefrom) and set forth on Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Company or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(e)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary other than improvements and accessions to the assets to which it
originally applies and proceeds of such assets, improvements and accessions and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

 

(f)                                   Liens in favor of any Governmental
Authority to secure obligations pursuant to the provisions of any contract or
law;

 

(g)                                  Liens to secure obligations of the Company
to any Subsidiary Guarantor;

 

(h)                                 Liens to secure obligations of a Subsidiary
to the Company or any other Subsidiary; and

 

(i)                                     other Liens not specifically listed
above securing obligations (other than Indebtedness) not to exceed
US$100,000,000 at any one time outstanding.

 

SECTION 6.03.                              Fundamental Changes.

 

(a)                                 The Company will not merge into, amalgamate
with or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and whether directly
or through the merger of one or more Subsidiaries) assets representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), or liquidate or dissolve, except that if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, any Person may merge into or amalgamate with the
Company in a transaction in which the Company is the surviving corporation.

 

70

--------------------------------------------------------------------------------


 

(b)                                 The Company will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Company and the Subsidiaries on the
date of this Agreement, and businesses reasonably related thereto.

 

SECTION 6.04.                              Transactions with Affiliates.  The
Company will not, and will not permit any of the Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, purchase, lease or otherwise
acquire any property or assets from or otherwise engage in any other
transactions with any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (b) transactions between or among the Company and
its Subsidiaries not involving any other Affiliate.

 

SECTION 6.05.                              Leverage Ratio.  The Company will not
permit the Leverage Ratio to exceed 3.50:1.00, determined as of the last day of
each fiscal quarter of the Company.

 

ARTICLE VII
Events of Default

 

SECTION 7.01.                              Events of Default.  If any of the
following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any B/A or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Company or any Subsidiary in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or any material information
contained in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect when
made, deemed made or delivered;

 

(d)                                 the Company or any Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02, 5.03 (with respect to any Borrower’s existence) or 5.08 or 5.09
(if such failure under Section 5.09 shall continue for fifteen Business Days
after notice thereof from the Administrative Agent to the Company) or in
Article VI;

 

(e)                                  the Company or any Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Company;

 

71

--------------------------------------------------------------------------------


 

(f)                                   the Company or any Subsidiary shall fail
to make any payment (whether of principal or interest) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue after any applicable grace period; provided that
this clause (f) shall not apply to any breach or default that has been remedied
or waived;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity, or
that enables or permits (after all applicable grace periods and all required
notices have been given) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (or (i) in the case of any
Securitization Transaction constituting Material Indebtedness, that enables or
permits the investors or purchasers to terminate purchases of Receivables or
interests therein or to require the repurchase of all outstanding Receivables by
the Company or a Subsidiary, in either case, prior to its scheduled termination
or (ii) any default or similar event under a Hedging Agreement constituting
Material Indebtedness that enables or permits a counterparty to terminate such
Hedging Agreement and require any termination or similar payment to be made
thereunder); provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the condemnation, damage or loss
of, or the voluntary sale or transfer of, the property or assets securing such
Indebtedness, (B) Indebtedness which is convertible into Equity Interests and so
converts or (C) any breach or default in such Material Indebtedness that has
been remedied or waived;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization, administration or other relief in respect of the Company or any
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, administrator or similar official
for the Company or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the Company or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization, administration or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, administrator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take any action for the
purpose of effecting any of the foregoing or (vii) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of US$100,000,000 shall be rendered
against the Company, any Significant Subsidiary or any combination thereof and
the same shall remain undischarged and unvacated for a period of 30 consecutive
days during which execution shall not be effectively stayed, or a judgment
creditor shall have attached or levied upon any material assets of the Company
or any Significant Subsidiary to enforce any such judgment;

 

72

--------------------------------------------------------------------------------


 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     the guarantee of any Subsidiary
Guarantor under the Subsidiary Guarantee Agreement or the Company’s guarantee
under Article VIII shall not be (or shall be asserted by the Company or any
Subsidiary Guarantor not to be) valid or in full force and effect (except in the
case of any release of any guarantee of any Subsidiary Guarantor in accordance
with the terms of the Subsidiary Guarantee Agreement); or

 

(m)                             a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Section (other than subclause (vii) of
such clause (i))), and at any time thereafter during the continuance of such
event, the Administrative Agent, at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans and
principal amounts payable in respect of B/As then outstanding to be due and
payable in whole or in part (in which case any principal amount not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans and of B/As so declared to be due and
payable, together with accrued interest on the Loans and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately (except as provided above), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower;
provided, however, that in case of any event described in clause (h) or (i) of
this Section with respect to a Borrower, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.

 

ARTICLE VIII
Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

 

Except as otherwise provided herein, the Company waives presentment to, demand
of payment from and protest to any Borrower of any of the Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Company hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement or any
other Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

 

73

--------------------------------------------------------------------------------


 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent or Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Company by virtue
hereof, upon the failure of any other Borrower to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by any Agent or Lender, forthwith pay, or cause to be paid, to
the Applicable Agent or Lender in cash an amount equal to the unpaid principal
amount of such Obligation then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify each Agent and Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Agents and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

 

ARTICLE IX
The Agents

 

In order to expedite the transactions contemplated by this Agreement, the
Persons named in the heading of this Agreement are hereby appointed to act as
Administrative Agent and Canadian Administrative Agent on behalf of the Lenders
and the Issuing Banks.  Each of the Lenders, each assignee of any Lender and
each Issuing Bank hereby irrevocably authorizes the Agents to take such actions
on behalf of such Lender or assignee or Issuing Bank and to exercise such powers
as are delegated to the Agents by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.  The
Administrative Agent and, to the extent expressly provided herein, the Canadian
Administrative Agent are hereby expressly authorized by the Lenders and the
Issuing Banks, without hereby

 

74

--------------------------------------------------------------------------------


 

limiting any implied authority, (a) to receive on behalf of the Lenders and the
Issuing Banks all payments of principal of and interest on the Loans and all
other amounts due to the Lenders and the Issuing Banks hereunder, and promptly
to distribute to each Lender or Issuing Bank its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Company of
any Event of Default specified in this Agreement of which the Administrative
Agent has actual knowledge acquired in connection with its agency hereunder; and
(c) to distribute to each Lender copies of all notices, financial statements and
other materials delivered by the Company or any other Loan Party pursuant to
this Agreement or the other Loan Documents as received by the Administrative
Agent.  Without limiting the generality of the foregoing, the Administrative
Agent is hereby expressly authorized to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guarantee Agreement in the event that all
the capital stock of such Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than the Company or an Affiliate of the Company in
a transaction not prohibited by this Agreement.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent and the Canadian
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

With respect to the Loans made by it under this Agreement, each Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not an Agent, and
the Agents and their Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not an Agent under the Loan
Documents and without any duty to account therefor to the Lenders.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and their duties under the Loan Documents shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise upon
receipt of notice in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, and no Agent shall be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the institution
serving as Agent or any of its Affiliates in any capacity.  No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 10.02) or in
the absence of its own gross negligence, bad faith or willful misconduct.  No
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by a Borrower, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other

 

75

--------------------------------------------------------------------------------


 

agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and in good faith believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless such Agent shall have received notice to the contrary from such Lender or
such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  Each Agent may consult with legal counsel (who may be counsel
for any Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent.  Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

In taking any discretionary action hereunder, or in determining whether any
provision hereof is applicable to any event, transaction or circumstance, the
Administrative Agent may, in its discretion, but shall not be required (unless
required by any other express provision hereof) to, communicate such proposed
action or determination to the Lenders prior to taking or making the same, and
shall be entitled (subject to any otherwise applicable requirement of
Section 10.02(b)), in the absence of any contrary communication received from
any Lender within a reasonable period of time specified in such communication
from the Administrative Agent, to assume that such proposed action or
determination is satisfactory to such Lender.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Company.  Upon any such resignation, the Company shall
have the right, with the consent of the Required Lenders (not to be unreasonably
withheld or delayed), to appoint a successor; provided, that if a Default has
occurred and is continuing, the Required Lenders, and not the Company, shall
have the right, in consultation with the Company, to appoint such successor.  If
no successor shall have been so appointed by the Company (or, if applicable, the
Required Lenders) and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Agent which shall be a bank with an office in New York, New
York or Toronto or London, as applicable, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

76

--------------------------------------------------------------------------------


 

To the extent required by any applicable law, each Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax. 
Without limiting or expanding the provisions of Section 2.16, each Lender shall
indemnify and hold harmless each Agent against, and shall make payable in
respect thereof within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for such Agent) incurred by or
asserted against such Agent by the United States Internal Revenue Service or any
other Governmental Authority as a result of the failure of such Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify such
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective) unless such failure was due to the gross
negligence or willful misconduct of such Agent.  A certificate as to the amount
of such payment or liability delivered to any Lender by such Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes each Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due such Agent
under this Article.  The agreements in this Article shall survive the
resignation and/or replacement of each Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, a “Lender” shall for purposes of this paragraph include an
Issuing Bank.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any duties or obligations under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or an
Issuing Bank hereunder.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, each Agent (irrespective
of whether the principal of any Loan or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the applicable Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise: (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letters of
Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and the
Agents) allowed in such judicial proceeding and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and Issuing Bank to make such payments to the
applicable Agent and, in the event that an Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to such
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due
such Agent.  Nothing herein shall be deemed to give the Agents the right to vote
the claim of any Lender or Issuing Bank in any such proceeding pursuant to such
Debtor Relief Law.

 

77

--------------------------------------------------------------------------------


 

ARTICLE X
Miscellaneous

 

SECTION 10.01.                       Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                if to the Company, to it at Molson Coors
Brewing Company, 1225 17th Street, Suite 3200, Denver, Colorado 80202, Attention
of Treasurer (telecopy no. 303-927-2329), with a copy to Molson Coors Brewing
Company, 1225 17th Street, Suite 3200, Denver, Colorado 80202, Attention of
Chief Financial Officer (Fax: (303) 927-2416) and Chief Legal Officer (telecopy
no. 303-927-927-2416);

 

(ii)                             if to any Borrowing Subsidiary, to it in care
of the Company as provided in paragraph (i) above;

 

(iii)                          if to the Administrative Agent, to Deutsche Bank
AG New York Branch, c/o DB Services New Jersey, Inc., 5022 Gate Parkway,
Suite 200, Jacksonville, FL 32256, Attention of Vanessa Laird (telecopy no.
904-779-3080);

 

(iv)                         if to the Canadian Administrative Agent, to
Deutsche Bank AG, Canada Branch, 199 Bay Street, Suite 4700, M5L 1E9 Toronto,
Canada, Attention of Loan Operations (telecopy no. 416-682-8484); with a copy to
the Administrative Agent as provided in paragraph (iii) above; and

 

(v)                            if to any Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02.                       Waivers; Amendments.

 

(a)                                 No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Banks and the Lenders hereunder
and

 

78

--------------------------------------------------------------------------------


 

under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Issuing Bank or any Lender may have had notice or knowledge of
such Default at the time.

 

(b)                                 Except as provided in Section 2.08(e), none
of this Agreement, any other Loan Document or any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Company and the Required Lenders or by the
Company, Administrative Agent and the Issuing Banks with the consent of the
Required Lenders (subject to clause (c) below) or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that,
except as expressly contemplated by Section 2.08(e), no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood and agreed that the waiver of any Default or Event
of Default shall not constitute an increase in the Commitment of such Lender),
(ii) reduce the principal amount of any Loan, any amount payable in respect of
any B/A or any LC Disbursement or reduce the Applicable Rate, or reduce any fees
payable hereunder, without the written consent of each Lender owed such amount,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan, any amount payable in respect of any B/A or any LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such scheduled payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender owed
such amount or which holds such Commitment, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, or amend the pro rata treatment of each reduction of the Commitments
under Section 2.08, without the written consent of each Lender, (v) change any
of the provisions of this Section or reduce the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release the
Company or all or substantially all the Subsidiary Guarantors from its or their
obligations under Article VIII or the Subsidiary Guarantee Agreement, without
the written consent of each Lender, (vii) change any provisions of Section 7.02
without the written consent of each Lender, or (viii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those of Lenders holding Loans of any other Class without the written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent or an Issuing Bank hereunder or under any other Loan Document without the
prior written consent of such Agent or Issuing Bank, as the case may be, and
(B) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Global Tranche Lenders
(but not the US/UK Tranche Lenders) or the US/UK Tranche Lenders (but not the
Global Tranche Lenders) may be effected by an agreement or agreements in writing
entered into by the Company and requisite percentage in interest of the affected
Class of Lenders.

 

SECTION 10.03.                       Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Arrangers and the Agents and their
Affiliates (limited in the case of legal fees to the reasonable fees, charges
and out-of-pocket disbursements of Cahill Gordon & Reindel LLP, and one Canadian
counsel and one counsel

 

79

--------------------------------------------------------------------------------


 

in any other non-U.S. jurisdiction in which the Arrangers shall deem it
advisable to retain counsel in connection with borrowings in or by a subsidiary
organized under the laws of such jurisdiction, only, but not for any other third
party consultant retained without the Company’s consent), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by any
Agent or any Lender (limited in the case of legal fees, (x) with respect to any
Agent, to the reasonable fees, charges and out-of-pocket disbursements of Cahill
Gordon & Reindel LLP and one local counsel per relevant jurisdiction, and
(y) with respect to all of the other Lenders combined, to the reasonable fees,
charges and out-of-pocket disbursements of one counsel per jurisdiction and to
the extent required by conflicts of interest, one additional counsel) in
connection with the enforcement or protection of its rights in connection with
any Loan Document, including its rights under this Section, or in connection
with the Loans made or the B/As accepted and purchased, hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 The Company shall indemnify each Arranger,
each Agent and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actual out-of-pocket losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and out-of-pocket disbursements of any counsel for any Indemnitee, other
than Taxes which, in all cases, are subject to indemnity only pursuant to
Section 2.16, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or B/A or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of the
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is instituted by a third
party or by any Borrower or any Loan Party); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are (x) determined by a court of
competent jurisdiction to have resulted from breach of the funding obligations
of such party under the Loan Documents or the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Parties,
(y) disputes among Indemnitees (other than in connection with any such
Indemnitee acting in its capacity as Arranger, Administrative Agent or Issuing
Bank) that do not involve an act or omission by the Company or its Affiliates or
(z) settlements without the Company’s consent (which consent shall not be
unreasonably withheld or delayed), but, if settled with the Company’s consent or
if there is a judgment against an Indemnitee in any such proceeding, then the
Company will indemnify and hold harmless each Indemnitee in the manner set forth
above).

 

(c)                                  To the extent that the Company fails to pay
any amount required to be paid by it to any Agent or Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent or Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent or Issuing Bank in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Credit
Exposures and unused Commitments at the time (or most recently prior to such
time).

 

80

--------------------------------------------------------------------------------


 

(d)                                 To the extent permitted by applicable law,
the Company, the Agents and the Lenders shall not assert, and each hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 10.04.                       Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender thereto (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby (including any Affiliate of an
Issuing Bank that issues any Letter of Credit), the Related Parties of each of
the Agents, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees (other than to any Competitor) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that (i) the Administrative
Agent, the US Issuing Banks (in the case of an assignment of all or a portion of
a Global Tranche Commitment or a US/UK Tranche Commitment or any Lender’s
obligations in respect of its Global Tranche LC Exposure or US/UK Tranche LC
Exposure) and the Canadian Issuing Bank (in the case of an assignment of all or
a portion of a Global Tranche Commitment or any Lender’s obligations in respect
of its Global Tranche LC Exposure) and, except in the case of an assignment
(A) to a Lender or a Lender Affiliate or (B) at a time when an Event of Default
under Section 7.01(a), (b), (h) or (i) has occurred and is continuing, the
Company must give its prior written consent to such assignment (which consent in
each case shall not be unreasonably withheld), (ii) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$10,000,000
unless each of the Company and the Administrative Agent otherwise consent,
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, which shall contain, without
limitation, a representation and warranty from the assignee that such assignee
is not a Competitor, together with a processing and recordation fee of US$3,500
(it being understood that such fee is not payable by the Company), (iv) in
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and

 

81

--------------------------------------------------------------------------------


 

the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Borrowers, each Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and the
documentation required to be delivered under Sections 2.16(e) and (f), (vi) no
assignee shall be entitled to receive any greater payment under Section 2.16
than the assigning Lender would have been entitled to receive with respect to
the assigned interest unless the entitlement to receive any additional amounts
under Section 2.16 arises as a result of a change in applicable law after the
date such assignee becomes a party to this Agreement and (vii) the assignee
shall be a Qualifying Lender, provided that if the assignee is a Treaty Lender
then such Treaty Lender and each UK Borrowing Subsidiary shall comply with
Section 2.16(h).  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of each Borrower, shall maintain at one of its offices in
The City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of and interest on the Loans,
amounts in respect of B/As and LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrowers, the Agents, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. 
Notwithstanding anything in this Agreement to the contrary, the Loans and
Commitments are intended to be treated as registered obligations for tax
purposes and the right, title and interest of the Lenders in and to such Loans
and Commitments shall be transferable only in accordance with the terms hereof. 
This Section 10.04(c) shall be construed so that the Loans and Commitments are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of any
Borrower or any Agent or Issuing Bank, sell participations to one or more banks
or other entities (other than to any Competitor) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this

 

82

--------------------------------------------------------------------------------


 

Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to paragraph (f) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender entitled
to such benefits and had acquired its interest by assignment pursuant to
paragraph (b) of this Section, but only to the extent that such Participant
agrees to comply with and be subject to Section 2.16 as if it were a Lender.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the relevant Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”).  No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to the Borrowers or any other Person (including the existence or
identity of any Participant or any information relating to a Participant’s
interest in the Loans or other obligations under this Agreement) except (i) to
the extent that such disclosure is necessary to establish that such Loans or
other obligations are in registered form under Section 5f.103-1(c) of the
applicable United States Treasury Regulations or (ii) with respect to any Person
whose interest in the Obligations is treated as a participation by reason of the
penultimate sentence of Section 10.04(b).  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.14, 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 2.16 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with and be subject to
Section 2.16 as though it were a Lender.

 

(g)                                  Any Lender may at any time pledge or grant
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or grant of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle (an “SPC”) of such Granting Bank, identified as such in writing
from time to time by the Granting Bank to the Administrative Agent and the
Company, the option to provide to the Borrowers all or any part of any Loan that
such Granting Bank would otherwise be obligated to make to the Borrowers
pursuant to Section 2.01; provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Bank shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall be deemed to utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were

 

83

--------------------------------------------------------------------------------


 

made by the Granting Bank and such Granting Bank shall for all purposes remain
the Lender of record hereunder.  Each party hereto hereby agrees that no SPC
shall be liable for any payment under this Agreement for which a Lender would
otherwise be liable, for so long as, and to the extent, the related Granting
Bank makes such payment.  No SPC (or any Person receiving a payment through such
SPC) shall be entitled to receive any greater payment under Sections 2.14, 2.15
or 2.16 (or any other increased costs protection provision) than the applicable
Lender would have been entitled to receive with respect to the interests
transferred to such SPC; provided that each SPC (or any Person receiving a
payment through such SPC) shall be entitled to the benefits of Section 2.16 only
to the extent such Person agrees to comply with and be subject to Section 2.16
as if it were a Lender.  In furtherance of the foregoing, each party hereto
hereby agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 10.04 other than Section 10.04(d), any SPC may (i) with notice to,
but without the prior written consent of, the Company and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to its Granting Bank or to any financial institutions
(if consented to by the Company and Administrative Agent) providing liquidity
and/or credit facilities to or for the account of such SPC to fund the Loans
made by such SPC or to support the securities (if any) issued by such SPC to
fund such Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans (but not relating to any Borrower, except with
the Company’s consent) to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC.

 

SECTION 10.05.                       Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties herein or in any other
Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and any other Loan Document
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that any Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless collateralized or otherwise backstopped in a
manner reasonably acceptable to the applicable Issuing Bank) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

 

SECTION 10.06.                       Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, the Commitment Letter and each Fee Letter
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  To the extent provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Delivery of an

 

84

--------------------------------------------------------------------------------


 

executed counterpart of a signature page of this Agreement by telecopy (or other
electronic transmission (including by .pdf)) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.07.                       Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 10.08.                       Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of any Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 10.09.                       Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent, any Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 10.10.                       WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING

 

85

--------------------------------------------------------------------------------


 

OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.                       Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 10.12.                       Confidentiality.  Each Agent, each Issuing
Bank and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
subject, if reasonably practicable and legally permissible, to prior notice to
the Company, (d) to any other party to this Agreement, (e) to the extent
necessary for the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, (i) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (in each case, other than Competitors) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company or any Subsidiary and its obligations,
(g) with the consent of the Company or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Agent, any Issuing Bank or any Lender
on a nonconfidential basis from a source other than the Company.  For the
purposes of this Section, “Information” means all information received from or
on behalf of the Company or any of its Subsidiaries relating to the Company or
its Subsidiaries or Related Persons or their respective business, other than any
such information that is available to any Agent, any Issuing Bank or any Lender
on a nonconfidential basis prior to disclosure by the Company.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 10.13.                       Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

86

--------------------------------------------------------------------------------


 

SECTION 10.14.                       Conversion of Currencies.

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto (including any Borrowing Subsidiary) agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)                                 The obligations of each Borrower in respect
of any sum due to any party hereto or any holder of the obligations owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due hereunder (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower.  The obligations of the parties
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

SECTION 10.15.                       USA Patriot Act.  Each Lender hereby
notifies the Borrowers and each Subsidiary Guarantor that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers and each Subsidiary Guarantor, which
information includes the name and address of each Borrower and each Subsidiary
Guarantor and other information that will allow such Lender to identify each
Borrower and each Subsidiary Guarantor in accordance with the USA Patriot Act.

 

SECTION 10.16.                       Interest Act (Canada).  Whenever interest
is calculated on the basis of a year of 360 or 365 days, for the purposes of the
Interest Act (Canada), the yearly rate of interest which is equivalent to the
rate payable hereunder is the rate payable multiplied by the actual number of
days in the year and divided by 360 or 365, as the case may be.  All interest
will be calculated using the nominal rate method and not the effective rate
method and the deemed reinvestment principle shall not apply to such
calculations.

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Global Treasurer

 

 

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Global Treasurer

 

 

 

 

 

 

 

 

 

MOLSON CANADA 2005

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ E. Lee Reichert, III

 

 

Name:

E. Lee Reichert, III

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

MOLSON COORS CANADA INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ E. Lee Reichert, III

 

 

Name:

E. Lee Reichert, III

 

 

Title:

Assistant Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Simon Kerry

 

 

Name:

Simon Kerry

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

individually and as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG, CANADA BRANCH,

 

individually and as Canadian Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Uffelmann

 

 

Name:

Paul Uffelmann

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Lampard

 

 

Name:

Scott Lampard

 

 

Title:

Chief Country Officer

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Lender and Issuing Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender and Issuing Bank

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Catherall

 

 

Name:

David L. Catherall

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A. Canada branch, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name:

Medina Sales de Andrade

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

 

Name:

Jennifer Anderson

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas Pateros

 

 

Name:

Nicholas Pateros

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Simone G. Vinocour McKeever

 

 

Name:

Simone G. Vinocour McKeever

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BMO Harris Financing, Inc., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wolohan

 

 

Name:

Robert Wolohan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Harumi Kambara

 

 

Name:

Harumi Kambara

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Lloyds Bank plc, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

 

Name:

Stephen Giacolone

 

 

Title:

Assistant Vice President G011

 

 

 

 

 

By:

/s/ Joel Slomko

 

 

Name:

Joel Slomko

 

 

Title:

Assistant Vice President S088

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Molly Drennan

 

 

Name:

Molly Drennan

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Holm

 

 

Name:

Mark Holm

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Global Tranche
Commitment

 

US/UK Tranche
Commitment

 

Total
Commitment

 

Deutsche Bank AG New York Branch

 

$

85,000,000

 

$

0

 

$

85,000,000

 

Bank of America, N.A.

 

$

85,000,000

 

$

0

 

$

85,000,000

 

UBS AG, Stamford Branch

 

$

85,000,000

 

$

0

 

$

85,000,000

 

Citibank, N.A.

 

$

65,000,000

 

$

0

 

$

65,000,000

 

Goldman Sachs Bank USA

 

$

65,000,000

 

$

0

 

$

65,000,000

 

Morgan Stanley Bank, N.A.

 

$

65,000,000

 

$

0

 

$

65,000,000

 

Royal Bank of Canada

 

$

65,000,000

 

$

0

 

$

65,000,000

 

BMO Harris Financing, Inc.

 

$

47,000,000

 

$

0

 

$

47,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

47,000,000

 

$

0

 

$

47,000,000

 

Lloyds Bank plc

 

$

47,000,000

 

$

0

 

$

47,000,000

 

The Northern Trust Company

 

$

47,000,000

 

$

0

 

$

47,000,000

 

Wells Fargo Bank, National Association

 

$

47,000,000

 

$

0

 

$

47,000,000

 

Total

 

US$

750,000,000

 

US$

0

 

US$

750,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.04(i)

 

LC Commitment

 

Issuing Bank

 

LC Commitment

 

Deutsche Bank AG New York Branch

 

$

50,000,000

 

Bank of America, N.A.

 

$

50,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.17

 

Payment Instructions

 

1.                                      Payment Instructions for the
Administrative Agent:

 

For Payments in US Dollars
Deutsche Bank Trust Company Americas (Swift Code BKTRUS33)
ABA:  021.001.033
Account Name:  Deutsche Bank NY Loan Operations
Account Number:  60.200.119
Ref:  Molson Coors Brewing Company

 

For Payments in Canadian Dollars
Royal Bank of Canada, Toronto
Swift Code ROYCCAT2
Account name:  Deutsche Bank AG New York (SWIFT:  DEUTUS33)
Account no. (Routing code //CC0003) 095912235745
Ref:  Molson Coors Brewing Company

 

For Payments in Euros
Deutsche Bank AG Frankfurt
Swift Code DEUTDEFF
Account name:  Deutsche Bank AG New York (SWIFT:  DEUTUS33)
Account no. 100958409510
IBAN:DE67500700100958409510
Ref:  Molson Coors Brewing Company

 

For Payments in Sterling
Deutsche Bank AG London
Sort code 40.50.81
Swift DEUTGB2L
Account name:  Deutsche Bank AG New York Branch (SWIFT:  DEUTUS33)
Account no. 40006900
Ref:  Molson Coors Brewing Company

 

2.                                      Payment Instructions for the Canadian
Administrative Agent:

 

For Payments in Canadian Dollars
Royal Bank of Canada, Toronto, Ontario
SWIFT:  ROYCCAT2
TRANSIT 07172
A/C:  Deutsche Bank AG, Canada Branch
A/C#071720000109

 

For Payments in US Dollars
Deutsche Bank Trust Company Americas, New York, New York
ABA:  021-001-033
A/C:  Deutsche Bank AG, Canada Branch
A/C#04-800-750

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

 

Subsidiary Guarantors

 

Name of Subsidiary

 

Jurisdiction of Organization

 

Owner of Equity Interests

Coors Brewing Company

 

Colorado

 

Molson Coors Brewing Company

CBC Holdco 2 LLC

 

Colorado

 

Coors Brewing Company

CBC Holdco LLC

 

Colorado

 

CBC Holdco 2 LLC

Newco3, Inc.

 

Colorado

 

CBC Holdco LLC

Molson Coors International General, ULC

 

Nova Scotia

 

Newco3, Inc.

Coors International Holdco, ULC

 

Nova Scotia

 

Newco3, Inc.

Molson Coors International LP

 

Delaware

 

Coors International Holdco, ULC - 41.56%

 

 

 

 

Molson Coors International General, ULC - 58.44%

Molson Coors Capital Finance ULC

 

Nova Scotia

 

Molson Coors International LP

Molson Coors Callco ULC

 

Nova Scotia

 

Molson Coors International LP

Molson Coors Canada Holdco, ULC

 

Nova Scotia

 

Molson Coors Callco ULC

Molson Coors Canada Inc.

 

Canada

 

Molson Coors New Canco Inc. - 15.7%

 

 

 

 

Molson Coors Canada Holdco ULC - 84.3%

Molson Holdco, ULC

 

Nova Scotia

 

Molson Coors Canada Inc.

Molson Inc.

 

Canada

 

Molson Holdco ULC

Molson Canada 2005

 

Ontario

 

MC Alberta LP - 20.39%

 

 

 

 

Molson Inc. - 79.53%

 

 

 

 

Molson Canada Company - 0.08%

3230600 Nova Scotia Company

 

Nova Scotia

 

Molson Canada 2005

 

 

Sched-3.13-1

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Jurisdiction of Organization

 

Owner of Equity Interests

Molson Coors (UK) Holdings LLP

 

England and Wales

 

3230600 Nova Scotia Company - 99.934763149%

 

 

 

 

Molson Canada 2005 - 0.065236851%

Golden Acquisition*

 

England and Wales

 

Molson Coors (UK) Holdings LLP

Molson Coors Holdings Limited*

 

England and Wales

 

Golden Acquisition

Molson Coors Brewing Company (UK) Limited*

 

England and Wales

 

Molson Coors Holdings Limited

MC Holding Company LLC

 

Colorado

 

Molson Coors Brewing Company

Molson Coors Holdco Inc.

 

Delaware

 

Molson Coors Brewing Company

 

--------------------------------------------------------------------------------

* UK Guarantor and Elective Guarantor

 

Sched-3.13-2

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Priority Indebtedness

 

Type

 

Account
Party

 

Amount Available
($mm)

 

Balance as of
12/31/13

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

500.0

 

¥

330.0

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

1,500.0

 

¥

575.0

 

Revolving Credit Facility

 

MC Netherlands BV

 

€

120.0

 

€

100.0

 

Factoring Arrangement

 

Zagrebacka Pivovaradd

 

€

40.0

 

€

16.4

 

Letters of Credit

 

MC Netherlands BV

 

€

30.0

 

€

15.9

 

BMG Overdraft Facility

 

StarBev Netherlands BV

 

N/A

 

€

0.0

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF BORROWING REQUEST

 

Deutsche Bank AG New York Branch
as Administrative Agent for the Lenders

 

Deutsche Bank AG, Canada Branch
as Canadian Administrative Agent for the Lenders

 

, 20

 

Ladies and Gentlemen:

 

The undersigned, [NAME OF BORROWER], a corporation (the “Borrower”) refers to
the Credit Agreement dated as of June 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, and in effect on the date
hereof, the “Credit Agreement”), among Molson Coors Brewing Company, the Initial
Borrowing Subsidiaries and other Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent and an Issuing Bank, Deutsche Bank AG, Canada
Branch, as Canadian Administrative Agent, and Bank of America, N.A. as an
Issuing Bank.  Capitalized terms used but not defined herein shall have meanings
provided for such terms in the Credit Agreement.

 

This notice constitutes a Borrowing Request pursuant to Section 2.03 of the
Credit Agreement.  The Borrower hereby requests a Borrowing under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Borrowing is requested to be made:

 

(A)                               Class and Type of Borrowing:(1)

 

(B)                               Currency and Aggregate Principal Amount of
Borrowing:(2)

 

(C)                               Date of Borrowing:(3)

 

(D)                               Interest Period:

 

(E)                                Account Number and Location:(4)

 

--------------------------------------------------------------------------------

(1)                                 Specify whether the requested Borrowing
(a) is to be a Global Tranche Borrowing or a US/UK Tranche Borrowing and (b) an
ABR Borrowing, Canadian Base Rate Borrowing or Eurocurrency Borrowing.

 

(2)                                 Amount must be at least equal to the
applicable Borrowing Minimum and an integral multiple of the applicable
Borrowing Multiple; provided that an ABR Borrowing or a Canadian Base Rate
Borrowing may be in an aggregate amount that is equal to the aggregate available
Global Tranche Commitments or US/UK Tranche Commitments, as applicable.

 

(3)                                 Date of Borrowing must be a Business Day.

 

(4)                                 Required in the case of a Eurocurrency
Borrowing and must be a period contemplated by the definition of the term
“Interest Period” in the Credit Agreement.

 

A-1

--------------------------------------------------------------------------------


 

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the Borrowing Request and on the date of the
related Borrowing, the conditions specified in paragraphs (a) and (b) of
Section 4.02 of the Credit Agreement have been satisfied.](5)

 

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 Only to be included in Borrowing Requests
delivered after the Closing Date.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of          , 20   among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), [NAME OF BORROWING
SUBSIDIARY] (the “New Borrowing Subsidiary”), and DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent, Deutsche Bank AG New York
Branch, as an Issuing Bank, Deutsche Bank AG, Canada Branch, as Canadian
Administrative Agent and Bank of America, N.A., as an Issuing Bank.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to, and to accept and
purchase B/As drawn by, the Company and Borrowing Subsidiaries.  The Company and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrowing Subsidiary under the Credit Agreement.  The Company represents that
the New Borrowing Subsidiary is a Subsidiary organized under the laws of
                .  The Company agrees that the Guarantee of the Company
contained in the Credit Agreement will apply to the Obligations of the New
Borrowing Subsidiary.  Upon execution of this Agreement by each of the Company,
the New Borrowing Subsidiary and the Administrative Agent, [and the execution
and delivery to the Administrative Agent of a supplement to the Subsidiary
Guarantee Agreement by the New Subsidiary Borrower],(6) the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Borrowing Subsidiary” and a “Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement that by the terms of the Credit Agreement are applicable to it.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------

(6)                                 Add bracketed language if the New Borrowing
Subsidiary is required by the Guarantee Requirement to become a Guarantor.

 

B-1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF BORROWING SUBSIDIARY TERMINATION

 

Deutsche Bank AG New York Branch,

as Administrative Agent

for the Lenders referred to below

60 Wall Street

New York, NY 10005

Attention:  Monica Tomasevich

Telecopy:  732-380-3355,

 

, 20

 

Ladies and Gentlemen:

 

The undersigned, Molson Coors Brewing Company (the “Company”), refers to the
Credit Agreement dated as of June 18, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Initial Borrowing Subsidiaries and other Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG New York Branch, as Administrative Agent and an Issuing Bank,
Deutsche Bank AG, Canada Branch, as Canadian Administrative Agent, and Bank of
America, N.A., as an Issuing Bank.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The Company hereby terminates the status of               (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. 
The Company represents and warrants that no Loans made to, or B/As drawn by, the
Terminated Borrowing Subsidiary are outstanding as of the date hereof (other
than outstanding B/As for which the Terminated Borrowing Subsidiary, pursuant to
Section 2.10(d) of the Credit Agreement, has made deposits in Prepayment
Accounts for the full amount owed in respect thereof) and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.

 

B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any guarantees included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

 

(a)                                 Assignee is an Affiliate of:

 

(b)                                 Assignee is a Lender Affiliate administered
or managed by:

 

3.                                      Administrative Agent:  Deutsche Bank AG
New York Branch, as the Administrative Agent under the Credit Agreement

 

4.                                      Credit Agreement:  Credit Agreement
dated as of June 18, 2014, among MOLSON COORS BREWING COMPANY, the Initial
Borrowing Subsidiaries and other Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto, DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent and an Issuing Bank, DEUTSCHE BANK AG, CANADA
BRANCH, as Canadian Administrative Agent, and BANK OF AMERICA, N.A., as an
Issuing Bank.

 

C-1

--------------------------------------------------------------------------------


 

5.                                      Assigned Interest:

 

Tranche Commitment/Loans or
B/As Assigned

 

Aggregate Amount of Tranche
Commitments/Loans or B/As
for all Lenders

 

Amount of Tranche
Commitment/Loans or B/As
Assigned

 

Percentage Assigned of
Tranche Commitments/Loans
or B/As(7)

 

Global Tranche

 

$

 

 

$

 

 

$

 

 

US/UK Tranche

 

$

 

 

$

 

 

$

 

 

 

Effective Date:                                          , 20   [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

 

--------------------------------------------------------------------------------

(7)                                 Set forth, to at least 9 decimals, as a
percentage of the Tranche Commitments/Loans or B/As of all Lenders thereunder.

 

C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR [NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE [NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Consented to and Accepted:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent and an Issuing Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

As an Issuing Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

[Consented to:](8)

 

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8)                                 To be added only if the consent of the
Company is required by the terms of the Credit Agreement.

 

C-4

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Company,
the Borrowing Subsidiaries, any other Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, the Borrowing Subsidiaries, any other Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (v) on the Effective Date, the representation, warranty, indemnification
and covenant in Section 2.16(f) of the Credit Agreement is true and correct as
applied to the Assignee, and each Borrower may rely on such representation,
warranty, indemnification and covenant with respect to the Assignee as if such
Borrower is a party to this Assignment and Assumption, (vi) it is not a
Defaulting Lender, (vii) it is a Qualifying Lender and (viii) it is not a
Competitor; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy (or other electronic
transmission (including by .pdf)) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

C-5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Reserved]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

 

SUBSIDIARY GUARANTEE AGREEMENT dated as of [          ], 2014 among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
(the “Administrative Agent”), on behalf of the Lenders under the Credit
Agreement referred to below.

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Initial Borrowing Subsidiaries and other
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, the Administrative Agent, Deutsche Bank AG New York Branch,
as an Issuing Bank, Deutsche Bank AG, Canada Branch, as Canadian Administrative
Agent, and Bank of America, N.A., as an Issuing Bank.  The Lenders have agreed
to extend credit to the Borrowers subject to the terms and conditions set forth
in the Credit Agreement.  The obligations of the Lenders to extend such credit
are conditioned upon, among other things, the execution and delivery of this
Agreement.  Each of the Guarantors (as defined below) is a Subsidiary of the
Company and an affiliate of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.

 

(a)                                 Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement.

 

(c)                                  As used in this Agreement, the following
terms have the meanings specified below:

 

“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary other
than (i) Molson Coors Capital Finance ULC, (ii) Molson Coors International
General, ULC, (iii) Coors International Holdco, ULC, (iv) Molson Coors Callco
ULC, (v) Molson Canada 2005 and (vi) any other Foreign Subsidiary that
Guarantees or is otherwise liable for any of the Senior Notes.

 

“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and
(b) each other Subsidiary that becomes a party to this Agreement as a Guarantor
after the Closing Date.

 

“UK Guarantor” means any Guarantor that is a UK Subsidiary.

 

SECTION 2.                            Guarantee.

 

(a)                                 (i)  Each Guarantor (other than Canadian
Guarantors and UK Guarantors) hereby irrevocably and unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the payment when and as due of all the Obligations;

 

E-1

--------------------------------------------------------------------------------


 

(ii)                                  each Canadian Guarantor hereby irrevocably
and unconditionally guarantees, jointly with the other Canadian Guarantors and
severally, as a primary obligor and not merely as a surety, the payment when and
as due of the Obligations of the Canadian Borrowing Subsidiaries (other than its
own Obligations as a Canadian Borrowing Subsidiary); and

 

(iii)                               each UK Guarantor hereby irrevocably and
unconditionally guarantees, jointly with the other UK Guarantors and severally,
as a primary obligor and not merely as a surety, the payment when and as due of
the Obligations of the UK Borrowing Subsidiaries (other than its own Obligations
as a UK Borrowing Subsidiary).

 

(b)                                 Each of the Guarantors further agrees that
the due and punctual payment of the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.  Without prejudice to the Borrowers’ rights to receive demands for
payment in accordance with the terms of the Credit Agreement and to the fullest
extent permitted by law, each of the Guarantors waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 3.                            Guarantee of Payment.  Each of the
Guarantors further agrees that its guarantee hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.

 

SECTION 4.                            No Limitations, Etc.

 

(a)                                 Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 20, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise. 
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be affected by (i) the failure of any Agent or
Lender to assert any claim or demand or to enforce any right or remedy against
any Loan Party under the provisions of any Loan Document or otherwise; (ii) any
extension or renewal of any of the Obligations; (iii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Obligations; or (v) any other
act, omission or delay to do any other act that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Obligations guaranteed hereunder by such Guarantor) or which
would impair or limit the right of any Guarantor to subrogation.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
(i) law or regulation of any jurisdiction or any other event affecting any term
of an Obligation or (ii) defense of the Borrowers or any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrowers or any other Loan
Party, other than the payment in full in cash of all the Obligations guaranteed
hereunder by such Guarantor.  The Agents and the Lenders may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowers or any other

 

E-2

--------------------------------------------------------------------------------


 

Loan Party or exercise any other right or remedy available to them against any
of the Borrowers or any other Loan Party, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent the
Obligations guaranteed hereunder by such Guarantor have been fully paid in full
in cash.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any of the Borrowers or any other Loan Party, as the case may be.

 

SECTION 5.                            Reinstatement.  Each of the Guarantors
agrees that its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation guaranteed hereunder by such Guarantor is rescinded or must
otherwise be restored by any Agent or Lender upon the bankruptcy or
reorganization of any Borrower, any other Loan Party or otherwise.

 

SECTION 6.                            Agreement to Pay; Indemnity; Subrogation;
Contribution.  In furtherance of the foregoing and not in limitation of any
other right which any Agent or Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of any of the Borrowers or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor that guarantees such Obligation hereby promises to and will, upon
receipt of written demand by any Agent or Lender, forthwith pay, or cause to be
paid, to the Applicable Agent or Lender in cash the amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon.  Each Guarantor further agrees that if payment in respect of
any Obligation guaranteed hereunder by such Guarantor shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Agent or Lender, not consistent with the protection
of its rights or interests, then, at the election of the Administrative Agent,
such Guarantor shall make payment of such Obligation in US Dollars (based upon
the applicable Exchange Rate in effect on the date of payment) and/or in New
York, and shall indemnify each Agent and Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.  Upon payment by any Guarantor of any sums as provided in this
Section 6, all rights of such Guarantor against any of the Borrowers or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by such Borrower or Guarantor to the Agents and
Lenders.

 

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not have been so indemnified by the
Borrowers, indemnify the Claiming Guarantor in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor).  Any
Contributing Guarantor making any payment to a Claiming

 

E-3

--------------------------------------------------------------------------------


 

Guarantor pursuant to this Section 6 shall be subrogated to the rights of such
Claiming Guarantor under clause (i) to the extent of such payment.

 

SECTION 7.                            Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of each of the Borrowers’
and each other Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Agents or any Lender will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

 

SECTION 8.                            Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Company as provided in Section 10.01 of the Credit Agreement.

 

SECTION 9.                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Guarantors herein and in
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and acceptance and purchase of any B/As,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
B/A or any fee or any other amount payable under any Loan Document is
outstanding and so long as the Commitments have not expired or terminated.

 

SECTION 10.                     Binding Effect; Several Agreement.  This
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Guarantor, the Administrative
Agent and the Lenders and their respective successors and assigns, except that
no Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

SECTION 11.                     Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Guarantor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns.

 

SECTION 12.                     Administrative Agent’s Fees and Expenses;
Indemnification.

 

(a)                                 The parties hereto agree that the
Administrative Agent shall be entitled to reimbursement of its expense incurred
hereunder as provided in Section 10.03 of the Credit Agreement.

 

(b)                                 Without limitation of its indemnification
obligations under the other Loan Documents, each Guarantor jointly and severally
agrees to indemnify the Administrative Agent and the other

 

E-4

--------------------------------------------------------------------------------


 

Indemnitees (as defined in Section 10.03 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all actual out-of-pocket losses,
claims, damages, liabilities and related expenses (other than Taxes which, in
all cases, are subject to indemnity only pursuant to Section 2.16 of the Credit
Agreement and the last sentence of this clause (b)), including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement in relation
to such Guarantor or any claim, litigation, investigation or proceeding relating
to the foregoing agreement, whether or not any Indemnitee is a party thereto
(and regardless of whether such matter is instituted by a third party or by any
of the Borrowers or any other Loan Party); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.  Subject to
Section 2.16 of the Credit Agreement, all payments by each Guarantor under this
Agreement shall be made without reduction or withholding for any Indemnified
Taxes or Other Taxes (and the Administrative Agent and each Guarantor hereby
agree to comply with the provisions of Section 2.16 of the Credit Agreement as
if said Section referred to this Agreement and payments by such Guarantor
hereunder).

 

(c)                                  Any such amounts payable as provided
hereunder shall be additional Obligations.  The provisions of this Section 12
shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of any Agent
or Lender.  All amounts due under this Section 12 shall be payable promptly
after written demand therefor.

 

SECTION 13.                  Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14.                     Waivers; Amendment.

 

(a)                                 No failure or delay by any Agent or Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 14, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any Guarantor in any case shall entitle such Guarantor to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into between the Administrative Agent and the
Guarantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.02 of the
Credit Agreement.

 

SECTION 15.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE

 

E-5

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.                     Severability.  In the event any one or more of
the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 17.                     Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10.  Delivery of an executed signature page to this
Agreement by facsimile transmission (or other electronic transmission (including
by .pdf)) shall be as effective as delivery of a manually signed counterpart of
this Agreement.

 

SECTION 18.                     Headings.  Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 19.                     Jurisdiction; Consent to Service of Process.

 

(a)                                 Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(b)                                 Each of the Guarantors hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (a) of this
Section 19.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

E-6

--------------------------------------------------------------------------------


 

(c)                                  Each party to this Agreement irrevocably
appoints the Company as agent of process and consents to service of process to
the Company in the manner provided for notices in Section 10.01 of the Credit
Agreement.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 20.                     Termination or Release.

 

(a)                                 Subject to the reinstatement provisions of
Section 5, the guarantee of a Guarantor hereunder shall be automatically
terminated when all Obligations guaranteed by such Guarantor have been paid in
full (other than Letters of Credit that have expired, terminated, or are cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and the Lenders have no further commitment under the
Credit Agreement to lend to, or accept and purchase B/As issued by, any Borrower
whose Obligations are guaranteed by such Guarantor hereunder.  Subject to the
reinstatement provisions of Section 5, this Agreement shall terminate when all
the Obligations have been paid in full and the Lenders have no further
commitment to lend or accept and purchase B/As under the Credit Agreement.

 

(b)                                 A Guarantor, including any Elective
Guarantor, shall automatically be released from its obligations (or portion of
such obligations in the case of clause (y), if applicable) hereunder (x) upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which such Guarantor ceases to be a Subsidiary of the Company;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise and (y) in the case of any Elective Guarantor, in
accordance with the final sentence of Section 5.09(b) of the Credit Agreement.

 

(c)                                  In connection with any termination or
release pursuant to paragraphs (a) or (b), the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 20
shall be without recourse to or warranty by the Administrative Agent.

 

SECTION 21.                     Additional Subsidiaries.  Pursuant to
Section 5.09 of the Credit Agreement, each Subsidiary that is required to become
a Guarantor hereunder pursuant to the Guarantee Requirement (such a Subsidiary,
a “Required Guarantor Subsidiary”) that was not in existence or not a Required
Guarantor Subsidiary on the date of the Credit Agreement is required to enter
into this Agreement as a Guarantor within 15 days of becoming a Required
Guarantor Subsidiary.  Upon execution and delivery by the Administrative Agent
and a Required Guarantor Subsidiary of an instrument in the form of Exhibit I
hereto, such Required Guarantor Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. 
The execution and delivery of any such instrument shall not require the consent
of any other Loan Party hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

SECTION 22.                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of any Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be

 

E-7

--------------------------------------------------------------------------------


 

unmatured.  The rights of each Lender under this Section 22 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 23.                     Judgment Currency.  The obligations of each
Guarantor in respect of any sum due to any party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss, and if the
amount of the Agreement Currency so purchased exceeds the sum originally due to
the Applicable Creditor in the Agreement Currency, the Applicable Creditor shall
refund the amount of such excess to the applicable Guarantor.  The obligations
of the parties contained in this Section 23 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

 

E-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MOLSON COORS BREWING COMPANY, as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COORS BREWING COMPANY, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CBC HOLDCO LLC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CBC HOLDCO 2 LLC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

E-9

--------------------------------------------------------------------------------


 

 

MC HOLDING COMPANY LLC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEWCO3, INC., as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS HOLDCO INC., as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-10

--------------------------------------------------------------------------------


 

 

MOLSON COORS CAPITAL FINANCE ULC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COORS INTERNATIONAL HOLDCO, ULC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS CALLCO ULC, as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS CANADA HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-11

--------------------------------------------------------------------------------


 

 

3230600 NOVA SCOTIA COMPANY, as Canadian Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-12

--------------------------------------------------------------------------------


 

 

MOLSON CANADA 2005, as Borrower and as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS CANADA INC., as Borrower and as Canadian Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON INC., as Canadian Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-13

--------------------------------------------------------------------------------


 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Elective Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MOLSON COORS HOLDINGS LIMITED, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GOLDEN ACQUISITION, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

MOLSON COORS (UK) HOLDINGS LLP, as UK Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-14

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-15

--------------------------------------------------------------------------------


 

Schedule I to

the Subsidiary Guarantee Agreement

 

GUARANTORS

 

COORS BREWING COMPANY

CBC HOLDCO 2 LLC

CBC HOLDCO LLC

NEWCO3, INC.

MOLSON COORS INTERNATIONAL GENERAL, ULC

COORS INTERNATIONAL HOLDCO, ULC

MOLSON COORS INTERNATIONAL LP

MOLSON COORS CAPITAL FINANCE ULC

MOLSON COORS CALLCO ULC

MOLSON COORS CANADA HOLDCO, ULC

MOLSON COORS CANADA INC.

MOLSON HOLDCO, ULC

MOLSON INC.

MOLSON CANADA 2005

3230600 NOVA SCOTIA COMPANY

MOLSON COORS (UK) HOLDINGS LLP

GOLDEN ACQUISITION

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS BREWING COMPANY (UK) LIMITED

MC HOLDING COMPANY LLC

MOLSON COORS HOLDCO INC.

 

E-16

--------------------------------------------------------------------------------


 

Exhibit I to

the Subsidiary Guarantee Agreement

 

SUPPLEMENT NO.       , dated as of                   , 20    , to the Subsidiary
Guarantee Agreement dated as of [          ], 2014, among MOLSON COORS BREWING
COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING COMPANY
(UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON COORS
INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with the
Company and other Borrowing Subsidiaries from time to time party to the Credit
Agreement, the “Borrowers”), each subsidiary of the Company listed on Schedule I
hereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”).

 

A.                                    Reference is made to the Credit Agreement
dated as of June 18, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Initial Borrowing Subsidiaries and other Borrowing Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto, the
Administrative Agent, Deutsche Bank AG New York Branch, as an Issuing Bank,
Deutsche Bank AG, Canada Branch, as Canadian Administrative Agent, and Bank of
America, N.A., as an Issuing Bank.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Subsidiary Guarantee Agreement referred to therein.

 

C.                                    The Guarantors have entered into the
Subsidiary Guarantee Agreement in order to induce the Lenders to make Loans and
accept and purchase B/As upon the terms and subject to the conditions set forth
in the Credit Agreement.  Section 21 of the Subsidiary Guarantee Agreement
provides that additional Subsidiaries of the Company may become Guarantors under
the Subsidiary Guarantee Agreement by execution and delivery of an instrument in
the form of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Subsidiary Guarantee Agreement in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and as consideration for Loans previously made and B/As
previously accepted and purchased.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 21 of the
Subsidiary Guarantee Agreement, the New Subsidiary by its signature below
becomes a Guarantor under the Subsidiary Guarantee Agreement with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Subsidiary Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof.  Each reference to a “Guarantor” in the Subsidiary Guarantee Agreement
shall be deemed to include the New Subsidiary.  The Subsidiary Guarantee
Agreement is hereby incorporated herein by reference.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

E-I-1

--------------------------------------------------------------------------------


 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Subsidiary and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile transmission (or other electronic transmission (including by .pdf))
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Subsidiary Guarantee Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8 of the Subsidiary
Guarantee Agreement.  All communications and notices hereunder to the New
Subsidiary shall be given to it at the address set forth under its signature
below.

 

SECTION 8.                            The New Subsidiary agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
out-of-pocket disbursements of counsel for the Administrative Agent.

 

E-I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-I-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ISSUING BANK AGREEMENT

 

ISSUING BANK AGREEMENT dated as of                      , 20    , among MOLSON
COORS BREWING COMPANY (the “Company”),                         , as issuing bank
(in such capacity, the “Issuing Bank”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders under the Credit Agreement dated as of June 18, 2014 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Company, the Initial Borrowing Subsidiaries and other Borrowing Subsidiaries
from time to time party thereto, the Lenders party thereto, the Issuing Banks
from time to time party thereto, the Administrative Agent and Deutsche Bank AG,
Canada Branch, as Canadian Administrative Agent.

 

This Agreement constitutes an Issuing Bank Agreement under and as defined in the
Credit Agreement. Each capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

 

SECTION 1.                            Letter of Credit Commitment.  The Issuing
Bank hereby agrees to be an “[US] [Canadian] Issuing Bank” under the Credit
Agreement, and may from time to time agree to issue [Global Tranche Letters of
Credit and US/UK Tranche Letters of Credit](10) [Global Tranche Letters of
Credit](11) under the Credit Agreement in amounts to be agreed upon, subject to
the terms and conditions hereof and of the Credit Agreement; provided, however,
that Letters of Credit issued by the Issuing Bank hereunder shall be subject to
the limitations set forth on Schedule I hereto and in the Credit Agreement.

 

SECTION 2.                            Issuance Procedure.  In order to request
the issuance of a Letter of Credit by the Issuing Bank (except in respect of a
deemed issuance in accordance with Section 2.04(a) of the Credit Agreement), the
applicable Borrower shall hand deliver, fax, telecopy or transmit via electronic
means a notice (in a form reasonably acceptable to the Issuing Bank and
specifying the information required by Section 2.04(b) of the Credit Agreement)
to the Issuing Bank, at its address or telecopy number specified on Schedule I
hereto (or such other address or telecopy number as the Issuing Bank may specify
by notice to the Company), not later than three Business Days prior to the
proposed date of issuance of such Letter of Credit. A copy of such notice shall
be sent, concurrently, by the applicable Borrower to the Applicable Agent in the
manner specified under Section 2.04(b) of the Credit Agreement. Upon receipt of
such notice, the Issuing Bank shall consult the Administrative Agent by
telephone in order to determine (i) whether the conditions specified in the last
sentence of Section 2.04(b) of the Credit Agreement will be satisfied in
connection with the issuance of such Letter of Credit and (ii) whether the
requested expiration date for such Letter of Credit complies with
Section 2.04(c) of the Credit Agreement.

 

SECTION 3.                            Issuing Bank Fees, Interest and Payments. 
The fronting fees and standard fees with respect to the issuance, amendment,
renewal, transfer or extension of any letter of credit or processing of drawings
thereunder (“Issuing Bank Fees”) referred to in Section 2.11(b) of the Credit
Agreement, which are payable to the Issuing Bank in respect of Letters of Credit
issued hereunder, are specified on Schedule I hereto (it being understood that
such fees shall be in addition to the Issuing Bank’s customary documentary and
processing charges in connection with the issuance, amendment or transfer of any
Letter of Credit issued hereunder which are not included in Issuing Bank Fees).
Each payment of Issuing Bank Fees payable hereunder shall be made not later than
[                ], New York City time, on the date

 

--------------------------------------------------------------------------------

(10)                          For an Issuing Bank agreeing to become a US
Issuing Bank under the Credit Agreement.

 

(11)                          For an Issuing Bank agreeing to become a Canadian
Issuing Bank under the Credit Agreement.

 

F-1

--------------------------------------------------------------------------------


 

when due, in immediately available funds, to the account of the Issuing Bank
specified on Schedule I hereto or to such other Lender specified on Schedule I
hereto (or to such other account of the Issuing Bank as it may specify by notice
to the applicable Borrower).

 

SECTION 4.                            Credit Agreement Terms.  Notwithstanding
any provision hereof which may be construed to the contrary, it is expressly
understood and agreed that (a) this Agreement is supplemental to the Credit
Agreement and is intended to constitute an Issuing Bank Agreement, as defined
therein (and, as such, constitutes an integral part of the Credit Agreement as
though the terms of this Agreement were set forth in such Credit Agreement),
(b) each Letter of Credit issued hereunder shall constitute a “Global Tranche
Letter of Credit’ or “US/UK Tranche Letter of Credit,” as applicable], and each
LC Disbursement made under any such Letter of Credit shall constitute a “LC
Disbursement,” for all purposes of the Credit Agreement, (c) the Issuing Bank’s
commitment to issue Letters of Credit hereunder, and each and every Letter of
Credit requested or issued hereunder, shall in each case be subject to the terms
and conditions and entitled to the benefits of the Credit Agreement and (d) the
terms and conditions of the Credit Agreement are hereby incorporated herein as
though set forth herein in full and shall supersede any contrary provisions
hereof.

 

SECTION 5.                            Notices.  All communications and notices
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed or sent by electronic communication or facsimile
transmission as provided in Section 10.01 of the Credit Agreement.

 

SECTION 6.                            Binding Agreement:  Assignments.

 

(a)                                 This Agreement and the terms, covenants and
conditions hereof shall bind and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, except that the Company and
the Issuing Bank shall not be permitted to assign this Agreement or any interest
herein without the prior written consent of the other parties to this Agreement
other than as set forth in paragraph (b).

 

(b)                                 The Issuing Bank may not assign its
commitment to issue Letters of Credit hereunder without the consent of the
Company and prior notice to the Administrative Agent. In the event of an
assignment by the Issuing Bank of all its other interests, rights and
obligations under the Credit Agreement, then the Issuing Bank’s commitment to
issue Letters of Credit hereunder in respect of the Credit Agreement shall
terminate unless the Issuing Bank, the Company and the Administrative Agent
otherwise agree.

 

SECTION 7.                            Applicable Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8.                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Company herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement shall be considered to have been relied upon by the Issuing Bank and
shall survive the issuance by the Issuing Bank of the Letters of Credit and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any of the other Loan Documents or any Letter of Credit is
outstanding and unpaid and so long as the Commitments have not been terminated.

 

SECTION 9.                            Severability.  Any provision of this
Agreement or the Credit Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction

 

F-2

--------------------------------------------------------------------------------


 

shall not invalidate such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 10.                     Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile transmission or other electronic
imaging means (including by .pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 11.                     Interpretation.  To the extent that the terms
and conditions of this Agreement conflict with the terms and conditions of the
Credit Agreement, the terms and conditions of the Credit Agreement shall
control.

 

F-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

MOLSON COORS BREWING COMPANY,

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                                                          ], as Issuing Bank,

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Issuing Bank:

 

 

 

 

Issuing Bank’s Address and Telecopy Number for Notice:

 

 

 

 

 

 

F-4

--------------------------------------------------------------------------------


 

Schedule I to the Issuing Bank Agreement

 

[                    ], as a [US] [Canadian] Issuing Bank under the Credit
Agreement

 

Time of Day by Which Notices Must Be Received:

 

Issuing Bank Fees:

 

Issuing Bank’s Account for Payment of Issuing Bank Fees:

 

In addition, the following fees shall be payable under the terms of
Section 2.11(b) of the Credit Agreement.

 

Opening Fee

Amendment Fee

Drawing Fee

Other fees specific to the Issuing Bank

 

Fax:  [ ]

 

A notice requesting the issuance of a Letter of Credit must be received by the
Issuing Bank by [                    ].

 

The fronting fee set forth in Section 2.11(b) of the Credit Agreement, which fee
shall be equal to [                    ].

 

$[

$[

$[

$[                ] (plus cost of cable)

 

--------------------------------------------------------------------------------